


RECEIVABLES LOAN AGREEMENT

By and Between

LIBERTY BANK

and

BLUEGREEN CORPORATION

Dated: August 27, 2008



--------------------------------------------------------------------------------


--------------------------------------------------------------------------------




Table of Contents

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

1.

Definitions and Construction

 

1

 

 

1.1

Definitions

 

1

 

 

1.2

Construction

 

16

 

 

1.3

Schedules and Exhibits

 

16

 

 

1.4

Accounting Principles

 

16

2.

The Receivables Loan

 

16

 

 

2.1

Loan Amount

 

16

 

 

2.2

Advances

 

16

 

 

2.3

Requests for Advance

 

19

 

 

2.4

Limitation on Amount of Advances

 

20

 

 

2.5

Supplementary Advances

 

20

 

 

2.6

Loan Account

 

20

 

 

2.7

Receivables Loan Note

 

20

 

 

2.8

Amounts in Excess of Maximum Receivables Loan Amount

 

20

 

 

2.9

Use of Proceeds

 

21

 

 

2.10

Closing

 

21

 

 

2.11

Initial Request for Advance

 

21

 

 

2.12

Extension of the Receivables Loan Advance Period

 

21

 

 

2.13

Allocation of Pledged Timeshare Loans Among Lenders

 

21

3.

Interest Rate

 

21

 

 

3.1

Primary Interest Rate

 

21

 

 

3.2

Default Rate

 

22

 

 

3.3

Calculation of Interest

 

22

 

 

3.4

Limitation of Interest to Maximum Lawful Rate

 

22

4.

Fees

 

22

 

 

4.1

Receivables Loan Fee

 

22

 

 

4.2

Late Charge

 

23

 

 

4.3

Non-Utilization Fee

 

23

 

 

4.4

Renewal Fee

 

23

 

 

4.5

Change of Control Fee

 

23

5.

Payments

 

24

 

 

5.1

Collections

 

24

 

 

5.2

Additional Mandatory Payments

 

24

 

 

5.3

Minimum Payments

 

25

 

 

5.4

Final Payment Date

 

25

 

 

5.5

Reinstatement of Obligations

 

25

 

 

5.6

Prepayments

 

25

 

 

5.7

Change of Control Payment

 

27

 

 

5.8

Application of Payments

 

27

 

 

5.9

Indemnity

 

27

 

 

5.10

General

 

27

6.

Security; Guaranties

 

27

i

--------------------------------------------------------------------------------




Table of Contents
(continued)

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

6.1

Security

 

27

 

 

6.2

Endorsement of Notes; Assignment and Delivery

 

29

 

 

6.3

Lockbox Agreement

 

29

 

 

6.4

Servicing Agreement

 

30

 

 

6.5

Custodial Agreement

 

31

 

 

6.6

Notice to Purchasers

 

31

 

 

6.7

Payments to be Forwarded

 

32

 

 

6.8

Cancellation and Modifications of Notes

 

32

 

 

6.9

Permitted Contests

 

32

7.

Representations and Warranties

 

32

 

 

7.1

Organization; Power

 

32

 

 

7.2

Licenses

 

33

 

 

7.3

Transaction is Legal and Enforceable

 

33

 

 

7.4

Due Authorization; No Legal Restrictions

 

33

 

 

7.5

No Breach or Default of Other Agreements; Compliance with Other Agreements

 

33

 

 

7.6

Litigation

 

34

 

 

7.7

Taxes

 

34

 

 

7.8

Insurance

 

34

 

 

7.9

Consents

 

35

 

 

7.10

No Violation of Law

 

35

 

 

7.11

Financial Statements

 

35

 

 

7.12

No Material Adverse Change in Financial Condition

 

35

 

 

7.13

Title to Collateral

 

35

 

 

7.14

Names, Addresses and States of Formation

 

36

 

 

7.15

Current Compliance

 

36

 

 

7.16

Pension Plans

 

36

 

 

7.17

Use of Proceeds/Margin Stock/Governmental Regulations

 

36

 

 

7.18

Solvency

 

37

 

 

7.19

Insurance

 

37

 

 

7.20

Tax Identification Number

 

37

 

 

7.21

Purposely Omitted

 

37

 

 

7.22

Restrictive Contracts

 

37

 

 

7.23

Closing Date Indebtedness

 

37

 

 

7.24

Completeness of Representations

 

37

8.

Representations, Warranties and Covenants With Respect to the Project

 

38

 

 

8.1

Access, Utilities and Parking

 

38

 

 

8.2

Compliance

 

38

 

 

8.3

Declarations

 

38

 

 

8.4

Zoning Laws, Building Codes, Etc

 

38

 

 

8.5

Unit Ready for Use

 

38

 

 

8.6

Property Taxes and Fees

 

39

 

 

8.7

No Defaults

 

39

 

 

8.8

Timeshare Approvals

 

39

ii

--------------------------------------------------------------------------------




Table of Contents
(continued)

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

8.9

Sale of Timeshare Interests

 

39

 

 

8.10

Brokers

 

39

 

 

8.11

Tangible Property; Non-Disturbance Agreements

 

40

 

 

8.12

Condition of Project

 

40

 

 

8.13

Assessments

 

40

 

 

8.14

Developer Subsidy

 

40

 

 

8.15

Project Documents

 

40

 

 

8.16

Common Areas and Amenities

 

40

 

 

8.17

Trust Agreement

 

41

9.

Representations, Warranties and Covenants with Respect to the Timeshare Loans

 

41

 

 

9.1

No Defaults

 

41

 

 

9.2

Validity

 

41

 

 

9.3

Competency

 

41

 

 

9.4

Defenses; Rescission

 

41

 

 

9.5

Legal Requirements

 

42

 

 

9.6

Payments

 

42

 

 

9.7

Payments by Borrower

 

42

 

 

9.8

Title; Title Insurance

 

42

 

 

9.9

Right to Convey

 

43

 

 

9.10

Bankruptcy; Litigation

 

43

 

 

9.11

Authorization

 

43

 

 

9.12

Representations

 

43

 

 

9.13

Notice of Assignment

 

43

 

 

9.14

Marketability

 

43

 

 

9.15

Recording of Mortgages

 

43

 

 

9.16

Recording of Deed

 

43

 

 

9.17

Amendment

 

43

 

 

9.18

Assignment; No Liens

 

43

 

 

9.19

Loan File

 

44

 

 

9.20

Public Reports

 

44

 

 

9.21

Credit

 

44

 

 

9.22

Qualified Timeshare Loans

 

44

 

 

9.23

Enforceability

 

44

 

 

9.24

No Impairment

 

44

 

 

9.25

No Defaults

 

44

 

 

9.26

Assumption

 

44

 

 

9.27

Executory Obligations

 

44

 

 

9.28

Fulfillment of Obligations to Purchasers

 

45

10.

Consumer Documents

 

45

11.

Payment or Replacement of Timeshare Loans

 

45

 

 

11.1

Delinquent Loans

 

45

 

 

11.2

Replacement

 

46

 

 

11.3

Documents

 

46

iii

--------------------------------------------------------------------------------




Table of Contents
(continued)

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

11.4

Application of Representations and Warranties to Replacement Timeshare Loans

 

46

12.

Reassignment of Timeshare Loans by Lender; Collection Proceedings; Etc

 

46

 

 

12.1

Collection Proceedings

 

46

 

 

12.2

Reassignments

 

47

13.

General Affirmative Covenants

 

47

 

 

13.1

Payment of Taxes and Claims

 

47

 

 

13.2

Maintenance of Property

 

48

 

 

13.3

Insurance

 

48

 

 

13.4

Existence and Rights

 

49

 

 

13.5

Failure to Pay Taxes, Insurance, Etc

 

49

 

 

13.6

Books and Records

 

50

 

 

13.7

Inspections

 

50

 

 

13.8

Regulatory Approvals

 

50

 

 

13.9

Compliance With Laws, Etc

 

51

 

 

13.10

Management of Borrower

 

51

 

 

13.11

Loan Files

 

51

 

 

13.12

Management Agreements

 

51

 

 

13.13

Lockbox Agreement

 

51

 

 

13.14

Servicing Agreement

 

52

 

 

13.15

Project Documents

 

52

 

 

13.16

Assessments

 

52

 

 

13.17

Maintenance of Larger Tract

 

52

 

 

13.18

Accuracy of Representations and Warranties

 

52

 

 

13.19

Additional Documents and Future Actions

 

52

 

 

13.20

Inventory Controls

 

53

 

 

13.21

Trust Agreement

 

53

14.

Negative Covenants

 

53

 

 

14.1

Organization

 

53

 

 

14.2

No Transfers

 

53

 

 

14.3

Other Business

 

53

 

 

14.4

Affiliate Transactions

 

53

 

 

14.5

No Lien on Collateral or Reservation System

 

53

 

 

14.6

Proxies

 

53

 

 

14.7

Restrictive Covenants

 

53

 

 

14.8

Purposely Omitted

 

54

 

 

14.9

Chief Executive Office

 

54

 

 

14.10

Marketing/Sales

 

54

 

 

14.11

Amenities

 

54

 

 

14.12

Trust Agreement

 

54

 

 

14.13

Demand Balancing Standard

 

54

15.

Financial Covenants

 

54

 

 

15.1

Minimum Net Worth

 

54

 

 

15.2

Maximum Leverage

 

54

iv

--------------------------------------------------------------------------------




Table of Contents
(continued)

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

16.

Financial Statements and Reporting Requirements

 

54

 

 

16.1

Monthly Reports

 

54

 

 

16.2

Annual Financial Statements

 

55

 

 

16.3

Annual Association Financial Statements

 

55

 

 

16.4

Quarterly Financial Statements

 

56

 

 

16.5

SEC Filings

 

56

 

 

16.6

Confirmation of Compliance

 

56

 

 

16.7

Audit Reports

 

56

 

 

16.8

State Audits

 

57

 

 

16.9

Budgets

 

57

 

 

16.10

Notices

 

57

 

 

16.11

Other Debt

 

57

 

 

16.12

Sales and Marketing Materials

 

57

 

 

16.13

Schedule of Purchasers

 

57

 

 

16.14

Purposely Omitted

 

57

 

 

16.15

Other Information

 

57

17.

Purposely Omitted

 

57

18.

Purposely Omitted

 

57

19.

Conditions of and Documents to be Delivered at the Closing

 

57

 

 

19.1

Loan Documents

 

58

 

 

19.2

Opinions of Counsel

 

58

 

 

19.3

Project Documents

 

58

 

 

19.4

Association Documents

 

58

 

 

19.5

Borrower’s Documents

 

58

 

 

19.6

Good Standing Certificates

 

58

 

 

19.7

Insurance

 

58

 

 

19.8

Flood Insurance

 

58

 

 

19.9

Timeshare Approvals

 

58

 

 

19.10

Authorizing Resolutions

 

58

 

 

19.11

UCC-1 Financing Statements

 

59

 

 

19.12

Environmental Matters

 

59

 

 

19.13

Purposely Omitted

 

59

 

 

19.14

UCC-1 Search Report

 

59

 

 

19.15

Releases

 

59

 

 

19.16

Closing Certificates

 

59

 

 

19.17

Compliance

 

59

 

 

19.18

Survey

 

59

 

 

19.19

Title Report/Commitment

 

59

 

 

19.20

Taxes and Assessments

 

60

 

 

19.21

Preclosing Inspections

 

60

 

 

19.22

Expenses

 

60

 

 

19.23

Permits and Approvals

 

60

 

 

19.24

Lockbox Agreement

 

60

v

--------------------------------------------------------------------------------




Table of Contents
(continued)

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

19.25

Servicing Agreement

 

60

 

 

19.26

Compliance with Planning, Land Use and Zoning Stipulations

 

60

 

 

19.27

Litigation Search

 

60

 

 

19.28

Trust Agreement

 

60

 

 

19.29

Other

 

60

20.

Conditions of and Documents to be Delivered Prior to Initial Receivables Loan
Advance

 

61

 

 

20.1

Loan Documents

 

61

 

 

20.2

Other

 

61

21.

Conditions of and Documents to be Delivered Prior to Funding And in Connection
With Each Receivables Loan Advance

 

61

 

 

21.1

Representations; No Defaults

 

61

 

 

21.2

Request for Receivables Loan Advance

 

61

 

 

21.3

Approval of Credit

 

61

 

 

21.4

Original Notes, Mortgages and Other Documents

 

61

 

 

21.5

Original Assignments

 

62

 

 

21.6

Title Insurance

 

62

 

 

21.7

Documents Received and Recorded

 

62

 

 

21.8

Subsequent Legal Opinions

 

63

 

 

21.9

Advances Do Not Constitute a Waiver

 

63

 

 

21.10

No Obligation to Fund After Filed Liens

 

63

 

 

21.11

Other

 

63

22.

Post Receivables Loan Advance Obligations

 

63

 

 

22.1

Confirmation of Recording

 

63

 

 

22.2

Title Policy

 

63

23.

Conditions to Lender’s Obligations to Advance Receivables Loan Proceeds Related
to Sales of Timeshare Interests in Projects Added to the Primary Projects

 

64

 

 

23.1

General

 

64

 

 

23.2

Inspection

 

64

 

 

23.3

Insurance

 

64

 

 

23.4

Environmental Matters

 

64

 

 

23.5

Zoning, Access, Parking and Utilities

 

64

 

 

23.6

Flood Zone

 

64

 

 

23.7

Project Documents

 

64

 

 

23.8

Quiet Enjoyment Rights

 

65

 

 

23.9

Opinions

 

65

 

 

23.10

Other

 

65

 

 

23.11

Approval of Projects to be Added to the Primary Projects

 

65

24.

Default; Remedies

 

65

 

 

24.1

Events of Default

 

65

 

 

24.2

Remedies

 

68

 

 

24.3

Sale or Other Disposition of Collateral

 

69

 

 

24.4

Application of Proceeds

 

70

 

 

24.5

Actions with Respect to Timeshare Loans

 

70

vi

--------------------------------------------------------------------------------




Table of Contents
(continued)

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

24.6

Retention of Collateral

 

71

 

 

24.7

Performance by Lender

 

71

 

 

24.8

No Liability of Lender

 

71

 

 

24.9

Right to Defend Action Affecting Collateral

 

72

 

 

24.10

Delegation of Duties and Rights

 

72

 

 

24.11

Condemnation or Litigation

 

72

 

 

24.12

Set-Off

 

72

 

 

24.13

Waiver of Right of First Refusal

 

72

25.

Miscellaneous

 

73

 

 

25.1

Notices

 

73

 

 

25.2

Borrower’s Representative

 

74

 

 

25.3

Binding Effect; Assignment

 

74

 

 

25.4

No Waiver

 

74

 

 

25.5

Remedies Cumulative

 

75

 

 

25.6

Costs, Fees and Expenses

 

75

 

 

25.7

No Other Agreements

 

77

 

 

25.8

Amendments

 

77

 

 

25.9

Survival of Covenants, Agreements, Representations and Warranties

 

77

 

 

25.10

Governing Law

 

77

 

 

25.11

Limitation of Liability

 

77

 

 

25.12

Submission to Jurisdiction

 

78

 

 

25.13

Service of Process

 

78

 

 

25.14

Use of Name

 

78

 

 

25.15

Headings; References to “Exhibits” or to “Sections”

 

79

 

 

25.16

Partial Invalidity

 

79

 

 

25.17

Waiver in Legal Actions

 

79

 

 

25.18

Sale; Participations; Delegations of Duties

 

79

 

 

25.19

Indemnification

 

80

 

 

25.20

Brokers; Payment of Commissions

 

80

 

 

25.21

Counterparts; Facsimile Signatures

 

81

 

 

25.22

Consents, Approvals and Discretion

 

81

 

 

25.23

Control of Association

 

81

 

 

25.24

No Joint Venture

 

81

 

 

25.25

All Powers Coupled With Interest

 

81

 

 

25.26

Time of the Essence

 

81

 

 

25.27

No Third Party Beneficiaries

 

82

 

 

25.28

Directly or Indirectly

 

82

 

 

25.29

Dealing With Multiple Borrowers

 

82

 

 

25.30

Limitation on Damages

 

82

 

 

25.31

Confidentiality

 

82

 

 

25.32

Commercial Transaction

 

82

 

 

25.33

Waiver of Right to Trial by Jury

 

83

 

 

25.34

USA Patriot Act Notice

 

83

vii

--------------------------------------------------------------------------------




RECEIVABLES LOAN AGREEMENT

          THIS RECEIVABLES LOAN AGREEMENT (the “Agreement”) is made effective as
of August 27, 2008 by and between LIBERTY BANK, a Connecticut non-stock mutual
savings bank (“Lender”) and BLUEGREEN CORPORATION, a Massachusetts corporation
(“Borrower”).

          NOW, THEREFORE, intending to be legally bound hereby, the parties
agree as follows:

                    1.          Definitions and Construction.

                                  1.1          Definitions. When used in this
Agreement, the following terms shall have the following meanings (such meanings
to be applicable equally both to the singular and plural terms defined):

                    Advance means an advance of the proceeds of the Receivables
Loan by Lender to or on behalf of Borrower in accordance with the terms of this
Agreement.

                    Affiliate means any Person: (a) which directly or indirectly
controls, or is controlled by, or is under common control with such Person; (b)
which directly or indirectly beneficially owns or holds five percent (5%) or
more of the voting stock of such Person; or (c) for which five percent (5%) or
more of the voting stock of which is directly or indirectly beneficially owned
or held by such Person; provided, however, that under no circumstances shall
Borrower be deemed an Affiliate of any 5% or greater shareholder of Borrower or
any Affiliate of such shareholder who is not a Direct Affiliate (as defined
herein) of Borrower, nor shall any such shareholder be deemed to be an Affiliate
of Borrower. The term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise. For purposes of this definition, any entity included in the same GAAP
consolidated financial statements as Borrower shall be an Affiliate of Borrower
(a “Direct Affiliate”).

                    Amenities means the recreational, access and utility
facilities to be included as part of or to benefit a Project, as such amenities
may be further described in the applicable Declaration and/or Public Report for
such Project.

                   Applicable Usury Law means the usury law applicable pursuant
to the terms of Section 25.10 or such other usury law which is applicable if the
law chosen by the parties is not applicable.

                   Assessments means the maintenance assessments and special
assessments made against each Timeshare Interest and the Owner thereof pursuant
to the provisions of the Declaration for the applicable Project.

                    Assignment shall have the meaning set forth in Section 6.2.

                   Association means each non-profit corporation or entity or
cooperative association under applicable state or other law which is responsible
for the management and

--------------------------------------------------------------------------------




maintenance of a Project pursuant to the terms of a related Declaration and/or
other applicable Governing Documents.

                      Bluegreen Owner Agreement shall have the meaning set forth
in the Trust Agreement.

                      Borrower means Bluegreen Corporation, a Massachusetts
corporation, its successors and assigns.

                      Business Day means every day on which Lender’s and
Borrower’s offices in the states of Connecticut and Florida, respectively, are
open to the public for carrying on substantially all its business functions.

                      Change of Control means the occurrence of any of the
following events: (a) a change in ownership or control of Borrower effected
through a transaction or series of transactions whereby any Person or group of
Persons who are Affiliates directly or indirectly acquires beneficial ownership
(within the meaning of Rule 13d-3 under the Securities and Exchange Act of 1934)
of securities of Borrower possessing more than fifty percent (50%) of the total
combined voting power of Borrower’s securities outstanding immediately after
such acquisition, whether by means of a sale, merger, consolidation or otherwise
or (b) any direct or indirect acquisition or purchase of over fifty percent
(50%) in fair market value of the consolidated assets of Borrower and its
Affiliates other than through the ordinary course of business of Borrower and
its Affiliates; provided, however, that a Change of Control shall not be deemed
to occur upon (x) a change in ownership or control of Borrower effected through
a transaction or series of transactions whereby BankAtlantic Bancorp, Inc., BFC
Financial Corp., Woodbridge Holdings Corporation directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Act of 1934) of securities of Borrower possessing more than fifty
percent (50%) of the total combined voting power of Borrower’s securities
outstanding immediately after such acquisition, whether by means of a sale,
merger, consolidation or otherwise, or (y) any direct or indirect acquisition or
purchase of over fifty percent (50%) in fair market value of the consolidated
assets of Borrower and its Affiliates by BankAtlantic Bancorp, Inc., BFC
Financial Corp., Woodbridge Holdings Corporation.

                      Change of Control Fee has the meaning set forth in Section
4.5.

                      Closing means the closing of the transactions contemplated
under this Agreement on the Closing Date.

                     Closing Date means the effective date of this Agreement,
which is as of August 27, 2008.

                     Closing Date Indebtedness has the meaning set forth in
Section 7.23.

                     Collateral has the meaning set forth in Section 6.1.

2

--------------------------------------------------------------------------------




                    Condominium Act means the applicable state statute in the
state in which a Project is located which governs the creation and regulation of
condominiums in such state, as it may be amended.

                    Consumer Documents means the following documents used by
Borrower in connection with the credit sale of Timeshare Interests:

                    (a)          Credit Application;

                    (b)          Evidence of FICO Score (to the extent required
under Section 21.3);

                    (c)          Purchase Agreement (with Right of Rescission
Notice);

                    (d)          Deed;

                    (e)          Mortgage;

                    (f)          Note;

                    (g)          Disclosure Statement;

                    (h)          Owner Confirmation Interview (Acknowledgment of
Representations);

                    (i)          Receipt for Timeshare Documents;

                    (j)          Service Disclosure Statement;

                    (k)          Settlement Statement (HUD-1);

                    (l)          Good Faith Estimate of Settlement Charges;

                    (m)       Privacy Notice; and

                    (n)        Certificate of Purchase of Owner Beneficiary
Rights.

                    A sample form of each of the Consumer Documents from the
jurisdictions representative of each Primary Project is attached hereto as part
of Exhibit A.

                    Custodial Agreement shall have the meaning set forth in
Section 6.5.

                    Custodian shall have the meaning set forth in Section 6.5.

                    Debt means, for any Person, without duplication, the sum of
the following:

                    (a)          indebtedness for borrowed money;

                    (b)          obligations evidenced by bonds, debentures,
notes or other similar instruments;

3

--------------------------------------------------------------------------------




                    (c)          obligations as lessee under leases which have
been, in accordance with GAAP, recorded as capital leases;

                    (d)          obligations of such Person to purchase
securities (or other property) which arise out of or in connection with the sale
of the same or substantially similar securities or property;

                    (e)          indebtedness or obligations of others secured
by a lien on any asset of such Person, whether or not such indebtedness or
obligations are assumed by such Person (to the extent of the value of the
asset);

                    (f)          obligations under direct or indirect guaranties
in respect of, and obligations (contingent or otherwise) to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses (a)
through (e) above; and

                    (g)          liabilities in respect to unfunded vested
benefits under plans covered by Title IV of ERISA.

                    Notwithstanding the foregoing, with respect to Borrower, the
term “Debt” shall exclude recorded liabilities for non-recourse sales of
timeshare notes receivable and such Debt, if any, as may be subordinated
pursuant to the terms of this Agreement or the other Loan Documents.

                    Debtor Relief Laws means all applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, insolvency,
reorganization or similar law, proceeding or device providing for the relief of
debtors from time to time in effect and generally affecting the rights of
creditors.

                    Declarations means, with respect to each Project, the
condominium declaration or similar instrument related thereto pursuant to which
such Project is encumbered and the property regime established thereat is
created as all of the foregoing may be lawfully amended or supplemented from
time to time.

                    Deed means the writing evidencing title in the Trustee on
behalf of the Owner Beneficiaries referred to in, and subject to the other
provisions of, the Trust Agreement, with respect to Timeshare Interests relating
to Timeshare Loans.

                    Default Rate has the meaning set forth in Section 3.2.

                    Delinquent Loan means any Timeshare Loan (a) with respect to
which any payment is, at any time, more than fifty-nine (59) days past due
(computed without reference to any notice or grace period) or (b) which does not
meet the criteria of a Qualified Timeshare Loan.

                    Demand Balancing Standard has the meaning ascribed to it in
the Trust Agreement.

4

--------------------------------------------------------------------------------




                    Disclosure Statement means the truth-in-1ending disclosures
given by Borrower or its Affiliates to a Purchaser in connection with the credit
purchase of one or more Timeshare Interests.

                    Division means the applicable state regulatory agency,
department or division in the state in which a Project is located, which has the
power and authority to regulate timeshare projects in such state.

                    Environmental Agreement means that certain Environmental
Agreement of even date herewith between Borrower and Lender as amended,
restated, extended or supplemented from time to time, and any new Environmental
Agreement executed in its place.

                    ERISA has the meaning set forth in Section 7.16.

                    ERISA Affiliates has the meaning set forth in Section 7.16.

                    Event of Default means any Event of Default described in
Section 24.1.

                     FICO Score means a credit risk score known as a “FICO®
Score” and determined by the Fair Isaac Company system implemented by Experian
or a successor acceptable to Lender, in its reasonable discretion, for a
consumer borrower through the analysis of individual credit files. In the event
that such credit risk scoring program ceases to exist, Lender and Borrower may
select a successor credit risk scoring program as mutually agreed.

                    In the event that a Purchaser consists of more than one (1)
individual (e.g. husband and wife) (a “Purchaser Group”), with respect to
Receivables Loan Advances made from the period commencing on the Closing Date
through and including March 31, 2009, the FICO Score for a Purchaser shall be
based on either the Primary Purchaser in such Purchaser Group or the simple
average of the FICO Scores for all individuals who have a FICO Score in such
Purchaser Group. For such Receivables Loan Advances, a Purchaser shall be
considered to have no FICO Score if all individuals in such Purchaser Group have
no FICO Score.

                    With respect to Receivables Loan Advances made after March
31, 2009, the FICO Score for a Purchaser shall be based on the simple average of
the FICO Scores for all individuals who have a FICO Score in such Purchaser
Group. For such Receivables Loan Advances, a Purchaser shall be considered to
have no FICO Score if all individuals in such Purchaser Group have no FICO
Score.

                    GAAP means generally accepted accounting principles in the
United States, applied on a consistent basis, as described in Opinions of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and/or in statements of the Financial Accounting Standards Board
which are applicable in the circumstances as of the date in question.

                    Governing Documents means the certificate or articles of
incorporation, organization or formation, by-laws, partnership agreement, joint
venture agreement, trust agreement, operating agreement or other organizational
or governing documents of any Person.

5

--------------------------------------------------------------------------------




                    Guaranty means each guaranty, surety agreement, guaranty and
suretyship agreement and/or other similar agreement executed by a guarantor in
favor of Lender pursuant to which such guarantor agrees to act as a guarantor
for the Obligations, and any new guaranty or similar agreement given in
substitution or replacement therefor and any new guaranty or surety agreement by
any other Person with respect to all or any part of the Obligations.

                    Incipient Default means any condition or event which, after
notice or lapse of time or both, would constitute an Event of Default under this
Agreement.

                    Legal Requirements means all applicable federal, state and
local ordinances, laws, regulations, orders, judgments, decrees, determinations
and other legal restrictions governing a Project, Borrower or their business or
operations.

                    Lender means Liberty Bank, a Connecticut nonstock mutual
savings bank, its successors and assigns.

                    Liberty Portfolio Timeshare Loans means all Timeshare Loans
now existing or hereafter arising which have been pledged, assigned and
delivered to Lender pursuant to this Agreement or any Assignment (and all
replacements of such Timeshare Loans which have been pledged, assigned and
delivered to Lender pursuant to Section 11.2).

                    LIBOR Rate means the London Interbank Offered Rate (LIBOR)
for one-month United States dollar-denominated deposits as displayed in the
Bloomberg Financial Markets system. The LIBOR Rate for each calendar month will
be equal to the one-month LIBOR rate published on the first Business Day of such
calendar month. Notwithstanding the foregoing, the initial LIBOR Rate
determination date shall be the Closing Date. If such rate is no longer
published or available, Lender will, in its reasonable discretion, choose a
comparable substitute rate based upon a national index and an applicable
interest margin to reflect the rate of interest accrual otherwise provided under
Section 3.1(b).

                    Loan Account has the meaning set forth in Section 2.6.

                    Loan Documents means this Agreement, the Receivables Loan
Note, any Guaranty, any document evidencing any assignment or security interest
described in Section 6.1, the Subordination Agreements (if any) required under
Section 17, the Servicing Agreement, the Lockbox Agreement, the Custodial
Agreement, the Environmental Agreement, and all documents now or hereafter
executed in connection with the Receivables Loan or securing the Obligations, as
such documents may be amended, restated or modified.

                    Loan File means, with respect to each of the Timeshare
Loans, all the Consumer Documents relating thereto, each duly executed, as
applicable, plus:

                    (a)          all guaranties, if any, for the payment of the
Timeshare Loans; and

                    (b)          in the case of a Timeshare Loan made to a
corporation, partnership or other entity not an individual, evidence that the
execution and delivery of the Note and other Consumer Documents and the related
purchase of Timeshare Interests have been duly authorized by all necessary
action of such entity; and

6

--------------------------------------------------------------------------------




                    (c)          the Title Insurance Policy insuring the lien of
the Mortgage.

                    Loan Year means each twelve (12) month period after the
expiration of the Receivables Loan Advance Period, as such Receivables Loan
Advance Period may be extended from time to time, i.e., the first Loan Year will
commence on the date the Receivables Loan Advance Period expires after all
extensions thereof.

                    Lockbox Agreement shall have the meaning set forth in
Section 6.3.

                    Lockbox Bank shall have the meaning set forth in Section
6.3.

                    Management Agreement means the agreement between an
Association and the Manager providing for the management of a Project and any
new management agreement executed in its place, each as amended in accordance
with the terms of this Agreement.

                    Manager means the entity serving as the manager for a
Project pursuant to a Management Agreement and any replacement manager for such
Project approved by Lender, in its reasonable discretion. Bluegreen Resorts
Management, Inc., Amber Resort Management, LLC, Ocean Towers Beach Club
Condominium Association, Inc., Dennis Management, Vacation Resorts
International, Inc., RAL Resort Property Management, Inc., Lake Condominium
Owners’ Association, Inc., Gold Crown Management, Inc. and Eastman Management
Services, Inc. shall each be deemed by Lender to be an approved Manager or
replacement manager for any Project. In the event that Lender does not approve a
Manager for any Project, then Lender shall have no obligation to make any
further Advances under the Receivables Loan in connection with the applicable
Project.

                    Material Adverse Change means any material and adverse
change in, or a change which has a material adverse effect upon, any of:

                    (a)          the business, properties, operations or
condition (financial or otherwise) of Borrower, which, with the giving of notice
or the passage of time, or both, could reasonably be expected to result in
either (i) Borrower failing to comply with any of the financial covenants
contained in Section 15 or (ii) Borrower’s inability to perform its obligations
pursuant to the terms of the Loan Documents; or

                    (b)          the legal or financial ability of Borrower to
perform its obligations under the Loan Documents and to avoid any Incipient
Default or Event of Default; or

                    (c)          the legality, validity, binding effect or
enforceability against Borrower of any Loan Document in accordance with its
terms.

                    Maximum Receivables Loan Amount has the meaning set forth in
Section 2.1, subject to the restrictions set forth in Section 2.2.

                    Mortgage means a mortgage or deed of trust naming Borrower
as mortgagee or beneficiary, which secures payment of a Note, is executed, and
encumbers the Timeshare Interest purchased by such Purchaser.

7

--------------------------------------------------------------------------------




                    Net Worth means, for any Person: (a) total assets of such
Person, as would be reflected on a balance sheet prepared on a consolidated
basis and in accordance with GAAP, consistently applied, exclusive of
intellectual property, experimental or organization expenses, franchises,
licenses, permits, and other intangible assets, treasury stock, unamortized
underwriters’ debt discount and expenses, and goodwill, minus (b) total
liabilities of such Person, as would be reflected on a balance sheet prepared on
a consolidated basis and in accordance with GAAP consistently applied.

                    Non-Complying Consumer Documents has the meaning set forth
in Section 10.

                    Non-Primary Project means each Project approved by Lender as
of the date of this Agreement as an eligible Non-Primary Project for financing,
which approved Non-Primary Projects are specified on Schedule 1 attached to this
Agreement as it may be supplemented or replaced from time to time with Lender’s
written approval, including any approved replacements to Schedule 1 pursuant to
Section 23.11.

                    Note means a purchase money note made by a Purchaser secured
by a Mortgage, payable to the order of Borrower, and delivered by a Purchaser in
connection with the credit purchase of one or more Timeshare Interests.

                    Notice to Purchasers shall have the meaning set forth in
Section 6.6(b).

                    Obligations means all payment and performance obligations
and liabilities of Borrower to Lender of every kind, nature and description,
direct or indirect, absolute or contingent, due or to become due, secured or
unsecured, joint, several, joint and several, now existing or hereafter arising,
contractual or tortious, liquidated or unliquidated, regardless of how such
obligations or liabilities arise, including without limitation, the obligation
of Borrower to pay (a) the principal of, premium, if any, on and interest on the
Receivables Loan; and (b) all fees, costs, expenses, indemnities, obligations
and liabilities of Borrower owing at any time to Lender under or in respect of
this Agreement and each of the other Loan Documents.

                    Owner or Owners means the Purchaser or Purchasers of a
Timeshare Interest, the successive owner or owners of each Timeshare Interest so
conveyed, and Borrower or its Affiliates with respect to Timeshare Interests in
a Project not so conveyed.

                    Owner Beneficiary shall have the meaning set forth in the
Trust Agreement and includes a Purchaser under a Purchase Agreement who acquires
Owner Beneficiary Rights with appurtenant Vacation Points.

                    Owner Beneficiary Rights shall have the meaning set forth in
the Trust Agreement.

                    Patriot Act Certificate and Agreement means the Patriot Act
Certificate and Agreement by and between Borrower and Lender, dated of even date
herewith.

                    PBGC has the meaning set forth in Section 7.16.

8

--------------------------------------------------------------------------------




                    Permitted Encumbrances means, with respect to a Mortgage,
(a) real estate taxes and assessments not yet due and payable, (b) exceptions to
title which are approved in writing by the Lender (including such easements,
dedications and covenants which Lender consents to in writing after the date of
this Loan Agreement). In addition, the following shall be deemed to be Permitted
Encumbrances: 1) liens for state, municipal and other local taxes if such taxes
shall not at the time be due and payable; 2) liens in favor of Lender pursuant
to this Agreement; 3) materialmen’s, warehouseman’s and mechanic’s and other
liens arising by operation of law in the ordinary course of business for sums
not due; 4) a Purchaser’s interest in a Timeshare Interest relating to a
Timeshare Loan comprising a portion of the Liberty Portfolio Timeshare Loans
whether pursuant to the Trust Agreement or otherwise; and 5) any Owner
Beneficiary Rights. Notwithstanding the foregoing, such Permitted Encumbrances
will not affect or subordinate the first and prior lien of Lender in and to a
Qualified Note which has been encumbered by a Qualified Mortgage, the lien of
which Qualified Mortgage is insured by the applicable Title Insurance Policy
collaterally assigned to Lender.

                    Permitted Modifications means an amendment or other
modification to the terms and conditions of a Timeshare Loan (a) of a Purchaser
as a result of the Servicemembers Civil Relief Act, (b) with respect to a one
percent (1%) increase or decrease in the related Timeshare Loan’s interest rate
related to a Purchaser’s voluntary or involuntary election to commence or cease
using an automatic payment option, as applicable, or (c) in connection with an
Upgraded Note Receivable or Sampler Loan.

                    Person means an individual, a government or any agency or
subdivision thereof, a corporation, partnership, trust, unincorporated
organization, association, joint stock company, limited liability company or
other legal entity.

                    Plan has the meaning set forth in Section 7.16.

                    Primary Project means each Project approved by Lender as of
the date of this Agreement as an eligible Primary Project for financing, which
approved Primary Projects are specified on Schedule 1 attached to this Agreement
as it may be supplemented or replaced from time to time with Lender’s written
approval, including any approved replacements to Schedule 1 pursuant to Section
23.11.

                    Primary Purchaser means the first Person identified on the
LSAMS loan servicing system of Borrower. For purposes of the foregoing sentence,
“LSAMS” means Loan Servicing and Account Management System.

                    Project means each timeshare project or phase thereof
approved by Lender as of the date of this Agreement as an eligible Project for
financing, which approved Projects are identified on Schedule 1 attached to this
Agreement as it may be supplemented or replaced from time to time with Lender’s
written approval, including any approved replacements to Schedule 1 pursuant to
Section 23.11.

                    Project Documents means with respect to any Project, any and
all documents evidencing or relating to the creation and sale of Timeshare
Interests, the applicable

9

--------------------------------------------------------------------------------



Declarations, the applicable Governing Documents of the Associations, any rules
and regulations of the Associations, and the Management Agreements.

                    Public Records means the applicable recording or filing
office in the jurisdiction in which a Project is located which is the legally
required office for the recording of Deeds, Mortgages, Declarations and other
documents affecting title to real estate in such jurisdiction.

                    Public Report means the approved public report, permit or
public offering statement for the Vacation Club or a Project and the approvals
or registrations for such Vacation Club or Project, in the jurisdiction in which
Timeshare Interests in the Vacation Club are offered for sale or in which such
Project is located and in each other jurisdiction in which sales of the Vacation
Club or Timeshare Interests are made or such Vacation Club or Project is
otherwise required to be registered.

                    Purchase Agreement means the form of Bluegreen Owner
Agreement.

                    Purchaser means a bona fide third-party purchaser for value
(whether one or more Persons) who has purchased one or more Timeshare Interests
from Borrower or its Affiliates.

                    Qualified Mortgage means a Mortgage which may be subject to
a Permitted Encumbrance, securing the payment of a Qualified Note which has been
or may be assigned of record to Lender.

                    Qualified Note means a Note executed by a Purchaser or
Purchasers, payable to the order of Borrower in connection with a Qualified
Sale, which has been assigned and endorsed over to Lender with recourse, with
respect to which all of the requirements for a Qualified Timeshare Loan are
true.

                    Qualified Sale means a credit sale of a Timeshare Interest
to a Purchaser, which is made by Borrower or its Affiliates in the ordinary
course of its business and is consummated in compliance with all applicable
Legal Requirements and in connection with which (other than in the case of an
equity trade or conversion under a Sampler Program Agreement) the Purchaser pays
a cash down payment equal to at least ten percent (10%) of the Sales Price,
which cash down payment may, in the case of an Upgraded Note Receivable or
conversion under a Sampler Program Agreement, be represented in part or in whole
by the principal payments and down payment made on, as applicable, such original
Qualified Note or the related Sampler Loan since its date of origination.

                    Qualified Timeshare Loan means each Timeshare Loan made by
Borrower to a Purchaser or Purchasers in connection with a Qualified Sale which
is evidenced by a Qualified Note, secured by a Qualified Mortgage and which
meets the following criteria:

                    (a)          The Timeshare Loan is evidenced by a Qualified
Note, Qualified Mortgage, Purchase Agreement and such other Consumer Documents
which have been, as applicable, executed in connection with the credit purchase
and sale of a Timeshare Interest;

10

--------------------------------------------------------------------------------



                    (b)         The Timeshare Loan has an original maturity date
of 120 months or less, payable in equal monthly installments of principal and
interest (subject to the exception provided in Section 2.2(e)(i)), with the
first installment due and payable not more than forty-five (45) days after the
date on which Lender has first advanced funds based upon the collateral
assignment of such Timeshare Loan;

                    (c)          A cash down payment has been received from the
Purchaser in an amount equal to at least 10% of the Sales Price (not including
closing costs, broker’s commissions, or any charge for interest and prior to any
discounts) which cash down payment may, in the case of an Upgraded Note
Receivable or conversion under a Sampler Program Agreement, be represented in
part or in whole by the principal payments and down payment made on, as
applicable, such original Qualified Note or the related Sampler Loan since its
date of origination;

                    (d)         The Timeshare Loan is not a Delinquent Loan;

                    (e)          The Timeshare Loan is not more than thirty (30)
days past due at the time of the initial Advance against such Timeshare Loan;

                    (f)          There has been no default by the Purchaser;

                    (g)          Other than with respect to the effect of the
application of the Service Member’s Civil Relief Act on Timeshare Loans in the
Liberty Portfolio Timeshare Loans, the annual rate of interest applied to the
unpaid principal balance of the applicable Note is at least equal to a fixed
rate of 10% per annum and the weighted average interest rate for all of the
Liberty Portfolio Timeshare Loans is at least equal to 12% per annum;

                    (h)         The Purchaser has no claim of any defense,
setoff or counterclaim to the applicable Timeshare Loan;

                    (i) The Timeshare Loan represents the balance of the Sales
Price of a Timeshare Interest and the Purchaser of such Timeshare Interest is
not, and no payment of a sum due under the Timeshare Loan has been made by, an
Affiliate, or an officer, director, agent, employee, principal, broker, creditor
(or relative thereof) of any other Person related to or an Affiliate of
Borrower;

                    (j)          The Consumer Documents and all other aspects of
the related transaction comply with all Legal Requirements;

                    (k)         The payment to be received is payable in United
States dollars;

                    (l)         Each Purchase Agreement, Note, Mortgage and
related Consumer Document has been duly executed, as applicable, by or on behalf
of all Persons having a beneficial ownership interest in the Timeshare Interest;

                    (m)        The Unit in which the applicable Timeshare
Interest financed by the Timeshare Loan is situate: (i) has been completed in
compliance with all Legal Requirements, is currently served by all required
utilities, is fully furnished and ready for use; (ii) is covered by a valid
permanent certificate of occupancy (or its equivalent) duly issued; (iii) is
subject to the

11

--------------------------------------------------------------------------------



terms of the Declaration for the applicable Project; and (iv) has been developed
to the specifications provided for in the applicable Purchase Agreement. All
furnishings (including appliances) within the Unit have been or will be fully
paid for and are free and clear of any lien or other interest by any third
party, except for any furniture leases which contain non-disturbance provisions
acceptable to Lender;

                    (n)          The Unit in which the applicable Timeshare
Interest financed by the Timeshare Loan is situate has had all taxes,
Assessments, penalties and fees related thereto paid when due;

                    (o)          Any and all applicable rescission periods have
expired;

                    (p)          The Purchaser’s FICO Score shall not be less
than 600, subject to the exception provided in Section 2.2(e);

                    (q)          The weighted average FICO Score for all Liberty
Portfolio Timeshare Loans after this Timeshare Loan is added as part of the
Liberty Portfolio Timeshare Loans (excluding No-FICO Score Timeshare Loans as
provided in Sections 2.2(e)(iii) and (iv)) shall not be less than 650;

                    (r)          Reserved;

                    (s)          The Purchaser is a resident of the United
States or Canada, subject to the exception provided in Section 2.2 (e)(ii);

                    (t)          The lien of the Mortgage securing the Note is a
perfected first priority purchase money mortgage which may be assigned of record
to Lender (or is being assigned to Lender in accordance with this Agreement, as
applicable) and is or will be fully insured by a Title Insurance Policy in the
amount of the Timeshare Loan, which policy is endorsed to Lender and its
successors and assigns or insured in the name of Borrower and collaterally
assigned to Lender and its successors and assigns;

                    (u)          All representations, warranties and covenants
regarding such Timeshare Loans and the Consumer Documents related thereto and
the matters related thereto as set forth in Section 9 and elsewhere in this
Agreement are accurate and Borrower shall have performed all of its obligations
with respect thereto;

                    (v)          Lender has a valid, perfected first priority
lien against and security interest in the Note and the related Consumer
Documents (which in the case of the Consumer Documents may be subject to a
Permitted Encumbrance) and all payments to be made thereunder;

                    (w)         The total maximum remaining principal balance of
all Timeshare Loans to any one Purchaser or Affiliates of such Purchaser (and
assigned to Lender hereunder) shall not exceed $75,000 in the aggregate;

                    (x)          The payment terms of such Timeshare Loan have
not been amended in any way, including any revisions to the payment provisions
to cure any defaults or delinquencies, except in the case of a Permitted
Modification;

12

--------------------------------------------------------------------------------



                     (y)          There has been no increase to the applicable
interest rate payable on the Timeshare Loan as the result of the termination of
any automatic payment option, unless all disclosures required under Regulation Z
for such increase have been properly given by Borrower or its Affiliates to
Purchaser;

                     (z)          The Purchaser is not a “blocked person”, as
defined in the Patriot Act Certificate and Agreement; and

                     (aa)        The Unit in which the applicable Timeshare
Interest financed by the Timeshare Loan is situate in a Unit comprising part of
a Primary Project, subject to the exception provided in Section 2.2(e)(v).

                    Receivables Loan means that certain credit facility in the
maximum amount of $75,000,000 to be extended by Lender to Borrower pursuant to
the terms of this Agreement, as such loan may be increased, decreased, amended,
restated or modified, subject to the limitations set forth in Section 2.2.

                    Receivables Loan Advance Period means the period of time
commencing on the date of this Agreement and ending on August 27, 2010, subject
to the extensions as provided in Section 2.12.

                    Receivables Loan Fee has the meaning set forth in Section
4.1.

                    Receivables Loan Maturity Date means August 27, 2014,
subject to the extensions as provided in Section 5.4.

                    Receivables Loan Note means Borrower’s promissory note
payable to the order of Lender evidencing Borrower’s obligation to repay
Advances under the Receivables Loan and all interest thereon.

                    Renewal Fee has the meaning set forth in Section 4.4.

                    Request for Receivables Loan Advance means a Request for
Advance as described in Section 2.3.

                    Request for Supplementary Advance means a Request for
Supplementary Advance as described in Section 2.5.

                    Sales Price means the gross sales price paid by a Purchaser
for one or more Timeshare Interests and shall not include closing costs,
broker’s commission or any charge for interest.

                    Sampler Loan means a loan made to a purchaser by Borrower
pursuant to the terms of a Sampler Program Agreement.

                    Sampler Program Agreement means a Bluegreen Vacation Club
Sampler Program Agreement, pursuant to which a purchaser thereunder obtains
those certain benefits set forth therein which comprise the “Sampler Membership”
and, subject to the terms and conditions

13

--------------------------------------------------------------------------------




thereof, has the opportunity to convert such Sampler Membership into full
ownership in the Vacation Club.

                    Servicer shall have the meaning set forth in Section 6.4.

                    Servicing Agreement shall have the meaning set forth in
Section 6.4.

                    Subordination Agreement means any agreement subordinating
the obligations owed by Borrower to a creditor, to the Obligations owed by
Borrower to Lender as required pursuant to Section 17.

                    Timeshare Act means the applicable state statute or other
law in the state or other jurisdiction in which a Project is located which
governs the creation and regulation of timeshare projects in such state, as it
may be amended.

                    Timeshare Approvals means all approvals, registration and
licenses required from governmental agencies in order to sell Timeshare
Interests and offer them for sale, to operate the Projects as timeshare
projects, to make Timeshare Loans and to own, operate and manage the Projects,
including without limitation, the registrations/consents to sell, the final
subdivision public reports/public offering statements and/or prospectuses and
approvals thereof required to be issued by or used in the jurisdiction where the
applicable Project is located and other jurisdictions where Timeshare Interests
have been offered for sale or sold.

                    Timeshare Interest means with respect to any Project, (x) an
undivided fee simple ownership interest as a tenant in common or (y) a Resort
Interest (as defined in the Trust Agreement) that is an ownership interest in
real property substantially similar to an ownership interest described in clause
(x) above (including Owner Beneficiary Rights), in either case with respect to
any Unit in such Project, with a right to use such Unit, or a Unit of such type,
generally for one (1) week or a portion of one (1) week annually or biennially,
together with all appurtenant rights and interests as more particularly
described in the Project Documents.

                    Timeshare Loan or Timeshare Loans means the loan or loans by
Borrower to a Purchaser, now existing or hereafter arising, related to the
financing of the sale of a Timeshare Interest.

                    Title Company means a title insurance company selected by
Borrower and approved by Lender which is authorized and duly licensed to carry
on a title insurance business in the state in which the applicable Project is
located. The Title Companies set forth on Exhibit K attached hereto, as amended
from time to time, shall be deemed by Lender as approved Title Companies.

                    Title Insurance Policy means a mortgagee’s or lender’s title
insurance policy issued by the Title Company insuring each Mortgage (or group of
Mortgages) assigned to Lender pursuant hereto, endorsed to Lender and its
successors and assigns or insured in the name of Borrower and collaterally
assigned to Lender and its successors and assigns and in the amount of the Note
(or group of Notes) secured by such Mortgage (or group of Mortgages). The form
of Title Insurance Policy related to each of the Primary Projects, together with
all endorsements, are attached hereto as Exhibit E.

14

--------------------------------------------------------------------------------




                    Transfer means, with respect to the Collateral, the
occurrence of any sale, conveyance, assignment, transfer, alienation, mortgage,
conveyance of security interest, title, encumbrance of other disposition of any
kind of the Collateral, or any other transaction the result of which is,
directly or indirectly, to divest Borrower of any portion of its title to or
interest in such Collateral, voluntarily or involuntarily, it being the express
intention of Borrower and Lender that Borrower is prohibited from granting to
any Person a lien or encumbrance upon such Collateral, regardless of whether
such lien is senior or subordinate to the Lender’s lien; provided that the
Collateral may be subject to Permitted Encumbrances, which shall not be deemed
to be a Transfer.

                    Trust Agreement means, collectively, that certain Bluegreen
Vacation Club Amended and Restated Trust Agreement, dated as of May 18, 1994, by
and among Bluegreen Vacations Unlimited, Inc., the Trustee, Bluegreen Resorts
Management, Inc. and Bluegreen Vacation Club, Inc., as amended, restated or
otherwise modified from time to time.

                    Trustee means Vacation Trust, Inc., a Florida corporation,
in its capacity as trustee under the Trust Agreement, and its permitted
successors and assigns.

                    Unit means any apartment, condominium or cooperative unit,
cabin, lodge, hotel or motel room, villa, cottage, townhome, lot or other
private or commercial structure which is situated on real or personal property
and designed for occupancy by one or more persons within a Project, together
with all furniture, fixtures and furnishings therein, if applicable, and
together with any and all interests in common elements appurtenant thereto, as
provided in the related Declaration.

                    Upgraded Note Receivable means a new Qualified Note made by
the Purchaser under an existing Timeshare Loan (i) who has elected to terminate
such Purchaser’s interest in an existing Timeshare Interest and related Owner
Beneficiary Rights and Vacation Points (if any) in exchange for purchasing an
upgraded Timeshare Interest of higher value than the existing Timeshare Interest
and related Owner Beneficiary Rights and Vacation Points (if any) and (ii)
whereby the Borrower releases the Purchaser from Purchaser’s obligations in
respect of the existing Timeshare Interest and all related Owner Beneficiary
Rights and Vacation Points (if any) in exchange for receiving (in substantially
all cases) the new Qualified Note from the Purchaser secured by the upgraded
Timeshare Interest and related Owner Beneficiary Rights and Vacation Points (if
any).

                    Vacation Club means the Bluegreen Vacation Club Multi-Site
Timeshare Plan created pursuant to the Trust Agreement.

                    Vacation Club Management Agreement means the Amended and
Restated Management Agreement between Bluegreen Resorts Management, Inc. and
Vacation Trust, Inc. dated as of May 18, 1994, as amended.

                    Vacation Club Manager means Bluegreen Resorts Management,
Inc., a Delaware corporation, in its capacity as manager of the Vacation Club,
and its successors and assigns.

                    Vacation Points shall have the meaning set forth in the
Trust Agreement.

15

--------------------------------------------------------------------------------




                    Wellington Financial means New Wellington Financial LLC,
doing business as Wellington Financial.

                              1.2          Construction. Unless the context of
this Agreement clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the term “including” is
not limiting, and the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or.” The words “hereof,”
“herein,” “hereby,” “hereunder,” and similar terms in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement.
An Event of Default shall “continue” or be “continuing” until such Event of
Default has been waived in writing by Lender. Section, subsection, clause,
schedule, and exhibit references are to sections, subsections, clauses,
schedules and exhibits in this Agreement unless otherwise specified. Any
reference in this Agreement or in the Loan Documents to this Agreement, any of
the Loan Documents or any other document or agreement shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, supplements, and restatements thereto and thereof,
as applicable.

                              1.3          Schedules and Exhibits. All of the
schedules and exhibits attached to this Agreement, as they may from time to time
be amended or restated, shall be deemed incorporated herein by reference.

                              1.4          Accounting Principles. Where the
character or amount of any asset or liability or item of income or expense is
required to be determined or any consolidation or other accounting computation
is required to be made for the purposes of this Agreement, the same shall be
determined or made in accordance with GAAP consistently applied at the time in
effect, to the extent applicable, except where such principles are inconsistent
with the requirements of this Agreement.

                    2.       The Receivables Loan.

                              2.1         Loan Amount. Subject to the other
provisions and conditions of this Agreement, Lender agrees, from time to time
during the Receivables Loan Advance Period, to make Advances under the
Receivables Loan to Borrower in amounts equal to the lesser of: (a) ninety
percent (90%) of the unpaid principal balance of Qualified Timeshare Loans
included within the Liberty Portfolio Timeshare Loans assigned to Lender in
connection with such requested Advance, or (b) Seventy-Five Million Dollars
($75,000,000) (the “Maximum Receivables Loan Amount”).

                              2.2        Advances.

                                          (a)          Revolving Credit. The
Advances to be made under this Agreement are part of a revolving credit
facility. To the extent repaid, amounts advanced by Lender to Borrower may be
reborrowed, subject to the conditions set forth in this Agreement. Although the
aggregate amount of all Advances made under this Agreement may exceed the
Maximum Receivables Loan Amount, the outstanding principal balance of such
Advances may at no time exceed the Maximum Receivables Loan Amount.

16

--------------------------------------------------------------------------------




                                           (b)          Restrictions on
Receivables Loan Advances. Lender shall have no obligation to make an Advance
under the Receivables Loan (i) more often than twice during any calendar month,
(ii) in an amount less than One Hundred Thousand Dollars ($100,000.00), (iii)
pursuant to a Request for Advance received after the expiration of the
Receivables Loan Advance Period, or (iv) after the occurrence of an Incipient
Default or an Event of Default.

                                           (c)          Additional Restrictions
on Receivables Loan Advances. Notwithstanding anything to the contrary contained
in this Section 2, Lender shall have no obligation to make any Advance (i) under
the Receivables Loan in an amount which would cause the aggregate outstanding
balances under such loans to exceed $75,000,000; (ii) under the Receivables Loan
in an amount which would cause the outstanding principal balance of the
Receivables Loan retained by Lender and not participated to other participating
lenders to exceed $50,000,000; or (iii) under the Receivables Loan which would
cause Lender or any participant in the Receivables Loan to violate or continue
to violate any legal lending limit.

                                           (d)          Additional Restrictions
on Receivables Loan Advances Related to the Sale of Participation Interests.
Lender is seeking to sell a $25,000,000 participation interest (the
“Participation Interest”) in the Receivables Loan and all Advances to be made
under the Receivables Loan. Notwithstanding anything in this Agreement or
elsewhere to the contrary, Borrower agrees that Lender shall have no obligation
to make any Advances which would cause the aggregate outstanding balance of the
Receivables Loan to exceed $50,000,000 unless and until Lender has sold the
Participation Interest on terms acceptable to Lender and executed a
participation agreement in connection therewith.

                                           (e)          Other Limitations.
Advances under the Receivables Loan shall also be subject to the following
exceptions and limitations:

                                          
               (i)          Notwithstanding the limitations set forth in
subsection (b) of the definition of Qualified Timeshare Loan, Timeshare Loans
which otherwise satisfy the criteria of a Qualified Timeshare Loan but which
have an original term of more than 120 months and not more than 180 months
(“Fifteen Year Timeshare Loans”) may be considered Qualified Timeshare Loans,
provided that, (A) at the time Lender is making an Advance based upon the
assignment of a pool of Qualified Timeshare Loans, not more than 10% of the
balance of the Qualified Timeshare Loans in such pool may be comprised of such
Fifteen Year Timeshare Loans; and (B) at any time thereafter not more than 10%
of the then outstanding principal balance of all Qualified Timeshare Loans
included in the Liberty Portfolio Timeshare Loans and against which Liberty has
made Advances may be comprised of such Fifteen Year Timeshare Loans.

                                          
              (ii)          Notwithstanding the limitations set forth in
subsection (s) of the definition of Qualified Timeshare Loan, Timeshare Loans
which otherwise satisfy the criteria of a Qualified Timeshare Loan but which
involve a Purchaser who is not a resident of the United States or Canada
(“Non-Resident Timeshare Loans”) may be considered Qualified Timeshare Loans,
provided that, (A) payment of such Non-Resident Timeshare Loan must be made by
the Purchaser under an “auto pay” program via a major credit card,
Pre-Authorized Checking or ACH payment; (B) at the time Lender is making an
Advance based

17

--------------------------------------------------------------------------------




upon the assignment of a pool of Qualified Timeshare Loans, not more that 10% of
the balance of the Qualified Timeshare Loans in such pool may be comprised of
such Non-Resident Timeshare Loans; and (C) at any time thereafter not more than
10% of the then outstanding principal balance of all Qualified Timeshare Loans
included in the Liberty Portfolio Timeshare Loans and against which Lender has
made Advances may be comprised of such Non-Resident Timeshare Loans.

                                          
            (iii)          Notwithstanding the limitations set forth in
subsection (p) of the definition of Qualified Timeshare Loan, Timeshare Loans
which otherwise satisfy the criteria of a Qualified Timeshare Loan but involve a
Purchaser with a FICO Score of less than 600 (“Less Than 600 FICO Score
Timeshare Loans”) may be considered Qualified Timeshare Loans, provided that,
(A) at the time Lender is making an Advance based upon the assignment of a pool
of Qualified Timeshare Loans, not more than 25% of the balance of the Qualified
Timeshare Loans in such pool may be comprised of such Less Than 600 FICO Score
Timeshare Loans and No-FICO Score Timeshare Loans, in the aggregate, and (B) at
any time thereafter not more than 25% of the then outstanding principal balance
of all Qualified Timeshare Loans included in the Liberty Portfolio Timeshare
Loans and against which Lender has made Advances may be comprised of Less Than
600 FICO Score Timeshare Loans and No-FICO Score Timeshare Loans, in the
aggregate.

                                          
            (iv)          Notwithstanding the limitations set forth in
subsection (q) of the definition of Qualified Timeshare Loan, Timeshare Loans
which otherwise satisfy the criteria of a Qualified Timeshare Loan but involve a
Purchaser for whom no FICO Score is submitted by Borrower (“No-FICO Score
Timeshare Loans”) may be considered Qualified Timeshare Loans, provided that,
(A) at the time of origination of such Timeshare Loan or at the time Lender is
making an Advance based upon the assignment of a pool of Qualified Timeshare
Loans, not more than 5% of the balance of the Qualified Timeshare Loans in such
pool may be comprised of such No-FICO Score Timeshare Loans; and (B) at any time
thereafter not more than 5% of the then outstanding principal balance of all
Qualified Timeshare Loans included in the Liberty Portfolio Timeshare Loans and
against which Lender has made Advances may be comprised of such No-FICO Score
Timeshare Loans.

                                          
             (v)         Notwithstanding the provisions of subsection (aa) of
the definition of Qualified Timeshare Loan, Timeshare Loans which otherwise
satisfy the criteria of a Qualified Timeshare Loan but which involve the
financed sale of a Timeshare Interest in a Unit in a Non-Primary Project
(“Non-Primary Project Timeshare Loans”) may be considered Qualified Timeshare
Loans, provided that, (A) at the time of origination of such Timeshare Loan or
at the time Lender is making an Advance based upon the assignment of a pool of
Qualified Timeshare Loans, not more than 15% of the balance of the Qualified
Timeshare Loans in such pool may be comprised of such Non-Primary Project
Timeshare Loans; and (B) at any time thereafter not more than 15% of the then
outstanding principal balance of all Qualified Timeshare Loans included in the
Liberty Portfolio Timeshare Loans and against which Lender has made Advances may
be comprised of such Non-Primary Project Timeshare Loans.

                                                       (vi)          The minimum
weighted average FICO Score of all Qualified Timeshare Loans included in the
Liberty Portfolio Timeshare Loans (excluding No-FICO Score Timeshare Loans)
shall be at least 650.

18

--------------------------------------------------------------------------------




                                                       (vii)          Notwithstanding
the provisions of subsection (g) of the definition of Qualified Timeshare Loan,
the weighted average interest rate for all of the Liberty Portfolio Timeshare
Loans shall not be less than 12% per annum.

                                                       If the percentage
limitations described in subsections (i)-(vi) above are exceeded, the excess
amount of such Fifteen Year Timeshare Loans, Non-Resident Timeshare Loans, Less
Than 600 FICO Score Timeshare Loans, No-FICO Score Timeshare Loans and
Non-Primary Project Timeshare Loans in the Liberty Portfolio Timeshare Loans,
shall not be deemed to be Qualified Timeshare Loans. In addition, in the event
that the weighted average FICO Score for all of the Liberty Portfolio Timeshare
Loans (excluding No-FICO Score Timeshare Loans) is less than 650, Lender may
exclude from the category of Qualified Timeshare Loan any Timeshare Loans with a
FICO Score below 650 as may be necessary to result in compliance with such
weighted average FICO Score requirement. In addition, in the event that the
weighted average interest rate for all of the Liberty Portfolio Timeshare Loans
is less than 12% per annum, Lender may exclude from the category of Qualified
Timeshare Loans any Timeshare Loans with interest rates below 12% per annum as
may be necessary to result in compliance with such 12% per annum minimum
weighted average interest rate requirement.

                                                       In the event that any
Timeshare Loans comprising the Liberty Portfolio Timeshare Loans remain assigned
to Lender for longer than 10 months after the original assignment date, then
Borrower will obtain or, if Borrower fails to do so within thirty (30) days from
the date which is 10 months after the original assignment date, hereby
authorizes Lender to obtain new, current FICO Scores for all Timeshare Loans
comprising the Liberty Portfolio Timeshare Loans. Such rescoring shall be at
Borrower’s sole cost and expense. After such rescoring and based upon the
rescored numbers, Borrower must still be in compliance with restrictions and
limitations set forth in this Agreement, including those set forth in this
Section 2.2(e).

                                         (f)           Method of Funding. The
funding of Advances shall be in accordance with such procedures as Lender may
require, including without limitation, disbursement through an escrow agent
acceptable to Lender. In connection with any wire transfer, Borrower will pay
Lender’s reasonable costs and expenses for such wire transfers.

                              2.3     Requests for Advance. Each Advance (other
than a supplementary Advance pursuant to Section 2.5 below) shall be pursuant to
a Request for Receivables Loan Advance submitted to Lender (or a servicer
designated by Lender) in the form attached hereto as Exhibit B, with appropriate
insertions and duly executed on behalf of Borrower, together with all required
supporting documentation as described therein. Other conditions for the funding
of Receivables Loan Advances are set forth in various other sections of this
Agreement, including without limitation Sections 6.2, 19, 20, and 21.

                    Notwithstanding the foregoing, Borrower irrevocably
authorizes Lender to advance sums under this Agreement to Lender to pay fees,
costs, expenses and other obligations

19

--------------------------------------------------------------------------------




owed by Borrower under the Loan Documents without requiring Lender to have
received any Request for Receivables Loan Advance or other related documents.

                              2.4     Limitation on Amount of Advances. Lender
shall have no obligation to make an Advance which would cause the total of
Advances at any one time outstanding to exceed any limitation set forth in
Sections 2.1 or 2.2 or any other limitation set forth in this Agreement.

                              2.5     Supplementary Advances. In the event that
the outstanding principal balance of the Receivables Loan is less than 90% of
the outstanding principal balance of all Qualified Timeshare Loans included
within the Liberty Portfolio Timeshare Loans, then Borrower may request
supplementary Advances in an amount equal to such 90% limitation, provided that
(a) Borrower submits to Lender a Request for Supplementary Advance in the form
attached hereto as Exhibit G, and (b) Lender shall have no obligation to make
such supplementary Advances (i) more often than once every calendar month, (ii)
in an amount less than $100,000, (iii) after the expiration of the Receivables
Loan Advance Period, (iv) after the occurrence of an Incipient Default or an
Event of Default, (v) which would cause the aggregate balances of all
outstanding Advances to exceed the Maximum Receivables Loan Amount, or (vi)
which would result in a violation of any of the limitations set forth in Section
2.2.

                              2.6     Loan Account. Lender will open and
maintain on its books a Loan Account (the “Loan Account”) with respect to
Advances made, repayments, the computation and payment of interest and fees and
the computation and final payment of all other amounts due and sums paid to
Lender under this Agreement and with respect to the Receivables Loan. Except in
the case of manifest error in computation, the Loan Account will be conclusive
and binding on Borrower as to the amount at any time due to Lender from Borrower
under this Agreement or the Receivables Loan Note as an account stated, except
to the extent that Lender receives a written notice from Borrower of any
specific exceptions of Borrower thereto within forty-five (45) days after the
date the applicable Loan Account statement has been delivered to Borrower.

                              2.7     Receivables Loan Note. The obligation of
Borrower to repay amounts advanced under the Receivables Loan and all interest
thereon shall be evidenced by the Receivables Loan Note.

                              2.8     Amounts in Excess of Maximum Receivables
Loan Amount. Lender shall have the right, but not the obligation, to fund
amounts in excess of the Maximum Receivables Loan Amount from time to time to
pay accrued and unpaid interest to correct or cure any Incipient Default or
Event of Default. Borrower agrees that the correcting or curing by Lender of an
Incipient Default or Event of Default shall not cure the Incipient Default or
Event of Default under this Agreement. Such excess amounts funded shall be
deemed evidenced by the Receivables Loan Note to the fullest extent possible and
then by this Agreement, shall bear interest at the Default Rate and shall also
be secured by the Collateral, the Guaranty, and all other security and
collateral for the Receivables Loan. Borrower hereby agrees to execute
additional notes, Assignments and other additional Loan Documents, and
modifications thereto, promptly upon request by Lender, in favor of Lender,
evidencing and securing amounts funded in excess of the Maximum Receivables Loan
Amount.

20

--------------------------------------------------------------------------------




                              2.9     Use of Proceeds. Advances under the
Receivables Loan will be used by Borrower solely to pay fees, costs and expenses
payable by Borrower under the Loan Documents, and for other proper working
capital and other business purposes of Borrower.

                              2.10   Closing. The Closing under this Agreement
shall take place effective as of the Closing Date at the offices of White and
Williams LLP in Philadelphia, Pennsylvania, provided that all conditions for
Closing have been completed.

                              2.11   Initial Request for Advance. In the event
the initial Request for Receivables Loan Advance is not submitted by Borrower to
Lender on or before October 27, 2008, Lender at its option may terminate this
Agreement and shall have no further obligation to make any Advance hereunder.

                              2.12   Extension of the Receivables Loan Advance
Period. Lender, at its sole option, may elect to extend the initial twenty-four
(24) month Receivables Loan Advance Period by two (2) extension periods of
twelve (12) months each; provided, however that any such extension shall be on
the same material terms and conditions as this Agreement, as amended or modified
from time to time. In order to exercise each extension option, Lender must give
Borrower written notice of the exercise of such extension at least one hundred
twenty (120) days prior to the date that otherwise would be the last day of the
Receivables Loan Advance Period, as it may have been previously extended. Such
written notice shall be substantially in the form of Exhibit I attached hereto.
Each extension shall be deemed effective upon Lender giving the required written
notice and without any further action on the part of Borrower.

                              2.13   Allocation of Pledged Timeshare Loans Among
Lenders. Borrower agrees that in allocating which Timeshare Loans to assign to
Lender under this Agreement, Borrower shall not adversely select to allocate to
Lender otherwise Qualified Timeshare Loans based on Project location, in a
proportion materially different from Borrower’s other lenders.

                    3.      Interest Rate.

                             3.1      Primary Interest Rate. Until the
occurrence of an Event of Default, interest shall accrue and be payable on the
unpaid principal balance of the Receivables Loan as follows:

                                        (a)          From the Closing Date
until, but not including, the first day of the month following the month during
which the Closing Date occurs, at a yearly rate which is equal to two and
one-half percent (2.50%) per annum in excess of the LIBOR Rate in effect on the
Closing Date, provided that, in no event shall the interest rate on the
Receivables Loan be less than 5.75% per annum.

                                        (b)         On the first day of the
month following the month during which the Closing Date occurs and on the first
day of each month thereafter, the yearly rate at which interest shall be payable
on the unpaid principal balance of the Receivables Loan shall be increased or
decreased to a rate which is equal to two and one-half percent (2.50%) per annum
in excess of the LIBOR Rate in effect on such date, provided that, in no event
shall the interest rate on the Receivables Loan be less than 5.75% per annum.

21

--------------------------------------------------------------------------------




                             3.2       Default Rate. From and after the
occurrence of an Event of Default, interest shall accrue and be payable on the
unpaid principal balance of the Receivables Loan Note and all other Obligations
under the Loan Documents at a rate (the “Default Rate”) which is four (4)
percentage points higher than the rate provided in Section 3.1. Any judgment
obtained for sums due under the Receivables Loan Note or other Obligations under
the Loan Documents will accrue interest at the Default Rate until paid. Borrower
acknowledges and agrees that the Default Rate is reasonable in light of the
increased risk of collection after occurrence of an Event of Default.

                             3.3       Calculation of Interest. Interest will be
calculated on the basis of a year of three hundred sixty (360) days and charged
upon the actual number of days elapsed. Interest will accrue on balances as of
the date Lender wires such funds to Borrower.

                             3.4       Limitation of Interest to Maximum Lawful
Rate. Lender and Borrower intend to comply at all times with Applicable Usury
Laws. In no event will the rate of interest payable hereunder exceed the maximum
rate of interest permitted to be charged by Applicable Usury Law (including the
applicable choice of law rules) and any interest paid in excess of the permitted
rate will be refunded to Borrower. Such refund may be made by application of the
excessive amount of interest paid against any outstanding Obligations, applied
in such order as Lender may determine. If the excessive amount of interest paid
exceeds the outstanding Obligations, the portion exceeding the outstanding
Obligations will be refunded by Lender. Any such crediting or refunding will not
cure or waive any Event of Default. Borrower agrees that in determining whether
or not any interest payable hereunder exceeds the highest rate permitted by
Applicable Usury Law, any non-principal payment, including, without limitation,
prepayment fees and late charges, will be deemed to the extent permitted by law
to be an expense, fee, premium or penalty rather than interest.

                    All sums paid or agreed to be paid to Lender for the use,
forbearance or detention of the indebtedness incurred by Borrower hereunder
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the term of such indebtedness until payment in
full, so that the rate or amount of interest on account of such indebtedness
does not exceed the usury ceiling from time to time in effect and applicable to
the Receivables Loan.

                   4.       Fees.

                            4.1       Receivables Loan Fee. Borrower agrees to
pay to Lender a Receivables Loan fee equal to $750,000 (the “Receivables Loan
Fee”) which is due and payable on August 28, 2008. This Receivables Loan Fee is
fully earned by Lender and shall not be refundable in whole or in part,
notwithstanding that the full Maximum Receivables Loan Amount is not advanced.
Lender is irrevocably authorized to advance the sums necessary to pay such
Receivables Loan Fee to itself from the proceeds of any Advance under the
Receivables Loan or as an Advance under the Receivables Loan without any further
Request for Advance form from Borrower.

                   Notwithstanding the foregoing, in the event that less than
$75,000,000 is committed to Borrower pursuant to Section 2.2(c) or (d) or due to
a default by a participant and Lender has not replaced such participant in a
timely manner, then a portion of the Receivables Loan Fee

22

--------------------------------------------------------------------------------




shall be refunded to Borrower in a pro rata amount, taking into account the
decrease in the committed amount and the number of months elapsed in the
Receivables Loan Advance Period. For example, if a participant holding a
participation interest in the amount of $5,000,000 defaults under its
participation agreement with Lender eighteen (18) months after the Closing Date,
then the pro rata amount of the Receivables Loan Fee to be refunded to Borrower
would be equal to: $5,000,000/$75,000,000 * 6 months/24 months * $750,000 =
$12,500.

                              4.2          Late Charge. In the event that any
payment required under the Receivables Loan is not received by Lender within ten
(10) Business Days after the due date, Borrower agrees to pay a late charge
equal to three percent (3%) of the amount due and payable to defray the expenses
incident to handling such delinquent payments, and to compensate Lender for the
harm and damages related to such late payments. Borrower hereby acknowledges and
agrees that such late charges are reasonable in light of the anticipated and the
actual harm caused by the late payments; the difficulties of proof of loss, harm
and damages; and the inconvenience and non-feasibility of Lender otherwise
obtaining an adequate remedy. Acceptance of such late charge will not constitute
a waiver of the default with respect to the overdue installment, and will not
prevent the Lender from exercising any of the other rights and remedies
available under the Loan Documents.

                              4.3          Non-Utilization Fee. Subject to
Section 5.7 below, on the first anniversary of the date of this Agreement and on
each anniversary date thereafter during the Receivables Loan Advance Period,
Borrower agrees to pay to Lender a non-utilization fee equal to .25% per annum
of the difference between (a) Fifty Million Dollars ($50,000,000), and (b) the
average outstanding monthly principal balance of the Receivables Loan during the
immediately preceding twelve (12) month period. Such non-utilization fee shall
be payable on or before the 15th day following the anniversary date of this
Agreement during the Receivables Loan Advance Period. Lender is irrevocably
authorized to advance the sums necessary to pay such fee to itself from the
proceeds of any Advance under the Receivables Loan or as an Advance under the
Receivables Loan without any further Request for Advance form from Borrower. If
the average monthly outstanding principal balance of the Receivables Loan was
equal to or greater than Fifty Million Dollars ($50,000,000) during such twelve
(12) month period, then such fee shall not be due.

                              4.4          Renewal Fee. Subject to Section 5.7
below, in the event that Lender exercises any one or more options under Section
2.12 to extend the Receivables Loan Advance Period, Borrower agrees to pay to
Lender a renewal fee (“Renewal Fee”) equal to .25% of the Maximum Receivables
Loan Amount ($187,000) for each extension option exercised by Lender. The
Renewal Fee for the first extension option (if exercised) shall be due and
payable in full on the second anniversary date of this Agreement. The Renewal
Fee for the second extension option (if exercised) shall be due and payable in
full on the third anniversary date of this Agreement. Lender is irrevocably
authorized to advance the sums necessary to pay such fees to itself from the
proceeds of any Advance under the Receivables Loan.

                              4.5          Change of Control Fee. In the event
that a Change of Control occurs as of or at any time prior to the second
anniversary date of this Agreement, Borrower agrees to pay to Lender an amount
equal to the greater of (a) $1,000,000 (the “Change of Control Fee”) or (b) the
prepayment fee that would otherwise be due and payable to Lender

23

--------------------------------------------------------------------------------




pursuant to Section 5.6 below. In the event that a Change of Control occurs at
any time after the second anniversary date of this Agreement, Borrower agrees to
pay to Lender the prepayment fee then due and payable to Lender pursuant to
Section 5.6 below. Such Change of Control Fee or prepayment fee, as applicable,
shall be fully earned and due and payable in full upon the occurrence of a
Change of Control and shall not be refundable in whole or in part.

                    5.       Payments.

                              5.1          Collections. (a) All payments
(principal, interest and fees) made on account of the Liberty Portfolio
Timeshare Loans shall be paid to Lender via wire transfer once each Business Day
pursuant to the Lockbox Agreement. Prior to the occurrence of an Event of
Default, all such amounts received by Lender shall be applied twice a month by
Lender, on the first (1st) and fifteenth (15th) day of the month (i) first to
the payment of any fees, costs, expenses, charges and indemnification
obligations payable by Borrower under the Loan Documents, including without
limitation those payable under Section 25.6 and Section 25.19, or past due
amounts owing by Borrower to Lender in connection with the Receivables Loan,
(ii) second, to interest accrued on the unpaid principal balance of the
Receivables Loan through the preceding Business Day, (iii) third, to the
principal balance of the Receivables Loan, and (iv) finally, to all other unpaid
Obligations. Upon the occurrence of any Event of Default, all payments on the
Liberty Portfolio Timeshare Loans may be applied by Lender towards the repayment
of the Obligations in such order as Lender may elect.

                                                   (b) In the event that the
(collections with respect to the Liberty Portfolio Timeshare Loans) received by
Lender include payments for items other than principal and interest payable
under the Notes assigned to Lender (e.g. tax and insurance impounds, maintenance
and other Assessment payments, late charges, “NSF” or returned check charges,
misdirected payments or deposits, etc.), Lender shall remit such other payments
back to Borrower provided that (i) no Event of Default or Incipient Default
exists, (ii) Borrower requests in writing that Lender remit such other payments
back to Borrower, (iii) Borrower specifically identifies (inclusive of the
amount of) such other payments, (iv) Borrower provides Lender with back-up to
support the claim that such payments should not be part of the proceeds of
Collateral, and (v) if such amount is actually remitted to Borrower, then Lender
may adjust the Receivables Loan balance to give effect to such remitted amounts
to Borrower.

                                                   (c) Whether or not the
collections on account of the Liberty Portfolio Timeshare Loans or the proceeds
of the Collateral shall be sufficient for that purpose, Borrower shall pay when
due all payments of principal, interest, and other amounts required to be made
pursuant to any of the Loan Documents. Borrower’s obligation to make the
payments required by the terms of the Loan Documents is absolute and
unconditional.

                              5.2          Additional Mandatory Payments.
Notwithstanding the foregoing, if at any time the aggregate outstanding
principal amount of the Receivables Loan outstanding is greater than (a) ninety
percent (90%) multiplied by the remaining principal payments due under Qualified
Timeshare Loans comprising the Liberty Portfolio Timeshare Loans, or (b) any
other restriction or limitation set forth in this Agreement, including without

24

--------------------------------------------------------------------------------




limitation, those set forth in Section 2.2, then within ten (10) days after
notice to Borrower, Borrower agrees to either (i) prepay an amount equal to such
difference together with accrued interest thereon, (ii) pledge additional
Qualified Timeshare Loans as part of the Liberty Portfolio Timeshare Loans in an
amount sufficient to cure the deficiency, or (iii) prepay, in part, and pledge
additional Qualified Timeshare Loans, in part, in a total amount sufficient to
cure the deficiency. For purposes of calculating required payments under this
section, any Delinquent Loans or Timeshare Loans described in Sections 11.1(a),
(b), (c) and (d) shall not be deemed to be Qualified Timeshare Loans.

                              5.3          Minimum Payments. In the event that
the amounts received by Lender pursuant to the provisions of Section 5.1 are
insufficient to pay the accrued interest on the unpaid principal balance of the
Receivables Loan for any calendar month, then and in that event, Borrower agrees
to pay to Lender the unpaid accrued interest for such month within five (5)
Business Days after notice from Lender.

                              5.4          Final Payment Date. If not sooner
paid, Borrower agrees to pay to Lender all amounts owing by Borrower to Lender
on account of the Receivables Loan and all other Obligations owing by Borrower
to Lender pursuant to this Agreement on the Receivables Loan Maturity Date. In
the event that Lender exercises one or more of the extension options for the
Receivables Loan Advance Period under Section 2.12, the Receivable Loan Maturity
Date shall automatically also be extended by an additional twelve (12) month
period for each extension option. If the first extension option is exercised,
the Receivables Loan Maturity Date shall be August 27, 2015. If the second
extension option is exercised, the Receivables Loan Maturity Date shall be
August 27, 2016.

                              5.5          Reinstatement of Obligations.
Borrower agrees that, to the extent any payment or payments are made on any
Obligations and such payment or payments, or any part thereof, are subsequently
invalidated, declared to be fraudulent or preferential, set aside or are
required to be repaid to a trustee, receiver, or any other Person under any
Debtor Relief Laws, state or federal law, common law or equitable cause, then to
the extent of such payment or payments, the Obligations or any part thereof
hereunder intended to be satisfied shall be revived and continued in full force
and effect as if said payment or payments had not been made.

                              5.6          Prepayments. Borrower may not prepay
any of the principal balance of the Receivables Loan during the Receivables Loan
Advance Period, as it may be extended. After the end of the Receivables Loan
Advance Period, as it may be extended, Borrower may prepay all or any part of
the principal balance of the Receivables Loan following delivery of not less
than thirty (30) days’ prior written notice to Lender and upon payment of the
applicable fee set forth below. Any prepayment shall not relieve Borrower of its
obligation to make all regularly scheduled payments hereunder. The following
prepayment fees on the Receivables Loan shall be payable:

                                             (a)          Each prepayment made
in the first Loan Year shall be accompanied by a prepayment fee equal to 3% of
the principal amount prepaid;

                                             (b)          Each prepayment made
in the second Loan Year shall be accompanied by a prepayment fee equal to 2% of
the principal amount prepaid;

25

--------------------------------------------------------------------------------




                                            (c)          Each prepayment made in
the third Loan Year shall be accompanied by a prepayment fee equal to 1% of the
principal amount prepaid; and

                                            (d)          Any prepayment made
after the third Loan Year shall not require any prepayment fee.

          In the event that Lender voluntarily agrees to accept a prepayment
prior to the end of the Receivables Loan Advance Period, as it may be extended,
or is compelled to accept a prepayment prior to the end of the Receivables Loan
Advance Period, as it may be extended, Borrower agrees to pay to Lender a
prepayment fee equal to 5% of the amount prepaid.

          In the event Lender exercises its right to accelerate payments under
the Receivables Loan following an Event of Default or otherwise, any tender of
payment of the amount necessary to repay all or part of the Receivables Loan
made thereafter at any time by Borrower, its successors or assigns or by anyone
on behalf of Borrower shall be deemed to be a voluntary prepayment and in
connection therewith Lender shall be entitled to receive the fee required to be
paid under the foregoing prepayment restrictions.

          Borrower shall be entitled (and is obligated) to prepay the balance of
the Receivables Loan to the extent such prepayment results from a shortfall in
sums received from Purchasers under Liberty Portfolio Timeshare Loans and to the
extent such prepayment results from a formerly Qualified Timeshare Loan no
longer being deemed “Qualified”. Borrower shall not be liable to pay a
prepayment fee resulting from payments described in the immediately preceding
sentence, unless Borrower has solicited accelerated payments from Purchasers.

          Borrower shall also be entitled to prepay the balance of the
Receivables Loan, without any prepayment fee, to the extent such prepayment
results from a Timeshare Loan being removed from the Liberty Portfolio Timeshare
Loans due to a refinance of the Note related thereto resulting from an upgrade
by a Purchaser.

          Notwithstanding anything to the contrary set forth in this Section
5.6, upon the occurrence of a Change of Control, Borrower shall be obligated to
prepay the balance of the Receivables Loan in accordance with Section 5.7 below,
together with the prepayment fee or Change of Control Fee, as applicable,
pursuant to Section 4.5 above.

          The prepayment fees shall be presumed to be the amount of damages
sustained by Lender as a result of such prepayment and Borrower agrees that such
prepayment fees are reasonable under the circumstances currently existing. The
prepayment fees provided for in this Section shall be deemed included in the
Obligations and shall be secured by the Collateral.

          Notwithstanding anything herein or elsewhere to the contrary, no
prepayment fee shall be payable in the event that Borrower prepays the
Receivable Loan in order to be able to include the Timeshare Loans within the
Liberty Portfolio Timeshare Loans as part of a securitization transaction or
similar conduit transaction, provided that: (A) Borrower gives Lender at least
thirty (30) days prior written notice for each prepayment; (B) such prepayments
do not occur more frequently than twice during any one calendar year; and (C)
such prepayments involve the prepayment of the entire balance of the Receivables
Loan in whole and not in part.

26

--------------------------------------------------------------------------------




                              5.7          Change of Control Payment. Upon the
occurrence of a Change of Control, Borrower shall immediately pay to Lender all
amounts owing by Borrower to Lender on account of the Receivables Loan and all
other Obligations owing by Borrower to Lender pursuant to this Agreement,
including, without limitation, the Change of Control Fee or prepayment fee, as
applicable, pursuant to Section 4.5 above. Upon such payment, and without
limiting the effect of such payment, no further non-utilization fee or Renewal
Fee, as set forth in Sections 4.3 and 4.4 respectively, shall be due by Borrower
to Lender.

                              5.8          Application of Payments. Prior to the
occurrence of an Event of Default, all collections received by Lender with
respect to the Liberty Portfolio Timeshare Loans shall be applied to the
Obligations as set forth in Section 5.1. Prior to the occurrence of an Event of
Default, all other payments received by Lender with respect to the Receivables
Loan shall be applied to the Obligations as directed by Borrower, or if no
direction is received by Lender, as Lender may elect in its discretion. Upon the
occurrence of any Event of Default, Lender at its option, may apply any and all
collections and other payments received from Borrower with respect to any of the
Collateral to accrued interest, outstanding principal and other sums due
hereunder, under the Loan Documents in such order and with respect to the
Obligations, as Lender in its discretion elects. To the extent that Borrower
fails to pay to Lender any fees, costs, expenses, charges or indemnification
obligations under the Loan Documents, Lender, at its option, may apply all or
part of such payments towards such fees, costs, expenses and indemnification
obligations.

                              5.9          Indemnity. Borrower agrees to
indemnify Lender against any loss or expense which Lender sustains or incurs as
a consequence of an Event of Default, including, without limitation, any failure
of Borrower to pay when due (at maturity, by acceleration or otherwise) any
principal, interest, fee or any other amount due under this Agreement or the
other Loan Documents, but only to the extent that any such loss or expense did
not arise out of Lender’s gross negligence or willful misconduct. If Lender
sustains or incurs any such loss or expense which constitutes the failure to pay
when due (at maturity, by acceleration or otherwise) any principal, interest,
fee or any other amount due under this Agreement), it will notify Borrower in
writing of the amount determined in good faith by Lender to be necessary to
indemnify it for such loss or expense. Such amount will be due and payable by
Borrower to Lender within five (5) Business Days after presentation by Lender of
a statement setting forth a brief explanation of and its calculation of such
amount, which statement shall be conclusively deemed correct absent manifest
error. Any amount payable by Borrower under this Section will bear interest at
the Default Rate from the due date until paid, both before and after judgment.

                               5.10          General. The Receivables Loan, all
interest thereon and all other sums payable by Borrower under the Loan Documents
shall be paid in immediately available funds in U.S. Dollars according to the
terms of the Loan Documents.

                   6.         Security; Guaranties.

                              6.1          Security. The Obligations shall be
secured by, and Borrower hereby grants to Lender a security interest in and to,
all right, title and interest of the Borrower in the following (collectively,
the “Collateral”):

27

--------------------------------------------------------------------------------




                                            (a)          All Liberty Portfolio
Timeshare Loans, together with all Purchase Agreements, Mortgages, Notes and
other Consumer Documents related thereto; all payments due or to become due
thereunder in whatever form, including without limitation cash, checks, notes,
drafts and other instruments for the payment of money; and all books and
records, including all computer records, relating thereto.

                                             (b)          All proceeds,
property, property rights, privileges and benefits arising out of, from the
enforcement of, or in connection with, all present and future Liberty Portfolio
Timeshare Loans and all Purchase Agreements, Mortgages, Notes and other Consumer
Documents related thereto, including without limitation, to the extent
applicable, all property returned by or reclaimed or repossessed from purchasers
thereunder, all rights of foreclosure, termination, dispossession, repossession,
all documents, instruments, contracts, liens and security instruments and
guaranties relating to such Liberty Portfolio Timeshare Loans, Mortgages, Notes
and other Consumer Documents, all collateral and other security securing the
obligations of any Person under or relating to such Liberty Portfolio Timeshare
Loans, Mortgages, Notes and other Consumer Documents, including, without
limitation, all Owner Beneficiary Rights under the Trust Agreement in respect of
such Liberty Portfolio Timeshare Loans and all of the Borrower’s rights or
interest in all other property (personal or other), if any, the sale of which
gave rise to such Liberty Portfolio Timeshare Loans, all rights and remedies of
whatever kind or nature Borrower may hold or acquire for the purpose of securing
or enforcing such Liberty Portfolio Timeshare Loans, Mortgages, Notes and other
Consumer Documents, and all general intangibles relating to or arising out of
such Liberty Portfolio Timeshare Loans, Mortgages, Notes and other Consumer
Documents.

                                            (c)          All of Borrower’s
accounts receivable, chattel paper, contract rights, documents, instruments,
pre-authorized account debit agreements, general intangibles and
choses-in-action, claims and judgments, solely related to all Liberty Portfolio
Timeshare Loans.

                                            (d)          All of Borrower’s
rights under any Title Insurance Policies covering Mortgages assigned to Lender
in which Borrower now or hereafter has any interest to the extent related to any
Liberty Portfolio Timeshare Loans.

                                             (e)          Any and all proceeds
of the foregoing.

                                            (f)          Any and all other
property now or hereafter serving as security for the Obligations.

          All liens and security interests shall be first priority liens and
security interests. Borrower and Lender hereby agree that this Agreement shall
be deemed to be a security agreement under the Uniform Commercial Codes of the
State of Connecticut and the Commonwealth of Massachusetts. Accordingly, in
addition to any other rights and remedies available to Lender hereunder, Lender
shall have all the rights of a secured party under the Connecticut and
Massachusetts Uniform Commercial Codes.

          The above-described liens and security interests shall not be rendered
void by the fact that no Obligations in respect of the Receivables Loan exist as
of any particular date, but

28

--------------------------------------------------------------------------------




shall continue in full force and effect until all Obligations under this
Agreement and the other Loan Documents pertaining to the Receivables Loan have
been fully and finally paid, performed and satisfied, Lender has no agreement or
commitment outstanding pursuant to which Lender may extend credit to or on
behalf of Borrower and Lender has executed termination statements or releases
with respect thereto. IT IS THE EXPRESS INTENT OF BORROWER THAT ALL OF THE
COLLATERAL SHALL SECURE ALL PRESENT AND FUTURE OBLIGATIONS OF BORROWER TO LENDER
UNDER THIS AGREEMENT.

                              6.2          Endorsement of Notes; Assignment and
Delivery. The original Note evidencing each of the Timeshare Loans shall be
delivered to Lender and shall be endorsed to Lender with the following signed
form of Endorsement:

 

 

 

 

 

 

Pay to the order of Liberty Bank, with recourse.

 

 

 

 

 

 

Bluegreen Corporation

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Name/Title:

 

 

 

 

--------------------------------------------------------------------------------

 

                To the extent that any of such Notes had previously been
endorsed by Borrower to another Person, such Person shall have re-endorsed such
Notes back to Borrower.

                Each of the Timeshare Loans shall be collaterally assigned to
Lender by written Assignment (the “Assignment”), duly executed on behalf of
Borrower in substantially the form attached hereto as Exhibit C, provided that a
batch Assignment shall also be deemed acceptable to Lender. Each Assignment
shall be in a form which is properly recordable in the applicable real estate
records in the state in which the applicable Project is located.

                Lender has agreed that it will not record an Assignment in such
real estate records for a period of ten (10) months after such Assignment is
executed by Borrower, provided that: (a) each and every Assignment may be
recorded by Lender, at its sole discretion, at any time after the occurrence of
an Event of Default or an Incipient Default, and (b) an Assignment may be
recorded prior to the expiration of such ten (10) month period, if the Legal
Requirements for the state in which the applicable Project covered by the
Assignment is located requires that such Assignment be recorded within a period
shorter than ten (10) months after the Assignment is executed in order for such
Assignment to be accepted for recording, valid and enforceable and not subject
to challenge. Borrower shall pay any actual recording or filing fees and any
taxes, charges and/or expenses associated therewith upon ten (10) days’ prior
written notice from Lender.

                              6.3          Lockbox Agreement. All amounts
payable on account of the Liberty Portfolio Timeshare Loans shall be received by
a financial institution or other entity approved by Lender (“Lockbox Bank”) and
transmitted by Lockbox Bank to Lender or any entity designated by Lender in
accordance with the provisions of an agreement among Borrower, Lender, Servicer
and Lockbox Bank in form and content acceptable to Borrower and Lender (the
“Lockbox Agreement”). Bank of America, N.A. shall be deemed by Lender to be an
approved Lockbox Bank. All payments on account of Liberty Portfolio Timeshare
Loans shall be

29

--------------------------------------------------------------------------------




deposited in an account maintained by Borrower for the benefit of Lender with
the Lockbox Bank and shall be transmitted to Lender by wire transfer by the
Lockbox Bank once each Business Day, pursuant to the Lockbox Agreement. At any
time after Lockbox Bank shall fail to keep and perform its obligations under the
Lockbox Agreement to the reasonable satisfaction of Lender, Borrower shall, upon
the written request of Lender, promptly terminate such agreement in accordance
with the terms of the Lockbox Agreement.

          At any time after Lockbox Bank shall fail to keep and perform its
obligations under the Lockbox Agreement to the satisfaction of Lender, Borrower
shall, upon the written request of Lender, terminate such agreement in
accordance with its terms. If the Lockbox Agreement shall be terminated by
Lender, the Lockbox Bank or, with the consent of Lender, by Borrower, Borrower
shall, prior to the effective date of such termination, enter into a similar
arrangement with another financial institution satisfactory to Lender, or at
Lender’s option make other arrangements satisfactory to Lender, in its sole
discretion, for the collection and transmittal to Lender of payments made on
account of Timeshare Loans then and thereafter assigned to Lender pursuant to
this Agreement.

          Borrower expressly acknowledges and agrees that an action for damages
for any breach of the requirements of this Section 6.3 shall not be an adequate
remedy at law. In the event of any such breach, Borrower agrees to the fullest
extent allowed by law that Lender shall be entitled to injunctive relief to
restrain such breach and require compliance with such requirements.

          Borrower hereby agrees to indemnify and hold Lender harmless from and
against any claims, demands, expenses, costs, damages, liabilities, setoffs,
recoupments and expenses associated with the Lockbox Agreement regardless of
whether or not Lockbox Bank is liable or responsible for such items under the
express terms of the Lockbox Agreement, except to the extent such claims,
demands, expenses, costs, damages, liabilities, setoffs, recoupments and
expenses are found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Lender or Lockbox Bank. By way of example, but without limiting any other
possibilities, Borrower shall, subject to the foregoing sentence, indemnify and
hold Lender harmless from and against any claims, demands, expenses, costs,
damages, liabilities, setoffs, recoupments and expenses (including, without
limitation, reasonable attorney’s fees and court costs) both legal and
equitable, associated with the Lockbox Agreement regardless of whether or not
Lockbox Bank may avoid or limit its responsibility by claiming (i) that Lender
had a duty to notify Lockbox Bank of any errors, discrepancies and/or
irregularities under the Lockbox Agreement, (ii) that Lockbox Bank’s liability
cannot exceed the service charges charged in connection with the Lockbox
Agreement for the most recent twelve-month period, and (iii) that Lockbox Bank’s
liability does not extend to special, incidental, indirect or consequential
damages.

                              6.4          Servicing Agreement. The Liberty
Portfolio Timeshare Loans shall be serviced by Borrower (in its capacity as
servicer, and any third party successor servicer, the “Servicer”), provided
that, the terms and conditions of such servicing shall at all times be
acceptable to Lender and Borrower and shall be in writing in the form of a
bi-party servicing agreement between Borrower and Lender (the “Servicing
Agreement”). At any time after Servicer shall fail to keep and perform its
obligations under the Servicing Agreement to the

30

--------------------------------------------------------------------------------




satisfaction of Lender, Lender may terminate such agreement in accordance with
the terms of such Servicing Agreement and may engage a third party servicer,
including without limitation, Concord Servicing Corporation (“Concord”), to
handle the servicing of the Liberty Portfolio Timeshare Loans pursuant to the
provisions of an agreement among Borrower, Lender and Concord in form
substantially similar to that set forth in Exhibit L attached hereto.

                              6.5          Custodial Agreement. The Loan Files
related to the Liberty Portfolio Timeshare Loans shall be held for the benefit
of Lender by U.S. Bank National Association or another entity approved by Lender
(“Custodian”) pursuant to the provisions of an agreement among Lender, Borrower
and Custodian in form and content acceptable to Lender, Custodian and Borrower
(the “Custodial Agreement”). At any time after Custodian shall fail to keep and
perform its obligations under the Custodial Agreement to the reasonable
satisfaction of Lender, Lender may terminate such agreement in accordance with
the terms of such Custodial Agreement.

                              6.6          Notice to Purchasers.

                                             (a)          Each Purchaser with a
Liberty Portfolio Timeshare Loan shall be directed by Borrower, in writing, to
make all payments on account of such Liberty Portfolio Timeshare Loan (i) by
automatic debit to such Purchaser’s bank account, to be initiated by and to be
paid to Lockbox Bank; (ii) by check payable to the order of Borrower pursuant to
the Lockbox Agreement and to mail such checks to the Lockbox Bank at the address
specified in the Lockbox Agreement; or (iii) by credit card payment for
processing through Borrower’s merchant account with such payment to be deposited
through the Lockbox Bank into Lender’s deposit account.

                                            (b)          Borrower shall deliver
to Lender at the Closing, a form of notice to Purchasers advising them of the
collateral assignment of their Liberty Portfolio Timeshare Loan to Lender and
directing that all payments on account of such Purchaser’s Liberty Portfolio
Timeshare Loan be made as directed in Section 6.6(a), which notice (the “Notice
to Purchasers”) shall be in the form attached hereto as Exhibit D. Lender shall
have the right, at any time upon the occurrence and during the continuance of an
Event of Default, to send an original or a copy of such Notice to Purchasers to
each Purchaser with a Liberty Portfolio Timeshare Loan.

                                            (c)          In addition, Borrower
hereby grants to Lender a power of attorney, at Borrower’s cost, to give notice
in writing or otherwise, upon the occurrence and during the continuance of an
Event of Default, in such form or manner as Lender may deem advisable in its
sole discretion, to each Purchaser with a Liberty Portfolio Timeshare Loan of
such assignment with direction to make all payments on account of such Liberty
Portfolio Timeshare Loan in accordance with such instructions as Lender may deem
advisable in its sole discretion. This power of attorney being coupled with an
interest is irrevocable.

                                            (d)          Borrower authorizes
Lender and Servicer (but Lender and Servicer shall not be obligated) to
communicate at any time, upon the occurrence and during the continuance of an
Event of Default, with any Purchaser or any other Person primarily or

31

--------------------------------------------------------------------------------




secondarily liable under a Liberty Portfolio Timeshare Loan with regard to the
lien of Lender thereon and any other matter relating thereto.

                              6.7          Payments to be Forwarded. If Borrower
shall, at any time and for any reason, receive any payment on account of any
Liberty Portfolio Timeshare Loan, it shall hold such payments in trust for the
benefit of Lender and shall deliver such payment, in the form received, with any
necessary endorsements, within two (2) Business Days after receipt, to the
Lockbox Bank for collection and deposit as required in the Lockbox Agreement.

                              6.8          Cancellation and Modifications of
Notes. As long as any Timeshare Loan is included in the Liberty Portfolio
Timeshare Loans, Borrower shall not cancel or modify the Note related thereto;
provided, however, that Borrower may modify the Note in connection with a
Permitted Modification.

                              6.9          Permitted Contests. Notwithstanding
anything in the Loan Documents or otherwise to the contrary, after prior written
notice to Lender, Borrower at its expense may contest, by appropriate legal or
other proceedings conducted in good faith and with due diligence, the amount or
validity of any tax, charge, assessment, statute, regulation, or any monetary
lien on the Collateral, so long as: (i) in the case of an unpaid tax, charge,
assessment or lien, such proceedings suspend the collection thereof from
Borrower and the Collateral, and shall not interfere with the payment of any
monies due under the Collateral in accordance with the terms of the Loan
Documents; (ii) none of the Collateral is, in the judgment of Lender, in any
imminent danger of being sold, forfeited or lost; (iii) in the case of a statute
or regulation, neither Borrower nor Lender is in any danger of any civil or
criminal liability for failure to comply therewith; and (iv) Borrower has
furnished such security, if any, as may be required in the proceedings or as
Lender reasonably requests up to 100% of the amount in controversy.

                     7.     Representations and Warranties. As an inducement to
Lender to advance funds to Borrower, Borrower represents and warrants to Lender
as follows:

                              7.1          Organization; Power.

                                             (a)           Borrower. Borrower is
a corporation duly formed, validly existing and in good standing under the laws
of the Commonwealth of Massachusetts, duly licensed or qualified and in good
standing as a foreign corporation under the laws of each jurisdiction in which
the character or location of the properties owned by it or the business
transacted by it requires such licensing or qualification, except where the
failure to be so licensed or qualified would not reasonably be expected to
result in a Material Adverse Change, having full power and lawful authority to
enter into the Loan Documents, perform its obligations under the Loan Documents
and carry on its business as it is now being conducted or as proposed to be
conducted.

                                             (b)          Associations. Each
Association is a non-profit corporation or cooperative association duly
organized, validly existing and in good standing under the laws of the state or
jurisdiction in which the applicable Project is located, having full power and
lawful authority to perform its obligations under the applicable related
Declaration and

32

--------------------------------------------------------------------------------




applicable Management Agreement, and carry on its business as it is now being
conducted or as proposed to be conducted.

                              7.2          Licenses. Borrower and its
Affiliates, and, to the best of Borrower’s knowledge, the Associations and their
respective employees, servants and agents have and will have all material
licenses, permits, consent, orders, registrations, approvals and other authority
as may be necessary to enable them to own and operate their business, to perform
all services and business which they have agreed to perform in any state,
municipality or other jurisdiction, to operate the Projects, to sell Timeshare
Interests and to make Timeshare Loans.

                              7.3          Transaction is Legal and Enforceable.
The execution and delivery of this Agreement and all other Loan Documents and
the performance by Borrower of its obligations hereunder and thereunder are
within the powers and purposes of Borrower. This Agreement and all other Loan
Documents to which Borrower is a party are valid, legal and binding upon
Borrower, enforceable against Borrower in accordance with their terms.

                              7.4          Due Authorization; No Legal
Restrictions. The execution and delivery by Borrower of the Loan Documents, the
consummation of the transactions contemplated by the Loan Documents and the
fulfillment and compliance with the respective terms, conditions and provisions
of the Loan Documents: (a) have been duly authorized by all requisite corporate
action of Borrower, (b) will not conflict with or result in a breach of, nor
constitute a default (or which would reasonably be expected to, upon the passage
of time or the giving of notice or both, constitute a default) under, any of the
terms, conditions or provisions of any applicable statute, law, rule, regulation
or ordinance or Borrower’s Governing Documents or any indenture, mortgage, loan
or credit agreement, instrument or other document to which Borrower may be bound
or affected, or any judgment or order of any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, and
(c) will not result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any of the property or assets of
Borrower under the terms or provisions of any such agreement or instrument,
except liens in favor of Lender.

                              7.5          No Breach or Default of Other
Agreements; Compliance with Other Agreements. Neither the execution and delivery
of the Loan Documents on behalf of Borrower nor the performance by Borrower of
the transactions contemplated hereby (a) will violate any provision of any
applicable Legal Requirements, or (b) to the best of Borrower’s knowledge, will
constitute or with the passage of time or giving of notice will result in the
breach of any term or provision or constitute a default under or result in the
acceleration of any obligation under any agreement or other instrument to which
Borrower is a party, or by which Borrower, or any of its property or assets are
bound, the effect of which would reasonably be expected to result in a Material
Adverse Change. Borrower is not in default under or with respect to any
mortgage, lease or agreement to which it is a party or by which it or any of its
properties are bound, the effect of which would reasonably be expected to result
in a Material Adverse Change, and to the best of Borrower’s knowledge, no event
or condition which, after notice or lapse of time or both, would constitute a
default thereunder such that the result thereof would reasonably be expected to
result in a Material Adverse Change, exists. To the best of Borrower’s
knowledge, Borrower has not received any written notice, from any source,
including without limitation, any mortgagee or lessor, with respect to any
claimed default by

33

--------------------------------------------------------------------------------




Borrower with respect to any such mortgage, lease or agreement, the effect of
which would reasonably be expected to result in a Material Adverse Change.

                              7.6          Litigation. There are no actions or
proceedings pending or to the best of Borrower’s knowledge, threatened, against
or affecting any Project, the Collateral, Borrower, or its properties, at law or
in equity before any court or before any governmental or regulatory authority or
agency, arbitration board or other tribunal, which would reasonably be expected
to result in a Material Adverse Change. Neither Borrower nor any Affiliate of
Borrower has received any written notice from any court, governmental authority
or other tribunal alleging that Borrower, any Affiliate of Borrower or any
Project has violated in any material respect the Timeshare Act, any of the rules
or regulations thereunder, the Declarations or any other applicable Legal
Requirements, agreements or arrangements, in a manner which would reasonably be
expected to result in a Material Adverse Change.

                              7.7          Taxes. Borrower is not in default in
the payment of any real property, personal property or income tax or in the
filing of any tax return required to be filed under any tax law (federal, state
and local) applicable to it or its properties. All taxes shown by said returns
to be payable and all interest and penalties, if any, in respect thereof, have
been fully paid when due, except to the extent that such taxes, assessments,
fees and other governmental charges or the failure to pay the same would not be
material to the respective business, properties or assets of Borrower. To the
best of Borrower’s knowledge, no taxing authority has questioned or disputed the
accuracy or completeness of any such tax return. No taxing authority has
notified Borrower of any basis for any such question or dispute or investigation
except as set forth on Schedule 7.7. No tax-related audit is pending or, to the
best of Borrower’s knowledge, threatened with respect to Borrower or any
Association except as set forth on Schedule 7.7. All taxes (including sales
taxes) related to the operation of the Projects, the ownership or use of the
Projects and the sale of Timeshare Interests in respect of the Projects, which
are due and payable, have been paid in full, except for permitted contests under
Section 6.9 or which are otherwise being conducted in good faith and for which
Borrower has maintained adequate reserves in accordance with GAAP. All tax
returns and reports required to be filed by Borrower, if any, have been timely
filed, or proper extensions for filing have been obtained. Borrower has no
knowledge of any proposed tax assessment against Borrower that could be material
to its business, properties, assets, operations, condition (financial or
otherwise) or business prospects except as set forth on Schedule 7.7.

                              7.8          Insurance. All the insurance required
by the Declarations related to Associations managed by the Vacation Club
Manager, the Loan Documents and this Agreement to be obtained has been obtained,
is presently in full force and effect and all premiums thereon have been fully
paid when due to date. Each of Borrower’s certificates evidencing, as
applicable, casualty or liability insurance and in respect to which Lender has
been indicated as a loss payee, additional insured or certificate holder, as
applicable, shall provide that the related policy may not be canceled or
materially changed except upon (i) providing ten (10) days’ prior written
notice, with respect to casualty insurance coverage, and (ii) endeavoring to
provide ten (10) days’ prior written notice, with respect to liability insurance
coverage, of intention of non-renewal, cancellation or material change to Lender
and that no act or thing done by Borrower shall invalidate any policy as against
Lender; provided, however, that Borrower agrees to use commercially reasonable
efforts to require the applicable insurer to provide thirty

34

--------------------------------------------------------------------------------




(30) days’ prior written notice of cancellation. Lender has been named as an
additional insured, certificate holder or loss payee on such certificates, as
applicable.

                              7.9          Consents. No consent, approval, order
or authorization of, or registration with, any governmental authority, or any
other Person, which has not been properly obtained and remains in full force and
effect, is required in connection with the valid execution and delivery of this
Agreement or any other Loan Documents by Borrower, or the performance by
Borrower of the transactions contemplated hereby or thereby.

                              7.10        No Violation of Law. Neither Borrower
nor any Affiliate of Borrower involved in the operations of any of the Projects
is in violation of any Legal Requirements to which it is subject, which would
reasonably be expected to result in a Material Adverse Change. Neither Borrower
nor any Affiliate of Borrower has failed to obtain any material license, permit,
franchise or other governmental authorization necessary to the ownership of its
property or to the conduct of its business as the same is presently conducted
and as proposed to be conducted, including, but not limited to, development and
construction of the Projects, marketing and selling Timeshare Interests, the
making of Timeshare Loans and the financing of the sale of Timeshare Interests,
which failure would reasonably be expected to result in a Material Adverse
Change.

                              7.11        Financial Statements.

                                            (a)          The audited financial
statements of Borrower for the fiscal year ended December 31, 2007 and the
interim financial statements of Borrower for the fiscal quarter ended March 31,
2008, copies of which have been furnished to Lender, have been prepared on a
consolidated basis, are complete and correct and fairly present the financial
condition of Borrower and its subsidiaries as at such date and the results of
the operations of Borrower and its subsidiaries for the periods covered by such
statements, all in accordance with GAAP.

                                             (b)          The financial
statements of the Associations managed by the Vacation Club Manager for the
fiscal year ended December 31, 2007, copies of which have been furnished to
Lender, are complete and correct and fairly present the financial condition of
such Associations as at such date and the results of the operations of such
Associations for the period covered by such statement, all in accordance with
GAAP.

                              7.12        No Material Adverse Change in
Financial Condition. There has been no Material Adverse Change in the financial
condition of Borrower or its subsidiaries since March 31, 2008.

                              7.13        Title to Collateral. The Collateral is
and will at all times be owned by Borrower free and clear of all liens and other
encumbrances of any kind, excepting only liens in favor of Lender or Permitted
Encumbrances. There are no liens or encumbrances against any of the Collateral
consisting of the Liberty Portfolio Timeshare Loans, other than liens in favor
of Lender or Permitted Encumbrances.. Borrower will defend its title to the
Collateral against any claims of all Persons other than Lender.

35

--------------------------------------------------------------------------------




                                   7.14          Names, Addresses and States of
Formation. During the past five (5) years, Borrower has not been known by any
names and has not been located at any addresses, other than those set forth on
Schedule 7.14. The portions of the Collateral which are tangible property and
have not been delivered to Lender and the books and records pertaining thereto
will at all times be located at the address for Borrower set forth on Schedule
7.14; or such other location determined by Borrower after prior notice to Lender
and delivery to Lender of any items requested by Lender to maintain perfection
and priority of Lender’s security interests and access to such books and
records. Schedule 7.14 identifies the chief executive office, principal place of
business and state of formation of Borrower.

                                   7.15          Current Compliance. Borrower is
currently in compliance with all of the terms and conditions of this Agreement
and all other Loan Documents and no Incipient Default or Event of Default
currently exists.

                                   7.16          Pension Plans. Borrower has no
obligations with respect to any employee pension benefit plan (“Plan”) (as such
term is defined in the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”)). No events, including, without limitation, any “Reportable
Event” or “Prohibited Transaction” (as those terms are defined under ERISA),
have occurred in connection with any such Plan which might constitute grounds
for the termination of any such Plan by the Pension Benefit Guaranty Corporation
(“PBGC”) or for the appointment of any United States District Court of a trustee
to administer any such Plan. All such Plans meet with the minimum funding
standards of Section 302 of ERISA. Borrower has no existing liability to the
PBGC. Borrower is not subject to or bound to make contributions to any
“multi-employer plan” as such term is defined in Section 4001 (a)(3) of ERISA.

                    The present value of the aggregate benefit liabilities under
any of the Plans, determined as of the end of such Plan’s most recently ended
plan year on the basis of the actuarial assumptions specified for funding
purposes in such Plan’s most recent actuarial valuation report, did not exceed
the aggregate current value of the assets of such Plan allocable to such benefit
liabilities. The term “benefits liabilities” has the meaning specified in
Section 4001 of ERISA and the terms “current value” and “present value” have the
meanings specified in Section 3 of ERISA. Neither Borrower nor any ERISA
Affiliates have incurred withdrawal liabilities (and are not subject to
contingent withdrawal liabilities) under Section 4201 or 4204 of ERISA. The term
“ERISA Affiliates” means any trade or business (whether or not incorporated)
that is treated as a single employer together with Borrower under Section 414 of
the Internal Revenue Code of 1986, as amended.

                                   7.17         Use of Proceeds/Margin
Stock/Governmental Regulations. None of the proceeds of the Receivables Loan
will be used to purchase or carry any “margin stock”(as defined under Regulation
U of the Board of Governors of the Federal Reserve System, as in effect from
time to time), and no portion of the proceeds of the Receivables Loan will be
extended to others for the purpose of purchasing or carrying margin stock. None
of the transactions contemplated in this Agreement (including, without
limitation, the use of the proceeds from the Receivables Loan) will violate or
result in the violation of Section 7 of the Securities Exchange Act of 1934, as
amended, or any regulations issued pursuant thereto, including, without
limitation, Regulations G, T, U and X of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Chapter 11. Borrower is not an investment company as

36

--------------------------------------------------------------------------------




defined by the Investment Company Act of 1940, as amended, and is not required
to register under such Act. Borrower is not subject to regulation under the
Federal Power Act, the Public Utility Holding Company Act of 1935, the
Interstate Commerce Act, as the same may be amended from time to time, or any
federal or state statute or regulation limiting its ability to incur Debt.

                                   7.18        Solvency. Borrower is solvent. No
transfer of property is being made by Borrower and no obligation is being
incurred by Borrower in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of Borrower.

                                   7.19          Insurance. No notice of
cancellation has been received by Borrower with respect to any insurance
policies required under this Agreement and Borrower is in compliance with all
conditions contained in such policies that pertain to Borrower.

                                   7.20          Tax Identification Number.
Borrower’s federal tax identification number is 03-0300793.

                                   7.21          Purposely Omitted.

                                   7.22          Restrictive Contracts. Borrower
is not a party to any contract or agreement, or subject to any lien, charge or
restrictions, which materially and adversely affects its ability to comply with
the terms of this Agreement or would reasonably be expected to result in a
Material Adverse Change. Borrower will not be a party to any other contract or
agreement which prohibits its execution of, or compliance with the terms of this
Agreement or the Loan Documents. Borrower has not agreed or consented to cause
or permit in the future (upon the happening of a contingency or otherwise) any
of the Collateral, whether now owned or hereafter acquired, to be subject to a
lien, except the lien in favor of Lender or a Permitted Encumbrance.

                                   7.23          Closing Date Indebtedness.
Schedule 7.23 sets forth the outstanding principal balance of all indebtedness
for borrowed money, repurchase obligations with respect to sold Timeshare Loans
and other liabilities of Borrower (other than accounts payable in the ordinary
course) as of the Closing Date. Such indebtedness, obligations and liabilities
are referred to collectively as “Closing Date Indebtedness”. Borrower is not in
default, in any material respect, with respect to any of the Closing Date
Indebtedness as of the Closing Date.

                                   7.24          Completeness of
Representations. Neither this Agreement nor any exhibit attached hereto nor any
certificate, financial statement, correspondence or other document delivered or
furnished to Lender hereunder or in connection with the transactions
contemplated hereby contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact necessary in order to make
the statements contained herein and therein not misleading. There is no fact (a)
which materially and adversely affects Borrower’s ability to perform its
obligations under the Loan Documents, or the condition, financial or otherwise,
business or prospects of Borrower, (b) which may result in any liability on the
part of Borrower not reflected on the financial statements described in Section
7.11, (c) which questions

37

--------------------------------------------------------------------------------




or denies the right of Borrower or its Affiliates to conduct their business or
operate a Project, or (d) which prevents or restricts the granting of security
interests to Lender in the Collateral.

                    8.          Representations, Warranties and Covenants With
Respect to the Project. Borrower represents and warrants to and covenants with
Lender as follows, with respect to each Unit included or to be included in each
Project, that at the time such Unit is included as one of the Projects and any
Timeshare Interest in such Unit is encumbered by a Mortgage assigned to Lender
(as applicable), all of the following shall be accurate and complied with:

                                 8.1          Access, Utilities and Parking. As
required by applicable Legal Requirements, such Unit has and will have adequate
access from a publicly dedicated street and is served by adequate utilities,
including public water and sewer, and has adequate parking facilities.

                                 8.2          Compliance. Borrower and the
applicable Project are in compliance with and will comply with all Legal
Requirements in a manner that Borrower’s failure to so comply would not be
reasonably expected to result in a Material Adverse Change.

                                 8.3          Declarations. Such Unit and all
equipment, furnishings and appliances intended for use in connection therewith
have been and will continue to be duly submitted to the provisions of the
applicable Declaration, which has been recorded in the real property records of
the jurisdiction in which the applicable Project is located. The applicable
Declarations will not be cancelled or materially amended in a manner that would
reasonably be expected to result in a Material Adverse Change.

                                 8.4          Zoning Laws, Building Codes, Etc.
The applicable Project, all the buildings and other improvements in which the
Unit is situated and all Amenities for such Unit have been or will be completed
in compliance with all applicable zoning codes, building codes, health codes,
fire and safety codes, and other Legal Requirements, including without
limitation, so-called “environmental” laws in a manner that Borrower’s failure
to so comply would not be reasonably expected to result in a Material Adverse
Change. All material inspections, licenses, permits required to be made or
issued in respect of such buildings and Amenities have been or will be made or
issued by the appropriate authorities. The use and occupancy of such buildings
for their intended purposes are and will be lawful under all applicable Legal
Requirements. Final certificates of occupancy or the applicable jurisdictional
equivalent have been or will be issued and are or will be in effect for such
Unit. The timeshare use and occupancy of such Unit do not and will not violate
or constitute a non-conforming use under any private covenant or restriction or
any zoning, use or similar law, ordinance or regulation affecting the use or
occupancy of the applicable Project.

                                 8.5          Unit Ready for Use. The Unit is
fully furnished and ready for use. All common furnishings (including appliances)
within such Unit are owned by Borrower or its Affiliates or the applicable
Association, have been or will be fully paid for, and are and will be free and
clear of any liens or other interests of any third party including any lessor.

38

--------------------------------------------------------------------------------




                                 8.6          Property Taxes and Fees. All real
property taxes, condominium and similar maintenance fees, rents, assessments and
like charges affecting the Units have been fully paid to date, to the extent
such items are due and payable.

                                 8.7          No Defaults. No default or
condition which, with the giving of notice or passage of time, or both, would
constitute a default, exists with respect to any mortgage, deed of trust or
other encumbrance against the Project in which such Unit is located.

                    The Project in which such Unit is located has been approved
by the applicable Division as a timeshare project and has been established and
dedicated as a timeshare project in full compliance with all applicable Legal
Requirements, including without limitation, the applicable Timeshare Act in a
manner that Borrower’s failure to so comply would not be reasonably expected to
result in a Material Adverse Change. Borrower or its Affiliates have all
registrations, approvals and licenses required under all applicable Legal
Requirements for such Project to be operated as a timeshare project, for the
sale of Timeshare Interests in such Project, for the making of Timeshare Loans
related to such Project, and for the ownership, operation and management of such
Project in a manner that Borrower’s or any of its Affiliates’ failure to have
such registrations, approvals or licenses would not be reasonably expected to
result in a Material Adverse Change.

                                 8.8          Timeshare Approvals. The Project
in which such Unit is located has been approved by the applicable Division as a
timeshare project and has been established and dedicated as a timeshare project
in full compliance with all applicable Legal Requirements, including without
limitation, the applicable Timeshare Act in a manner that Borrower’s failure to
so comply would not be reasonably expected to result in a Material Adverse
Change. Borrower or its Affiliates have obtained and are maintaining all
Timeshare Approvals for such Project and the Vacation Club.

                                 8.9          Sale of Timeshare Interests. The
Vacation Club and the Timeshare Interests are, as of the Closing Date,
registered or exempt from registration under applicable Legal Requirements in
the respective states in which each are marketed and/or sold, including those
states listed on Schedule 8.9, as applicable. The Vacation Club and the
Timeshare Interests will be, after the Closing Date, registered or exempt from
registration under applicable Legal Requirements in the respective states in
which each are marketed and/or sold, as applicable. All sales have been and will
be made in compliance with all Legal Requirements and utilizing then current and
approved Public Reports in a manner that Borrower’s failure to so comply would
not be reasonably expected to result in a Material Adverse Change. The
marketing, sale, offering for sale, rental, solicitation of purchasers and
financing of Timeshare Interests related to the Projects: (a) will not
constitute the sale, or the offering for sale, of securities subject to the
registration requirements of the Securities Act of 1933, as amended, or any
other federal or state securities law applicable to such sale or offer for sale;
(b) will not violate the Timeshare Act or any applicable land sales or consumer
protection law, statute or regulation; and (c) will not violate any applicable
consumer credit or usury statute in a manner that would reasonably be expected
to result in a Material Adverse Change.

                                 8.10          Brokers. All marketing and sales
activities have been and will be performed by employees or independent
contractors of Borrower or its Affiliates, all of whom

39

--------------------------------------------------------------------------------




are and will be properly licensed or exempt from licensing in accordance with
applicable laws. Borrower or its Affiliates will retain a duly licensed broker
of record for each Project as may required by applicable law in the state in
which such Project is located.

                                 8.11          Tangible Property;
Non-Disturbance Agreements. The machinery, equipment, fixtures, tools and
supplies used or to be used in connection with each Project, including without
limitation, with respect to the operations and maintenance of the common
elements, are and will be owned or leased either by Borrower or its Affiliates
or the applicable Association or the Owners of Timeshare Interests in common.

                                 8.12          Condition of Project. None of the
Projects are now damaged nor injured as a result of any fire, explosion,
accident, flood or other casualty, where the risk of loss is not otherwise
covered by insurance or exceeds $50,000 at such Project, subject to reasonable
deductibles and not otherwise repaired.

                                 8.13          Assessments. Each Owner of a
Timeshare Interest (and Borrower, or its Affiliates, with respect to unsold
timeshare Interests in a Project) automatically will be a member of the
applicable Association for such Project, which Association has authority to levy
annual Assessments to cover the costs of maintaining and operating such Project.
Any lien for unpaid Assessments will at all times be subordinate to the lien of
each Mortgage assigned to Lender. Each Owner’s membership in such Association is
immediately conveyed to the Trustee under the applicable Purchase Agreement and
the Trustee will thereafter remain a member of such Association and be entitled
to vote on the affairs thereof, subject only to retaining ownership of the
Timeshare Interest. To Borrower’s knowledge, each Timeshare Association is and
will continue to be solvent. To Borrower’s knowledge, levied Assessments are and
will be adequate to cover the current costs of maintaining and operating the
applicable Project and to establish and maintain a reasonable reserve for
capital improvements. To Borrower’s knowledge, there are no reasonably
foreseeable circumstances which could give rise to a material increase in such
costs, except for additions of subsequent phases of a Project that will not
materially increase Assessments.

                                 8.14          Developer Subsidy. Except as
described in Schedule 8.14 the Assessments levied with respect to each Primary
Project are sufficient to cover all expenses of the Association for each Primary
Project.

                                 8.15          Project Documents. The contracts,
agreements and documents (and all amendments and modifications thereto)
described on Schedule 8.15 comprise all of the existing Project Documents
related to the Primary Projects. None of such Project Documents will be amended,
modified, terminated or waived in whole or in part, after the Closing Date, in a
manner that is material and adverse to Lender.

                                 8.16          Common Areas and Amenities. All
Amenities for the Projects have been or will be completed. To the extent that
any of such Amenities are located on property not owned by Borrower or the
applicable Association or Timeshare Owners, or to the extent that any such
Amenities are subject to any liens or encumbrances, there are in existence valid
and enforceable agreements granting the applicable Owners of Timeshare Interests
the right to use such Amenities without disturbance by any third parties. Except
as otherwise permitted

40

--------------------------------------------------------------------------------




and disclosed by the applicable Project Documents: (a) each Association or the
Owners of Timeshare Interests in common (which interests may be held by the
Trustee pursuant to the Purchase Agreements) will at all times own the
furnishing in the Units and all the common areas in the applicable Project and
other Amenities which have been promised or represented as being available to
Purchasers, free and clear of liens and security interests except for the
Permitted Encumbrances; (b) no part of any Project is or will be subject to
partition by the Owners of Timeshare Interests; and (c) all access roads and
utilities and off-site improvements necessary to the use of a Project have been
and will be dedicated to and/or accepted by the responsible governmental
authority or utility company or are owned by an association of owners of
property in a larger planned development or developments of which a Project is a
part.

                                 8.17        Trust Agreement. Borrower has
delivered or caused to be delivered to Lender a true and complete copy of the
fully executed Trust Agreement and all amendments thereto. Borrower shall use
its best efforts to ensure that the Trust Agreement will not be amended,
modified or supplemented unless any such amendment, modification or supplement
is permitted in accordance with the terms of the Trust Agreement and applicable
Legal Requirements, and a copy has been delivered to Lender. To the best of
Borrower’s knowledge, there are no existing outstanding violations or breaches
of the Trust Agreement.

                    9.         Representations, Warranties and Covenants with
Respect to the Timeshare Loans. Borrower represents and warrants to and
covenants to and with Lender, with respect to each Timeshare Loan now or
hereafter comprising part of the Liberty Portfolio Timeshare Loans or which
Borrower has otherwise identified to Lender as a Qualified Timeshare Loan, and
with respect to all other documents and instruments executed in connection with
the sale of any Timeshare Interest financed by such Timeshare Loan, which
representations, warranties and covenants shall continue to be true in all
respects while this Agreement is in effect:

                                 9.1          No Defaults. Each Note, Mortgage
and every other Consumer Document and instrument made and delivered in
connection therewith will in every respect be genuine and no default thereunder
will exist.

                                 9.2          Validity. Each Timeshare Loan will
constitute a Qualified Timeshare Loan and each Note will be a valid Qualified
Note. Each Mortgage will be a Qualified Mortgage. Each Note, Mortgage and all
related Consumer Documents will be valid and arising from the Qualified Sale of
a Timeshare Interest to a Purchaser. At the time of collateral assignment to
Lender to the best of Borrower’s knowledge no Purchaser thereunder will have
died.

                                 9.3          Competency. All parties thereto
will have been competent to contract at the time they executed such Note,
Mortgage and related applicable Consumer Documents.

                                 9.4          Defenses; Rescission. There will
be no defenses in law or in equity (including without limitation the defense of
usury), set-off or counterclaim to the Note, Mortgage or related Consumer
Documents as the same will exist in the hands of Lender after collateral
assignment thereof to Lender, nor to the obligation of the Purchaser to pay the
balance

41

--------------------------------------------------------------------------------




of the Sales Price, nor will there exist any right in the Purchaser to cancel or
rescind such Note, Mortgage or related Consumer Documents or the sale in
connection with which the same were executed and delivered.

                                 9.5          Legal Requirements. Each Timeshare
Loan collaterally assigned to Lender pursuant to this Agreement and the related
solicitation, marketing and sale of the Timeshare Interest will have been
effected in compliance with all Legal Requirements, including, without
limitation, to the extent applicable, the applicable Timeshare Act, the USA
Patriot Act, the Gramm-Leach-Bliley Privacy Act, the Securities Exchange Act of
1934, the Truth-In-Lending Act (15 U.S.C. Section 1601, et seq.) and Regulation
Z thereunder, the Equal Credit Opportunity Act (15 U.S.C. Section 1691, et seq.)
and Regulation B thereunder, the Interstate Land Sales Full Disclosure Act (15
U.S.C. Section 1701, et seq.), the Real Estate Settlement Procedures Act (12
U.S.C. Section 2601, et seq.) and Regulation X thereunder and the Fair Housing
Law, the Mail Fraud Statute (18 U.S.C. Section 1341), the Federal Trade
Commission Act, The Flood Disaster Protection Act of 1973, the Federal Trade
Commission’s Privacy of Consumer Financial Information Rule, Federal Trade
Commission “do-not-call” rules, and all other material legal restrictions,
contracts and agreements governing or affecting the applicable Project, Borrower
or its business or operations, including, without limitation, zoning,
environmental and other land use laws and regulations, subdivision map acts,
blue sky laws, real estate syndication acts and usury laws.

                                 9.6          Payments. The “down payment” shown
in the applicable Purchase Agreement in connection with the sale of the
Timeshare Interest will have been made by Purchaser, in available funds (which
cash down payment may, in the case of an Upgraded Note Receivable or a
conversion under a Sampler Program Agreement, be represented in part or in whole
by the principal payments and down payment made on, as applicable, such original
Qualified Note or the related Sampler Loan since its date of origination), and
neither all nor any part of such payment or any payment on account of the Note
will have been made by Borrower or any Affiliate of Borrower.

                                 9.7          Payments by Borrower. Neither
Borrower nor any Affiliate of Borrower will have made or will make any payment
on behalf of any Purchaser.

                                 9.8          Title; Title Insurance. Each
Mortgage securing a Note will have been duly executed and acknowledged and will
constitute a valid Qualified Mortgage of the Timeshare Interest described
therein, as security for the payment of such Note. Each Mortgage will be insured
by a valid, existing Title Insurance Policy issued or to be issued by the Title
Company insuring the interest of the mortgagee thereunder (and such mortgagee’s
successors and assigns) as a first mortgage lien against the Timeshare Interest
described therein. Each of the mortgagee’s Title Insurance Policies will be in
an amount at least equal to the unpaid principal balance of the Timeshare Loan.
A Title Insurance Policy may insure more than one Qualified Mortgage, provided
that, the aggregate amount of such Title Insurance Policy is at least equal to
the aggregate unpaid balances of the Qualified Timeshare Loans secured by such
Qualified Mortgages.

42

--------------------------------------------------------------------------------




                                   9.9          Right to Convey. As to each
Timeshare Interest, Borrower or its Affiliates will have good title to and
lawful right and full authority to convey the Timeshare Interest to the
Purchaser thereof.

                                   9.10        Bankruptcy; Litigation. Each
Purchaser and each guarantor of any Purchaser’s obligations under such Timeshare
Loan will not be the subject of any proceedings under any Debtor Relief Laws,
and will not be involved in any litigation with Borrower.

                                   9.11        Authorization. All corporate,
partnership or other Purchaser(s), not individuals, will have been duly
authorized by corporate resolution, or other appropriate action, to purchase a
Timeshare Interest and execute (as applicable) and deliver the Note, Mortgage
and related Consumer Documents.

                                   9.12        Representations. There will have
been no misrepresentations by Borrower, its Affiliates or any of their employees
and/or selling agents to any Purchaser or Lender as to the Amenities or services
available at the Project with respect to the amount of the common expenses or
other charges to be paid by a Purchaser or with respect to any other matter
relating to the Project, any Timeshare Interest, the Note, the Mortgage, or any
other aspect of the sale or the financing thereof.

                                   9.13        Notice of Assignment. Each
Purchaser will have been directed to make all payments on account thereof as
provided in Section 6.6 of this Agreement.

                                   9.14        Marketability. Borrower will have
no knowledge of any circumstance with respect to the Timeshare Loan, the
Timeshare Interest, or the Project, which would reasonably be expected to cause
the Timeshare Loan to become delinquent or adversely affect the marketability of
the mortgaged Timeshare Interest or the related Timeshare Loan.

                                   9.15        Recording of Mortgages. Each
Mortgage collaterally assigned to Lender will have been or will be recorded in
the Public Records and all costs, fees and expenses arising out of the closing
of the Timeshare Loan and of recording of the Mortgage will have been paid.

                                   9.16        Recording of Deed. A duly
executed Deed by which the Timeshare Interest described on each Mortgage
assigned to Lender (if applicable) was conveyed to the Trustee will have been
recorded in the Public Records prior to the recording of the Mortgage.

                                   9.17        Amendment. Other than in
connection with Permitted Modifications, the terms of the Timeshare Loan and the
Consumer Documents related thereto, will not have been assumed, amended or
modified in any respect.

                                   9.18        Assignment; No Liens. Borrower
will be the sole owner of the Timeshare Loan free of all prior assignments,
liens, encumbrances and claims of third parties whatsoever and will have full
right and lawful authority to assign the same to Lender, as contemplated by this
Agreement.

43

--------------------------------------------------------------------------------




                                   9.19        Loan File. Borrower will, at the
time of the assignment thereof to Lender, have in its possession or will have
delivered to the Custodian a complete Loan File in respect of each of the
Timeshare Loans and Borrower will have delivered to Lender all documents
required to be delivered pursuant to Borrower’s Request for Receivables Loan
Advance.

                                   9.20        Public Reports. The Public Report
for the Vacation Club, a copy of which has been furnished to Lender has been
approved by all applicable regulatory agencies and in form and content complies
with all applicable Legal Requirements in a manner that Borrower’s failure to so
comply would not be reasonably expected to result in a Material Adverse Change.
With respect to the sale of each Timeshare Interest, there will be in effect at
the time of sale and Borrower or its Affiliates will have used an unexpired,
Public Report, approved by all applicable regulatory agencies. If required by
the applicable law of a state in which Borrower or its Affiliates is selling
Timeshare Interests, Borrower will keep such Public Reports up-dated and
approved by the applicable regulatory agency of that state and upon request by
Lender will promptly deliver to Lender evidence of such continued approval,
including all extensions thereof, promptly upon receipt by Borrower. Borrower
will deliver or cause to be delivered to Lender on an annual basis a copy of the
Public Report for the Vacation Club.

                                   9.21        Credit. The credit application
and other documents relating to the credit of a Purchaser, obtained by or
delivered to Lender in connection with a Request for Receivables Loan Advance,
will be accurate and complete copies of the originals and will constitute all
the documents which will have come into the possession of Borrower which relate
to the credit worthiness of the Purchaser.

                                   9.22        Qualified Timeshare Loans. Each
Liberty Portfolio Timeshare Loan or other Timeshare Loan which Borrower has
indicated to Lender is a Qualified Timeshare Loan will meet all the requirements
of a Qualified Timeshare Loan.

                                   9.23        Enforceability. The Consumer
Documents are and at all times will remain in full force and effect and will be
valid and binding obligations of the respective parties thereto.

                                   9.24        No Impairment. The grant of the
security interests described herein has not affected and will not affect the
validity or enforceability of the Consumer Documents.

                                   9.25        No Defaults. Each Consumer
Document will in every respect be genuine and no default thereunder will exist.

                                   9.26        Assumption. Borrower will not
agree to the assumption of the Timeshare Loan by any third party acquiring the
applicable Timeshare Interest, without the prior written consent of Lender
unless otherwise required by applicable Legal Requirements.

                                   9.27        Executory Obligations. Borrower
or its Affiliates have performed all of their obligations to the Purchasers and
there are no executory obligations owed to Purchasers to be performed by
Borrower or its Affiliates, except for non-delinquent and

44

--------------------------------------------------------------------------------




executory obligations disclosed to Purchasers in their Purchase Agreements or
the Project Documents.

                                   9.28        Fulfillment of Obligations to
Purchasers. Borrower will fulfill, and will cause its Affiliates, agents and
independent contractors at all times to fulfill, all their respective
obligations to Purchasers. Borrower or its Affiliates will perform all of their
respective obligations under the Consumer Documents and the Project Documents.

                    10.          Consumer Documents. Borrower represents to and
agrees with Lender that the Consumer Documents, in substantially the forms
attached hereto as Exhibit A are the only documents which have been used in
connection with the credit sale of Timeshare Interests in respect of the Primary
Projects and that Borrower shall not modify or amend, or permit the modification
or amendment of, any of such Consumer Documents in a manner that would cause any
of such Consumer Documents to fail to comply with Legal Requirements or use or
permit the use by others of any other or additional documents in connection with
the credit sale of Timeshare Interests, except with the prior written consent of
Lender, or as reasonably requested by Lender in order to meet any of the Legal
Requirements or to protect Lender’s security interest therein. Notwithstanding
anything herein or elsewhere to the contrary, Borrower shall be permitted to
amend the form of Consumer Documents to the extent necessary to comply with
applicable Legal Requirements, without the need to obtain Lender’s prior consent
to such amendment. If any such Consumer Document shall be modified or amended or
if any additional document shall be used in connection with the credit sale of
Timeshare Interests, Borrower shall immediately provide to Lender an accurate
and complete copy of such Consumer Document as so modified or amended and of any
such additional document.

          In the event that any of the Consumer Documents in substantially the
forms attached hereto as Exhibit A are modified or amended in a manner such that
they do not comply with applicable Legal Requirements or Borrower has not
received Lender’s written consent to use or permit the use by others of any
other or additional documents in connection with the credit sale of Timeshare
Interests in respect of the Primary Projects for a reason other than to comply
with Legal Requirements (“Non-Complying Consumer Documents”), Lender shall not
have any obligation to make any Advances under the Receivables Loan in respect
of the Timeshare Loans related to such Non-Complying Consumer Documents.
Notwithstanding the foregoing, in the event that Lender has made Advances in
respect of the Timeshare Loans related to such Non-Complying Consumer Documents,
Borrower shall promptly either (i) prepay an amount equal to such Advance
together with accrued interest thereon, (ii) pledge additional Qualified
Timeshare Loans as part of the Liberty Portfolio Timeshare Loans in an amount
sufficient to cure the deficiency, or (iii) prepay, in part, and pledge
additional Qualified Timeshare Loans, in part, in a total amount sufficient to
cure the deficiency.

                    11.          Payment or Replacement of Timeshare Loans.

                                   11.1        Delinquent Loans. Borrower shall
pay to Lender an amount equal to 90% of the then unpaid principal balance of any
Timeshare Loan comprising part of the Liberty Portfolio Timeshare Loans in the
event that: (a) such Timeshare Loan becomes a Delinquent Loan, (b) any
applicable representation or warranty set forth at Sections 8 or 9 or elsewhere
herein proves false with respect to such Timeshare Loan, (c) the attorney, Title

45

--------------------------------------------------------------------------------




Company or other approved person fails to comply with the requirements of
Section 22.1 with respect to such Timeshare Loan to the extent applicable, or
(d) Borrower shall fail to deliver a Title Insurance Policy, as required by
Section 22.2 with respect to such Timeshare Loan. With respect to a Delinquent
Loan, such payment shall be made on or before the thirtieth (30th) day after
such Timeshare Loan has become a Delinquent Loan, computed without reference to
any notice or grace period. With respect to a Timeshare Loan in respect of which
a representation or warranty proves or becomes false or which Borrower is
obligated to pay under subsection 11.1(c) or (d), such payment shall be made
within thirty (30) days after Borrower becomes aware of such false
representation or warranty, failure to confirm or failure to deliver, by receipt
of notice from Lender or otherwise. Other than in connection with Permitted
Modifications, Borrower may not cure any actual or anticipated delinquency of
any Liberty Portfolio Timeshare Loan by revising, rewriting or recasting the
payment terms of such Timeshare Loan. In the event that the then outstanding
principal balance of the Receivables Loan is less than 90% of the aggregate
outstanding principal balances of the Timeshare Loans then comprising the
Liberty Portfolio Timeshare Loans (after removal of the applicable Delinquent
Loans and Timeshare Loans described in subsection 11.1(c) and (d), Lender at its
sole discretion may waive the prepayment requirement set forth in the first
sentence of this Section 11.1.

                                   11.2        Replacement. In lieu of making
the payment required by Section 11.1, Borrower may replace the Timeshare Loan
involved by assigning and including in the Liberty Portfolio Timeshare Loans
another Qualified Timeshare Loan of equal or greater unpaid principal balance
which may be calculated on an aggregate basis.

                                   11.3        Documents. Each time Borrower
shall, pursuant to Section 11.2, replace a Timeshare Loan, Borrower shall
deliver to Lender in respect of such replacement Timeshare Loan all of the
documents described at Section 2.3 to be delivered in connection with an
Advance, other than a Request for Advance and the matters referenced in Section
21.7, with respect to such replacement Timeshare Loan shall be satisfied.

                                   11.4        Application of Representations
and Warranties to Replacement Timeshare Loans. All applicable representations
and warranties set forth in this Agreement shall apply to and be true in all
respects to each replacement Timeshare Loan.

                    12.          Reassignment of Timeshare Loans by Lender;
Collection Proceedings; Etc.

                                   12.1        Collection Proceedings. Borrower
shall, pursuant to the Servicing Agreement, undertake the diligent and timely
collection of all amounts due under each Liberty Portfolio Timeshare Loan, and
will bear the entire expense of such collection. Lender shall have no obligation
to undertake any action to collect under any Liberty Portfolio Timeshare Loans.
If Borrower shall fail promptly to pay in full, or replace any Liberty Portfolio
Timeshare Loans which Borrower is obligated by the provisions of Sections 11.1
or 11.2 hereof to pay or replace, Lender may, at its option and without
affecting any other right of Lender hereunder, take such measures as it shall
deem appropriate to collect such Liberty Portfolio Timeshare Loans, including,
as applicable, foreclosure of any Mortgage. Borrower agrees that it will be
liable to Lender for any deficiency on any such Liberty Portfolio Timeshare
Loans, and for any and all expenses, including, without limitation, reasonable
attorneys’ fees, incurred by Lender in

46

--------------------------------------------------------------------------------




connection with any such action. Borrower agrees and acknowledges that Lender
shall not be responsible to it for any action so taken or for failing to take
any action in connection therewith, including, without limitation, the granting
of any extensions of time, waivers or other indulgences or the compromise or
reduction of any amounts due. Borrower may not terminate any Purchase Agreement
or resell any Timeshare Interest financed by a Liberty Portfolio Timeshare Loan
without Lender’s prior written consent.

                                   12.2        Reassignments. Provided that no
Incipient Default or Event of Default exists, upon Borrower’s payment in full of
the sums required under Section 11.1 with respect to a Delinquent Loan or a
Timeshare Loan in respect of which a representation or warranty proves to be or
becomes false (or replacement of such Timeshare Loan as provided in Section
11.2) Lender shall reassign and deliver to Borrower the applicable Qualified
Note (duly endorsed to Borrower), together with the related Qualified Mortgage
and other Consumer Documents and related documents previously delivered to
Lender or in connection with the assignment of such Timeshare Loan to Lender.
Upon Borrower’s payment in full of all Obligations, Lender shall reassign and
deliver to Borrower all the Notes, together with the Mortgages securing the
same, which are at the time assigned to Lender, as security pursuant hereto,
together with all related documents then in the possession of Lender. All
endorsements and reassignments by Lender to Borrower shall be (a) in form
reasonably satisfactory to Lender, (b) at the expense of Borrower, and (c)
without recourse, representation or warranty, expressed or implied.

                    13.          General Affirmative Covenants. Borrower
covenants and agrees with Lender as follows:

                                   13.1        Payment of Taxes and Claims.
Borrower or its Affiliates shall pay or cause to be paid before they become
delinquent:

                                                  (a)          all taxes,
condominium fees, maintenance fees, Assessments and governmental charges or
levies imposed upon it or the Projects, except for permitted contests under
Section 6.9;

                                                  (b)          all claims or
demands of materialmen, contractors, subcontractors, mechanics, carriers,
warehousemen and other Persons, which, if unpaid, might result in the creation
of a lien upon any Timeshare Interest or the Mortgaged Property, except for
permitted contests under Section 6.9;

                                                  (c)           all taxes,
condominium fees, maintenance fees, Assessments and governmental charges on
levies imposed upon any Timeshare Interests owned by Borrower or its Affiliates,
except for permitted contests under Section 6.9;

                                                  (d)          all expenses of
recording any Assignments and any other Loan Documents;

                                                  (e)          all expenses of
UCC-1 financing statements reasonably necessary to perfect the security
interests granted under the Loan Documents;

                                                  (f)          all amounts
payable to the Lockbox Bank for the Lockbox

47

--------------------------------------------------------------------------------




Bank’s services under and pursuant to the Lockbox Agreement;

                                                  (g)          all amounts
payable to any Servicer for services rendered under and pursuant to the
Servicing Agreement; and

                                                  (h)          all amounts
payable to the Custodian for services rendered under and pursuant to the
Custodial Agreement.

                    If requested by Lender, Borrower shall promptly, but in no
event later than fifteen (15) days after such request by Lender, furnish or
cause the Associations to furnish to Lender, evidence that all real estate taxes
and Assessments related to the Projects have been paid in full when due. If
Lender has requested and Lender fails to receive such evidence, satisfactory to
Lender, within the time period provided herein, Lender may require that escrows
be established to cover such taxes and Assessments and may fund such escrows or
pay such taxes and Assessments from collections received on the Timeshare Loans.

                                   13.2        Maintenance of Property. Borrower
or its Affiliates shall maintain or cause the Associations managed by the
Vacation Club Manager to maintain all properties and assets material to their
business, the Amenities, the Units and the Projects in good condition and make
all necessary renewals, repairs, replacements, additions, betterments, and
improvements thereto. So long as Borrower or its Affiliates are in control of
the Associations, Borrower or its Affiliates shall maintain or cause each
Association managed by the Vacation Club Manager to maintain a reasonable
reserve to assure compliance with the terms of the foregoing sentence.

                                   13.3        Insurance.

                                                  (a)          Borrower shall
maintain or cause the Associations to maintain the insurance coverage in amount
and scope no less than as described on Schedule 13.3. Such insurance coverage
amounts shall be increased from time to time as may be necessary to cover the
full replacement cost of the buildings, personal property and Amenities
comprising the Projects. Casualty loss insurance for the Projects shall
specifically include insurance against hurricane, wind, wind driven water and
earthquake risks as reasonably applicable based on the location of the Project.
Such insurance shall be maintained in force with insurers having an AM Best
rating from A++ to B++; provided, however, for the purposes of this Section
13.3, the insurance maintained by Borrower or the Associations as of the Closing
Date shall be deemed to be approved by Lender notwithstanding the fact that
certain of the insurers have an AM Best rating of less than B++. Notwithstanding
the foregoing, in the event that any insurer having an AM Best rating from A++
to B++ as of the Closing Date is downgraded to an AM Best rating of less than
B++, such occurrence shall not be deemed to be an Event of Default for a period
of one hundred twenty (120) days, during which time period Borrower shall notify
Lender of such downgrade in AM Best rating and Lender shall, in its reasonable
discretion, either approve such downgrade or require Borrower to replace such
insurer with an insurer having an AM Best rating of not less than B++.

                                                  (b)          Borrower shall
cause Lender to be named as loss payee (with a lender’s loss payable
endorsement) with respect to all personal property Collateral, and

48

--------------------------------------------------------------------------------




additional insured with respect to all liability insurance (other than errors
and omissions coverage), as its interests may appear. Each policy shall provide
that such policy may not be canceled or materially changed except upon (i)
providing ten (10) days’ prior written notice, with respect to casualty
insurance coverage, and (ii) endeavoring to provide ten (10) days’ prior written
notice, with respect to liability insurance coverage, of intention of
non-renewal, cancellation or material change to Lender and that no act or thing
done by Borrower shall invalidate any policy as against Lender; provided,
however, that Borrower agrees to use commercially reasonable efforts to require
the insurer to provide thirty (30) days’ prior written notice of cancellation.

                                                  (c)          Borrower shall
deliver or cause the Associations to deliver to Lender copies of the insurance
policies and all endorsements thereto and evidence of insurance utilizing a
current ACORD 27 or 28 Evidence of Property Insurance and endeavor to provide at
least thirty (30) days prior to the expiration of any such insurance, additional
policies or duplicates thereof and evidence of insurance utilizing a current
ACORD 27 or 28 Evidence of Property Insurance confirming the renewal of such
insurance and payment of the premium therefor. If Lender fails to receive such
evidence, Lender may require that escrows be established to cover such premiums.

                                                  (d)          Except as
otherwise expressly provided in the applicable Declarations or by applicable
Legal Requirements, in the event of any casualty loss to any Project, Lender, at
its option, may, to the extent Lender is entitled to any related insurance
proceeds and subject to the prior existing rights of other lenders of Borrower
or its Affiliates, (i) retain and apply all or any part of such insurance
proceeds to repay or secure the Obligations, in such order and amounts as Lender
may elect, or (ii) disburse all or any part of such insurance proceeds to or for
the benefit of Borrower for the purpose of repairing or replacing any Project,
in either case without waiving or impairing the Obligations or any provision of
this Agreement. To the extent applicable, any deficiency thereon shall be paid
by Borrower to Lender upon demand. Except to the extent otherwise set forth in
this Agreement or the other Loan Documents, Borrower shall bear the full risk of
loss from any loss of any nature whatsoever with respect to the Collateral.

                                                  (e)          If any of the
Projects are within an area designated by the Director of the Federal Emergency
Management Agency, pursuant to the Flood Disaster Protection Act of 1973, as
amended, as one having special flood hazards, Borrower shall maintain or cause
the Association to maintain flood insurance to the maximum limit of coverage
available thereunder or as may otherwise be available in the commercial
insurance market.

                                   13.4        Existence and Rights. Borrower
shall do or cause to be done all things necessary to preserve and keep in full
force and effect their respective existence, rights, privileges, qualifications,
permits, licenses, franchises, and other rights material to their business.

                                   13.5        Failure to Pay Taxes, Insurance,
Etc. If Borrower or its Affiliates fails to pay any item of the type described
in Sections 13.1, 13.2 or 13.3 and is not contesting such items as may be
permitted under Sections 13.1(a), (b) and (c), Lender may pay the same either
with funds deposited with Lender by Borrower, with an Advance under the
Receivables Loan (without the requirement of any Request for Receivables Loan
Advance) or

49

--------------------------------------------------------------------------------




with its own funds. If Borrower fails to maintain or cause to be maintained
insurance as required by Section 13.3 hereof, Lender may obtain such insurance
and pay the premiums therefor. Borrower shall, upon the written demand of
Lender, reimburse Lender the full amount of all payment made by Lender with
respect to the obligations of Borrower under Sections 13.1, 13.2 and 13.3 to the
extent made with Lender’s funds, with interest thereon from the date of payment
by Lender to the date of reimbursement at the Default Rate. The obligation of
Borrower to make such reimbursement payments shall constitute part of the
Obligations and shall be secured by the Collateral and each Guaranty, if any.

                    None of the provisions of the Loan Documents shall be
construed, however, as making the payment of such taxes, assessments,
governmental charges, levies, claims of materialmen, contractors,
subcontractors, or other charges, or the maintenance of insurance, obligatory
upon Lender and Lender shall not be liable for any loss, damage or injury
resulting from the non-payment of such taxes, assessments, governmental charges
or levies, claims or demands of materialmen, contractors, subcontractors, or
other charges, or the maintenance of said insurance. In the event that Lender
does maintain such insurance coverage as may be required by Section 13.3 hereof,
Lender shall not be responsible for the solvency of any company issuing any
policy of insurance in connection therewith, whether or not approved by it, or
for the collection of any amount due under any such policy, and shall be
responsible and accountable only for such money as may be actually received by
it, and then only in accordance with the terms of the Loan Documents. None of
the provisions of the Loan Documents shall be construed as making Lender liable
in any way for any loss, damage or injury resulting from the non-insurance of
any buildings, improvements and/or personal property located at the Project.

                                   13.6        Books and Records. Borrower or
its Affiliates shall maintain and cause the Associations to maintain true and
current books, records and accounts in which full and correct entries shall be
made of all their transactions, and will reflect in their financial statements
adequate accruals and reserves, all in accordance with GAAP, and in compliance
with the rules and regulations of all governmental regulatory bodies having
jurisdiction over Borrower, the Associations or the Projects.

                                   13.7        Inspections. Subject to
applicable Legal Requirements and Governing Documents, including, without
limitation, applicable Declarations, Borrower or its Affiliates shall permit and
cause the Associations to permit employees or agents of Lender, from time to
time, as required by Lender, to inspect the Projects, and to examine or audit
Borrower’s and the Associations books, accounts and records and to make copies
and memoranda thereof. Each annual inspection, examination and audit, together
with any inspections, examinations or audits performed after the occurrence of
an Event of Default or after Lender has a good faith belief that an Event of
Default has occurred, shall be at the expense of Borrower, including without
limitation, reasonable costs of travel, lodging and meals. Lender shall bear the
expense of any such inspection, examination or audit which is performed more
than once on an annual basis and which is performed in the absence of the
occurrence of an Event of Default or prior to the time Lender has a good faith
belief that an Event of Default has occurred.

                                   13.8        Regulatory Approvals. Borrower or
its Affiliates shall maintain in full force and effect all Timeshare Approvals
and all other regulatory approvals, permits and consents for operation and use
of the Projects and the Vacation Club, sales of Timeshare

50

--------------------------------------------------------------------------------




Interests in the Projects and the Vacation Club and the making of Timeshare
Loans. Borrower shall make or pay, or cause to be made or paid, all
registrations, declarations or fees with the Divisions and any other government
or agency or department thereof, in all applicable jurisdictions, required in
connection with the Projects and the Vacation Club and the occupancy, use and
operation thereof, the incorporation of the Units into the Projects, and the
sale, advertising, marketing and offering for sale of Timeshare Interests.
Copies of all such registrations, applications, consents, licenses, permits,
franchises, approvals, exemption certificates, filings and reports shall be
delivered to Lender. At Lender’s reasonable request from time to time, Borrower
shall deliver to Lender (a) written statements by the applicable state
authorities confirming compliance with applicable registration, license, permit,
approval or filing requirements, all in form acceptable to Lender and a legal
opinion rendered by counsel acceptable to Lender in substantially the form of
the respective local counsel opinions delivered as of the Closing Date, stating
that either the Project is duly registered, licensed, permitted or approved in
such state or that no registration, license, permit, approval or filing is
necessary, or (b) such other evidence of compliance with applicable Legal
Requirements as Lender may require.

                                   13.9        Compliance With Laws, Etc.
Borrower shall (a) comply and cause the Associations to comply with all Legal
Requirements applicable to Borrower, the Associations and the Projects and the
Vacation Club, (b) keep and perform, and cause the Associations to keep and
perform, all of their obligations under all agreements relating to the
ownership, management or operation of the Projects, (c) keep and perform, and
cause the Associations to keep and perform, all of their obligations under the
Declarations, (d) keep and perform, and cause the Associations to perform their
obligations under their applicable Governing Documents, (e) obtain and maintain
and cause the Associations to maintain all licenses, registrations, approvals
and other authority as may be necessary to enable them to own and operate their
business and perform all other obligations, (f) not permit the Projects to be
used in a manner to violate any covenant, restriction or any zoning use or
similar law, and (g) comply and cause the Associations to comply with all
obligations owed to the Purchasers.

                                   13.10       Management of Borrower. Borrower
shall cause its business to be continuously managed by professional and
qualified management and staff.

                                   13.11        Loan Files. Borrower shall
maintain, in trust for the benefit of Lender, continuous possession of the
originals of all documents comprising the Loan File for each Liberty Portfolio
Timeshare Loan, which have not been delivered to Lender (or to a custodian for
Lender) and shall deliver to Lender (or to a custodian for Lender) a copy of any
documents in such Loan Files as Lender may request.

                                   13.12        Management Agreements. Borrower
or its Affiliates shall keep (or shall cause the Associations to keep)
Management Agreements with the Managers, or such other property managers
reasonably acceptable to Lender, for each of the Projects in full force and
effect and shall perform their obligations thereunder.

                                   13.13        Lockbox Agreement. Borrower
shall keep the Lockbox Agreement (or a substitute Lockbox Agreement with a
lockbox agent acceptable to Lender) in

51

--------------------------------------------------------------------------------




full force and effect and shall perform its obligations thereunder, all in
accordance with the terms and conditions set forth in the Lockbox Agreement.

                                   13.14        Servicing Agreement. Borrower
shall service the Liberty Portfolio Timeshare Loans in compliance with all
applicable Legal Requirements and otherwise in accordance with the terms and
conditions set forth in the Servicing Agreement.

                                   13.15        Project Documents. Borrower and
its Affiliates shall comply with all of their obligations under the applicable
Project Documents. Borrower and its Affiliates shall not amend, modify, waive or
terminate any of the Project Documents, or enter into or permit the Associations
to enter into any new Project Documents which would in any way materially and
adversely alter the Projects, the rights of Purchasers, the rights of any lender
foreclosing on a Timeshare Interest or any priority of past due Assessment
claims over the lien of any mortgage.

                                   13.16        Assessments. Borrower or its
Affiliates (i) shall use its commercially reasonable efforts to cause each
Association to (A) discharge its obligations under the applicable Project
Documents and (B) maintain a reasonable reserve for capital improvements to the
applicable Project; and (ii) so long as Borrower or its Affiliates controls the
Association, shall pay to such Association any amounts as and when required of
Borrower under the Project Documents.

                                   13.17        Maintenance of Larger Tract. To
the extent that either a Project is part of a larger common ownership regime or
planned development or parts of buildings in which Units are located are not
part of a Project, Borrower or its Affiliates shall pay any of their required
commercially reasonable share of common expenses to be allocated to the
applicable Project. Borrower or its Affiliates shall use commercially reasonable
efforts to cause all such property which is not part of a Project to be
professionally managed in a first class manner. Borrower or its Affiliates shall
use commercially reasonable efforts not to permit common expenses to be
allocated to a Project in an unreasonably disproportionate manner.

                                   13.18        Accuracy of Representations and
Warranties. Borrower shall take all actions necessary to cause all
representations and warranties by Borrower in the Loan Documents to be true at
all times while this Agreement remains in effect (unless such representation or
warranty pertains to an earlier period of time).

                                   13.19        Additional Documents and Future
Actions. Borrower shall, at its sole cost, take such actions and provide Lender
from time to time with such agreements, financing statements and additional
instruments, documents or information as Lender may in its reasonable discretion
deem necessary or advisable to perfect, protect, maintain or enforce the
security interests in the Collateral, to permit Lender to protect or enforce its
interest in the Collateral, or to carry out the terms of the Loan Documents.
Borrower hereby authorizes and appoints Lender and any officer of Lender as its
attorney-in-fact, with full power of substitution, to take such actions as
Lender may deem reasonably advisable to protect its interests in the Collateral
and its rights hereunder, to file at Borrower’s expense financing statements,
and amendments thereto, in those public offices deemed necessary or appropriate
by Lender to establish, maintain and protect a continuously perfected security
interest in the Collateral, and to

52

--------------------------------------------------------------------------------




execute on Borrower’s behalf such other documents and notices as Lender may deem
reasonably advisable to protect the Collateral and its interests therein and its
rights hereunder. Such power being coupled with an interest is irrevocable.

                                   13.20        Inventory Controls. Borrower
shall, or shall cause its Affiliates, to maintain a “One-to-One Owner
Beneficiary to Accommodation Ratio” (as defined in the Trust Agreement) at all
times.

                                   13.21        Trust Agreement. Borrower shall
and Borrower shall cause its Affiliates to comply with all of their respective
obligations under the Trust Agreement.

                    14.          Negative Covenants. Borrower covenants and
agrees with Lender as follows:

                                  14.1          Organization. Borrower shall not
amend, modify or supplement its Governing Documents in a manner that would be
reasonably expected to result in a Material Adverse Change, or change its state
of organization, without giving Lender at least thirty (30) days prior written
notice.

                                   14.2          No Transfers. Borrower shall
not, unless the Lender otherwise consents in writing, which consent may be
granted or withheld in Lender’s sole and absolute discretion, make any Transfer.

                                   14.3          Other Business. Borrower shall
not make any material change in the nature of the timeshare business that it
conducts, as carried on as of the date of this Agreement.

                                   14.4          Affiliate Transactions. Except
as set forth on Schedule 14.4, Borrower shall not conduct, permit or suffer to
be conducted, transactions with any Affiliate other than arms-length
transactions with Affiliates in the ordinary course of Borrower’s business
pursuant to terms that are no less favorable to Borrower than the terms upon
which such transfers or transactions would have been made had they been made to
or with a Person that is not an Affiliate.

                                   14.5          No Lien on Collateral or
Reservation System. Subject to Permitted Encumbrances, Borrower shall not
create, incur or permit to exist any mortgage, pledge, encumbrance, lien or
security interest of any kind on any of the Collateral, the reservation system
servicing the Vacation Club or the Vacation Club Management Agreement. For
avoidance of doubt, the granting by Borrower or any of its Affiliates to any
Person of a non­-exclusive license to use the reservation system servicing the
Vacation Club shall not be deemed to be a violation or breach of this Section
14.5.

                                  14.6         Proxies. Borrower shall not enter
into proxies, voting trusts, shareholder agreements of similar arrangements for
the purpose of vesting voting rights, authority or discretion of Borrower with
respect to the Associations in any Person.

                                   14.7          Restrictive Covenants. Borrower
shall not consent to, or otherwise acquiesce in, any change in any private
restrictive covenant, planning or zoning law or

53

--------------------------------------------------------------------------------




other public or private restriction, which would materially and adversely limit
or alter the use of any Project.

                                   14.8          Purposely Omitted.

                                   14.9          Chief Executive Office.
Borrower shall not change its chief executive office or the location at which it
does business without at least thirty (30) days prior written notice to Lender
and delivery to Lender of such UCC amendments or other financing statement and
access agreement as Lender may require to maintain Lender’s lien against any of
the Collateral and Lender’s ability to obtain access to such Collateral and
Borrower’s books and records.

                                   14.10        Marketing/Sales. Borrower shall
not market, attempt to sell or sell or permit or justify any sales or attempted
sales of any Timeshare Interests except in compliance with the applicable
Timeshare Act and all applicable Legal Requirements in each other jurisdiction
where marketing, sales or solicitation activities occur in a manner that
Borrower’s failure to so comply would not be reasonably expected to result in a
Material Adverse Change.

                                   14.11       Amenities. Borrower shall not
make or permit the making of any promises of or representations regarding any
Amenities and their availability for use by Purchasers other than as may be
provided in an applicable Public Report in compliance with applicable Legal
Requirements.

                                   14.12       Trust Agreement. Borrower shall
use its best efforts to ensure that the trust established under the Trust
Agreement will not be terminated as long as any Obligations remain outstanding.
Borrower shall use its best efforts to ensure that the Trust Agreement will not
be amended or modified in any way which would materially and adversely affect
the Obligations of Borrower under the Loan Documents.

                                   14.13       Demand Balancing Standard.
Borrower shall not make any changes to the Demand Balancing Standard set forth
in the Trust Agreement other than in compliance with the Trust Agreement and
applicable Legal Requirements.

                    15.          Financial Covenants.

                                   15.1          Minimum Net Worth. Borrower
shall maintain consolidated Net Worth of not less than Three Hundred Twenty-Five
Million Dollars ($325,000,000) commencing upon the date hereof and at all times
hereafter.

                                   15.2          Maximum Leverage. Borrower
shall maintain a ratio of consolidated Debt to consolidated Net Worth not to
exceed 2.5 to 1.0 commencing upon the date hereof and at all times hereafter.

                    16.          Financial Statements and Reporting
Requirements.

                                   16.1          Monthly Reports. Borrower, at
its sole cost and expense, shall, not later than the tenth (10th) day of each
month, furnish to Lender or cause the Servicer to

54

--------------------------------------------------------------------------------




furnish to Lender by e-mail, Federal Express or similar “overnight” delivery
service, three (3) copies of a report in the form attached hereto as Exhibit J
(which shall not contain any confidential personal information relating to any
Purchaser) prepared by Borrower or the Servicer, with respect to each of the
Timeshare Loans situate in a Unit comprising part of a Primary Project, and any
other Project requested by Lender, as of the close of business on the last
Business Day of the calendar month last ended.

                                   16.2          Annual Financial Statements.
Borrower shall deliver to Lender, as soon as available and in any event within
ninety (90) days after the end of each fiscal year:

                                                   (a)          The consolidated
income and retained earnings statements of Borrower, for such fiscal year,

                                                    (b)          The
consolidated balance sheets of Borrower as at the end of such fiscal year, and

                                                    (c)          The
consolidated audited statements of cash flow of Borrower for such fiscal year;

setting forth in comparative form the corresponding figures as at the end of the
previous fiscal year, all in reasonable detail, including all supporting
schedules and comments. Such statements shall be prepared in accordance with
GAAP. Such statements shall be audited by an independent certified public
accountant of recognized standing acceptable to Lender with respect to which
such accountants shall deliver their unqualified opinion. The independent
certified public accountants auditing such statements as of the Closing Date
shall be deemed acceptable to Lender. Such statements will be certified by the
chief financial officer or the equivalent of Borrower to be accurate.

                                   16.3          Annual Association Financial
Statements. Borrower shall deliver to Lender, as soon as available and in any
event within one hundred twenty (120) days after the end of each fiscal year:

                                                    (a)          The income and
retained earnings statements of each Association of the Primary Projects, for
such fiscal year,

                                                    (b)          The balance
sheets of each Association of the Primary Projects as at the end of such fiscal
year, and

                                                    (c)          The audited
statements of cash flow of each Association of the Primary Projects for such
fiscal year;

setting forth in comparative form the corresponding figures as at the end of the
previous fiscal year, all in reasonable detail, including all supporting
schedules and comments. Such statements shall be prepared in accordance with
GAAP. Such statements shall be audited by an independent certified public
accountant of recognized standing acceptable to Lender with respect to which
such accountants shall deliver their unqualified opinion. The independent
certified public accountants auditing such statements as of the Closing Date
shall be deemed acceptable to

55

--------------------------------------------------------------------------------




Lender. Such statements will be certified by the chief financial officer or the
equivalent of each Association to be accurate.

                                   16.4          Quarterly Financial Statements.
Borrower shall deliver to Lender, as soon as available and in any event within
forty-five (45) days after the end of each calendar quarter:

                                                     (a)          The internally
prepared consolidated income statement of Borrower for such quarter,

                                                     (b)          The internally
prepared consolidated balance sheets of Borrower for such quarter, and

                                                    (c)          The internally
prepared consolidated statements of cash flow for Borrower for such quarter;

on a quarter-to-date and year-to-date cumulative basis, and setting forth in
comparative form the corresponding figures as at the end of the corresponding
quarter of Borrower’s prior year, all in reasonable detail, and certified by the
chief financial officer of Borrower to be accurate and to have been prepared in
accordance with GAAP.

                                   16.5          SEC Filings.

                                                    (a)          Upon the
request of Lender after its filing, Borrower shall deliver to Lender the
following: (i) a copy of Borrower’s most current 10Q filing certified by the
chief financial officer of Borrower to fairly present the financial condition of
Borrower on a fully consolidated basis as at the end of such fiscal quarter and
the results of the operations of Borrower on a fully consolidated basis for the
period ending on such date; and (ii) copies of any and all other financial
reports and corrections thereto and to the applicable 10Q filings required of
Borrower under federal laws and regulations.

                                                    (b)          Upon the
request of Lender after its filing, Borrower shall deliver to Lender the
following: (i) a copy of Borrower’s most current 10K filing (and any 8K filing
with any material financial condition disclosures thereafter) certified by the
chief financial officer of Borrower to fairly present the financial condition of
Borrower on a fully consolidated basis at the end of such fiscal year and the
results of the operations of such entity on a fully consolidated basis at the
end of such fiscal year and the results of the operations of Borrower on a fully
consolidated basis for the period ending on such date; and (ii) copies of any
and all other financial reports and corrections thereto and to the applicable
10K filings (or 8K filings, if any) required of Borrower under federal laws and
regulations.

                                   16.6          Confirmation of Compliance. The
financial statements described at Sections 16.2 and 16.4 to be delivered to
Lender, shall be accompanied by the certificate of the chief financial officer
of Borrower in the form of Exhibit H.

                                   16.7          Audit Reports. Borrower shall
deliver to Lender promptly upon receipt by Borrower thereof, copies of all audit
reports, if any submitted by Borrower’s independent certified public accountants
in connection with each annual audit of the books of Borrower.

56

--------------------------------------------------------------------------------




                                   16.8           State Audits. Borrower shall
deliver to Lender within twenty (20) days after it is available, any audit
report prepared by any state regulatory agency with respect to any Project.

                                   16.9           Budgets. As soon as reasonably
available, but in no event later than thirty (30) days after the commencement of
each fiscal year of the Association for a related Project, Borrower shall submit
to Lender a detailed operating budget (broken down by month) for the upcoming
fiscal year of each such Association.

                                   16.10         Notices. Borrower shall give
Lender prompt written notice of (a) any Incipient Default or Event of Default
hereunder, (b) any event which would be reasonably expected to result in a
Material Adverse Change, (c) any material loss or damage to any Project or any
Amenities, (d) any material violation by Borrower of any applicable Legal
Requirements, and (e) any breach of any material agreement adversely affecting
any Project. Such notice shall include a detailed description of the applicable
event, proceeding or loss and the actions Borrower or its Affiliates are taking
or proposes to take with respect thereto.

                                   16.11         Other Debt. Borrower shall
notify Lender of any default under any Debt now or hereafter owed by Borrower.

                                  16.12          Sales and Marketing Materials.
Borrower shall deliver to Lender from time to time, as available and as
requested by Lender in writing, current price lists, sales literature,
registrations/consents to sell, public reports/public offering
statements/prospectuses, purchase documents, and any other items requested by
Lender, which relate to the Projects or the Vacation Club.

                                  16.13          Schedule of Purchasers. Within
thirty (30) days after the end of each calendar quarter, Borrower shall, at
Lender’s request, deliver or cause Servicer to deliver to Lender a then current
list of names and addresses of all Purchasers with Liberty Portfolio Timeshare
Loans.

                                  16.14          Purposely Omitted.

                                  16.15          Other Information. Borrower
shall, from time to time, provide Lender with such other reasonable information
and reports as Lender shall request relating to the financial condition of
Borrower, or relating to the Associations or the Projects or relating to any of
the Liberty Portfolio Timeshare Loans.

                    17.          Purposely Omitted.

                    18.          Purposely Omitted.

                    19.          Conditions of and Documents to be Delivered at
the Closing. The following are conditions of Closing. To the extent that the
conditions involve the delivery to Lender of any documents or other due
diligence items, such documents and items must be in form and content acceptable
to Lender in its discretion.

57

--------------------------------------------------------------------------------




                                   19.1          Loan Documents. Lender shall
receive all of the Loan Documents duly executed by all parties thereto.

                                   19.2          Opinions of Counsel. Lender
shall receive an opinion of counsel for Borrower and an opinion of counsel for
or an opinion of counsel regarding the Associations in respect of the Primary
Projects covering certain issues regarding the good standing and existence of
the Associations in respect of the Primary Projects.

                                   19.3          Project Documents. Lender shall
receive a copy of each of the Project Documents for the Primary Projects and all
amendments thereto, certified as to accuracy and completeness by Borrower or its
Affiliates.

                                   19.4          Association Documents. Lender
shall receive a copy of the Articles of Incorporation and By-Laws of the
Associations and all amendments thereto.

                                   19.5          Borrower’s Documents. Lender
shall receive a copy of the Governing Documents of Borrower and all amendments
thereto, certified as to accuracy and completeness by either an officer of
Borrower or by the public official in whose office the same are recorded or
filed.

                                   19.6          Good Standing Certificates.
Lender shall receive current good standing certificates issued by the
secretaries of the states of its respective formation and all other states in
which it does business, confirming the current good standing and qualification
of Borrower in such states, unless the failure to have any such certificate
would not reasonably be expected to result in a Material Adverse Change.

                                  19.7          Insurance. Lender shall receive
certificates of insurance or policies of insurance evidencing that all insurance
required by the Declarations related to Associations managed by the Vacation
Club Manager or this Agreement is in force and will not be canceled without the
notice as more specifically provided in and subject to Section 7.8.

                                   19.8          Flood Insurance. If any portion
of any Project is within an area designated by the Director of the Federal
Emergency Management Agency, pursuant to the Flood Disaster Protection Act of
1973, as amended, as one having special flood hazards, Borrower shall deliver to
Lender evidence that the buildings and other improvements within such areas are
covered by flood insurance to the maximum limit of coverage available under the
Flood Disaster Protection Act of 1973, as amended or as may otherwise be
available in the commercial insurance market. If a Project is not located within
such a special flood hazard area, Borrower shall provide Lender with evidence
satisfactory to the Lender of such fact.

                                   19.9          Timeshare Approvals. Lender
shall receive evidence that all Timeshare Approvals for the Projects and/or the
Vacation Club have been issued or obtained, and that they remain in full force
and effect.

                                   19.10        Authorizing Resolutions. Lender
shall receive a copy of the resolutions of the Board of Directors of Borrower,
authorizing the transactions contemplated hereunder and the execution of the
Loan Documents and all collateral documents on behalf of Borrower by the officer
of Borrower who is signing the Loan Documents.

58

--------------------------------------------------------------------------------




                                   19.11          UCC-1 Financing Statements.
Lender shall receive confirmation that UCC-1 financing statements naming Lender
as secured party and Borrower as debtor describing all Collateral now or
hereafter assigned by Borrower to Lender pursuant hereto have been filed with
the Secretary of State of the Commonwealth of Massachusetts.

                                   19.12          Environmental Matters. Lender
shall receive an Environmental Agreement duly executed by Borrower or its
Affiliates, together with a copy of a Phase I environmental report for each
Primary Project. In addition, Lender shall receive evidence satisfactory to
Lender of environmental remediation or an agreement of Borrower or its
Affiliates to complete remediation if required by Lender.

                                   19.13          Purposely Omitted.

                                   19.14          UCC-1 Search Report. Lender
shall receive a current search report from a UCC search company approved by
Lender setting forth all UCC-1 filings, tax liens and judgment liens made
against Borrower. Such search report must indicate that at the time of the
filing of the financing statements (Form UCC-1) in favor of Lender there were on
file no financing statements or liens evidencing a security interest in any
Collateral.

                                 19.15          Releases. Lender shall receive
releases and satisfactions from all Persons holding liens, claims or
encumbrances against any of the Collateral.

                                   19.16          Closing Certificates. Lender
shall receive the executed closing certificate of Borrower certifying to Lender
that all representations and warranties of Borrower in this Agreement are
accurate and complete and that Borrower has complied with all covenants and
conditions of closing set forth in this Agreement.

                                 19.17         Compliance. Lender shall receive
evidence satisfactory to Lender that Borrower and the Primary Projects are in
compliance with all Legal Requirements in a manner that Borrower’s failure to so
comply would not be reasonably expected to result in a Material Adverse Change.

                                    19.18         Survey. Lender shall receive a
surveyor’s certificate together with a copy of an as-built survey of each
Primary Project satisfactory to Lender and prepared by a licensed surveyor
showing the location and dimensions of all improvements thereon and indicating
the routes of ingress and egress for public access to the Primary Project, all
utility lines, walks, drives, recorded or visible easements and rights-of-way on
the Primary Project, and showing that there are no encroachments, improvements,
projections or easements (recorded or unrecorded) on the property lines. The
survey shall certify the acreage of the applicable Primary Project and shall
indicate whether the applicable Primary Project is located within any flood
hazard area. The survey must be prepared in accordance with the then-applicable
standards set forth by ALTA/ACSM (including any Table “A” items designated by
Lender), any and all applicable state surveyors’ bureaus or associations and any
and all regulations or applicable local, state and federal law.

                                    19.19         Title Report/Commitment.
Lender shall receive a title insurance report or commitment for each Primary
Project. The condition of title must be satisfactory to Lender in all respects.

59

--------------------------------------------------------------------------------




                                   19.20          Taxes and Assessments. Lender
shall receive evidence that all taxes and Assessments related to the Primary
Projects (and related to any other Project upon the request of Lender) or for
which Borrower is responsible for collection which are then due and payable,
have been paid, which taxes and Assessments include, without limitation, real
property taxes, and any Assessments related to the Primary Projects (and related
to any other Project upon the request of Lender).

                                   19.21          Preclosing Inspections. Lender
shall have conducted and approved due diligence investigations satisfactory to
Lender of Borrower and the Primary Projects.

                                  19.22           Expenses. Borrower shall have
paid all fees and expenses required to be paid to Lender prior to or at Closing
pursuant to this Agreement.

                                  19.23           Permits and Approvals. Lender
shall receive copies of all applicable governmental permits, approvals, consents
and licenses for the Projects and satisfactory evidence that the Primary
Projects (and any other Project upon the request of Lender) and the intended
uses of the Primary Projects (and any other Project upon the request of Lender)
are and will be in compliance with all Legal Requirements. Such evidence may
include letters, licenses, permits, certificates and other correspondence from
the appropriate governmental authorities, opinions of Borrower’s attorney or
other attorneys and opinions or certifications, as Lender may determine or other
confirmation acceptable to Lender. All such approvals shall continue to be
legally valid and shall remain in full force and effect after issuance and until
the Receivables Loan is repaid in full.

                                 19.24          Lockbox Agreement. Lender shall
receive an executed original of the Lockbox Agreement.

                                 19.25          Servicing Agreement. Lender
shall receive an executed original of the Servicing Agreement.

                                   19.26          Compliance with Planning, Land
Use and Zoning Stipulations. Borrower shall have furnished Lender with evidence
of each Primary Project’s compliance with applicable zoning, planning, land use
and other governmental requirements as Lender may require, including without
limitation, evidence satisfactory to Lender that Borrower or its Affiliates has
complied with all conditions of the zoning, planning, land use and related
approvals, and has received all permits required thereunder.

                                   19.27          Litigation Search. Lender
shall receive evidence satisfactory to Lender that no bankruptcy, foreclosure or
other material litigation or judgments are outstanding against the Primary
Projects or Borrower, except as disclosed in Borrower’s periodic filings with
the Securities and Exchange Commission.

                                  19.28          Trust Agreement. Lender shall
receive a fully executed copy of the Trust Agreement and all amendments thereto.

                                  19.29          Other. Lender shall receive
such other documents, opinions and items as Lender may reasonably request.

60

--------------------------------------------------------------------------------




                    By completing the closing hereunder, or by making advances
hereunder, Lender does not thereby waive a breach of any warranty or
representation made by Borrower hereunder or any agreement, document, or
instrument delivered to Lender or otherwise referred to herein, and any claims
and rights of Lender resulting from any breach or misrepresentation by Borrower
are specifically reserved by Lender.

                    20.          Conditions of and Documents to be Delivered
Prior to Initial Receivables Loan Advance. In addition to, but not in limitation
of, any other conditions set forth in this Agreement, Lender’s obligation to
make the initial Receivables Loan Advance shall be subject to fulfillment of the
following conditions to Lender’s satisfaction. To the extent that the conditions
involve the delivery to Lender of any documents or other due diligence items,
such documents and items must be in form and content acceptable to Lender in its
discretion.

                                   20.1          Loan Documents. Lender shall
receive all original executed Loan Documents.

                                   20.2          Other. Lender and its counsel
shall receive copies of such documents and other items as Lender or such counsel
may reasonably request in connection with such requested Receivables Loan
Advance.

                    21.          Conditions of and Documents to be Delivered
Prior to Funding And in Connection With Each Receivables Loan Advance. In
addition to, but not in limitation of, any other conditions set forth in this
Agreement, Lender’s obligation to make each Receivables Loan Advance shall be
subject to fulfillment of the following conditions to Lender’s satisfaction. To
the extent that the conditions involve the delivery to Lender of any documents
or other due diligence items, such documents and items must be in form and
content acceptable to Lender in its discretion, provided that the forms of any
such documents and items attached to this Agreement shall be deemed acceptable
to Lender.

                                   21.1         Representations; No Defaults.
The representations and warranties of Borrower contained in this Agreement or
otherwise made by or on behalf of Borrower to Lender in connection with the
transactions contemplated hereby shall have been true and complete when made and
as of the time of each Advance. Borrower shall have fully performed and complied
with all agreements and conditions contained herein or related hereto, and no
Incipient Default or Event of Default shall have occurred.

                                   21.2          Request for Receivables Loan
Advance. Lender shall receive a Request for Receivables Loan Advance or a
Request for Supplementary Advance duly executed on behalf of Borrower with such
supporting documentation as is contemplated thereby.

                                   21.3          Approval of Credit. Subject to
the exception and limitation set forth in Section 2.2(e)(iv), Lender shall have
received evidence of a FICO Score for each Purchaser, together with a hard copy
of such included with the package of Consumer Documents delivered to Lender.

                                   21.4          Original Notes, Mortgages and
Other Documents. Lender shall receive the original Notes, Mortgages and other
documents required under Section 2.3 for the Timeshare Loans to be included in
the Liberty Portfolio Timeshare Loans and offered as security

61

--------------------------------------------------------------------------------




for the requested Receivables Loan Advance, which Mortgages shall have been duly
executed, acknowledged and recorded (or will be recorded) and shall have been
assigned to Lender in the manner required by this Agreement (as applicable) and
which Notes shall have been endorsed to the order of Lender, as required
hereunder. If any Mortgage required to be delivered by this Section cannot be
delivered because it is in the possession of the recording officer, a copy
thereof marked “True Copy of Original Forwarded for Recording” may be delivered
in lieu thereof and the original shall be delivered promptly upon availability
from the recording officer.

                                   21.5          Original Assignments. Lender
shall receive the original Assignment by Borrower to Lender of the Timeshare
Loans to be included in the Liberty Portfolio Timeshare Loans and offered as
security for the requested Receivables Loan Advance, which shall have been duly
executed on behalf of Borrower, acknowledged and in recordable form.

                                   21.6          Title Insurance. Subject to the
terms of Section 22.2, Lender shall receive the original Title Insurance Policy
(or a marked-up commitment to issue such Title Insurance Policy, if the Title
Insurance Policy is not reasonably available at the time) for each Mortgage
offered as security for the requested Advance.

                                   21.7          Documents Received and
Recorded. Lender shall receive from the Title Company or such other Person
approved by Lender, telecopied confirmation in the form of Exhibit F , as
applicable, hereto, that:

                                                    (a)          each Mortgage
being assigned to Lender has been recorded in the Public Records (or is sent for
recording pursuant to Section 21.4 above) and all fees, costs, and other
payments required in connection with such recording have been paid;

                                                    (b)          at the time of
such recording, as applicable, such Mortgage was, of record, a first mortgage
prior to and superior in lien to all other monetary liens and encumbrances
whatsoever, other than Permitted Encumbrances;

                                                    (c)          at the time of
such recording, as applicable, Borrower was, of record, the owner of such
Mortgage and of the Note secured thereby, free of all liens, encumbrances, prior
assignments and claims of third parties whatsoever, other than Permitted
Encumbrances;

                                                    (d)          the Title
Company or such other approved Person shall have sent to Lender, or as otherwise
directed by Lender, a copy of the recorded Assignment or will send as soon as
received;

                                                    (e)          if the Title
Insurance Policy has not already been delivered to Lender, or as otherwise
directed by Lender, the Title Company shall deliver to Lender the original Title
Insurance Policy for the assigned Mortgages as required pursuant to Section
22.2; and

                                                    (f)          containing such
other confirmations as Lender may require.

62

--------------------------------------------------------------------------------




                              21.8          Subsequent Legal Opinions. Borrower
shall have, from time to time, as requested by Lender, delivered to Lender, in
form satisfactory to Lender, the favorable opinion, addressed to Lender, of
counsel to Borrower, selected by Borrower and approved by Lender as to (a) the
organization, standing and authority to consummate the transactions contemplated
hereby of Borrower, (b) the compliance of the Primary Projects, Borrower and all
Consumer Documents with applicable Legal Requirements, and (c) such other
matters incident to the transactions contemplated hereby as Lender may request.

                              21.9          Advances Do Not Constitute a Waiver.
The making of any Advance shall not constitute a waiver of any condition of
Lender’s obligation to make further Advances.

                              21.10        No Obligation to Fund After Filed
Liens. Lender shall have no obligation to make any Advance at any time (a) that
there is a claim of lien filed of record against any Project which has not been
bonded over, paid, transferred to other security or otherwise satisfactorily
discharged or is otherwise being contested in good faith pursuant to Section 6.9
of this Agreement, or (b) that any condition precedent to such Advance has not
been met, or (c) Borrower shall have failed to comply with any material
provision of this Agreement, or (d) an Event of Default or Incipient Default has
occurred. Lender’s commitment to make Advances hereunder shall at no time be
subject to or liable to attachment or levy by any creditor of Borrower. No such
Persons are intended to be third party beneficiaries of this Agreement or any
documents or instrument related to the Receivable Loan or to have any claim or
claims in or to any undisbursed or retained Loan proceeds.

                              21.11        Other. Lender and its counsel shall
receive copies of such documents and papers as Lender or such counsel may
reasonably request in connection with such requested Receivables Loan Advance.

                    22.     Post Receivables Loan Advance Obligations.

                              22.1          Confirmation of Recording.
Immediately after giving to Lender the telecopied confirmation mentioned at
Section 21.7, the Custodian, or such other approved Person giving such
telecopied confirmation, shall forward to Lender the original of the written
confirmation in the form of Exhibit F.

                              22.2          Title Policy. If a Title Insurance
Policy is not otherwise required hereunder to be delivered prior to such
Advance, not later than the earlier to occur of (a) ninety (90) days after the
date of the applicable Assignment or (b) prior to the expiration of the title
insurance commitment in connection with such Title Insurance Policy, if
applicable, Borrower shall send or cause to be sent to Lender, or as otherwise
directed by Lender, with respect to each Timeshare Loan described in Schedule A
attached to such Assignment, a Title Insurance Policy issued by the Title
Company, insuring Borrower and its successors and assigns as the holder of a
first priority mortgage, subject to Permitted Encumbrances, encumbering the
Timeshare Interest described in Schedule A of the Assignment, each of which
Title Insurance Policies shall be in an amount equal to, at least, the unpaid
principal balance of the Timeshare Loan assigned. If such Title Insurance
Policies are not delivered within such time period, Lender shall not have any
obligation to make any further Advances to Borrower in respect of the Timeshare
Loans related

63

--------------------------------------------------------------------------------




to such delinquent Title Insurance Policies. Notwithstanding the foregoing, in
the event that Lender has made Advances in respect of the Timeshare Loans
related to such delinquent Title Insurance Policies, Borrower shall promptly
either (i) prepay an amount equal to such Advance together with accrued interest
thereon, (ii) pledge additional Qualified Timeshare Loans as part of the Liberty
Portfolio Timeshare Loans in an amount sufficient to cure the deficiency, or
(iii) prepay, in part, and pledge additional Qualified Timeshare Loans, in part,
in a total amount sufficient to cure the deficiency.

                    23.          Conditions to Lender’s Obligations to Advance
Receivables Loan Proceeds Related to Sales of Timeshare Interests in Projects
Added to the Primary Projects. Lender has agreed to make Advances hereunder
subject to the conditions of this Agreement with respect to Qualified Timeshare
Loans related to the Qualified Sales of Timeshare Interests in the Primary
Projects listed on Schedule 1. Lender is willing to make Advances hereunder with
respect to Qualified Timeshare Loans related to Qualified Sales of Timeshare
Interests in Projects added to such Primary Projects, subject to the
fulfillment, prior to such Advance, of the following conditions:

                                   23.1          General. All other conditions
for Advances set forth in this Agreement shall have been fulfilled, including,
without limitation, those set forth in Sections 19, 20 and 21.

                                   23.2          Inspection. Either Lender or a
third party selected and approved by Lender shall have conducted due diligence
investigations and on-site inspections of the Projects to be added to the
Primary Projects and the results of such investigations and inspections shall be
satisfactory to Lender.

                                   23.3          Insurance. Lender shall have
received evidence that the Projects to be added to the Primary Projects are
covered by insurance in amounts and with sound and acceptable insurance
companies with ratings of AM Best from A++ to B++, unless otherwise approved by
Lender, in its reasonable discretion, as set forth in Section 13.3(a).

                                   23.4          Environmental Matters. Lender
shall have received a Phase I environmental report for the Projects to be added
to the Primary Projects which must be in form and content acceptable to Lender.

                                   23.5          Zoning, Access, Parking and
Utilities. Lender shall have received and approved evidence of (a) zoning of the
Projects added to the Primary Projects for timeshare use and other intended and
existing uses and all approvals required for such uses under any covenants,
conditions and restrictions, (b) adequate access to and parking for the
applicable Project in accordance with applicable Legal Requirements, and (c)
current and continued availability of utilities necessary to serve the
applicable Project.

                                   23.6          Flood Zone. Lender shall have
received and approved evidence that the Projects added to the Primary Projects
are not located within a flood prone area or, if within a flood zone, evidence
that flood insurance has been obtained.

                                   23.7          Project Documents. Lender shall
have received and approved a copy of all marketing contracts, management
contracts, service contracts, operating agreements,

64

--------------------------------------------------------------------------------




equipment leases, space leases and other agreements pertaining to the Projects
to be added to the Primary Projects which are necessary for the sale, operation
and intended use of such Projects and are not otherwise required pursuant to
another item in this Agreement.

                                   23.8          Quiet Enjoyment Rights. Lender
shall have received and approved evidence that each Owner of a Timeshare
Interest within the Projects to be added to the Primary Projects will have
available to it the quiet and peaceful enjoyment of the Timeshare Interest
(including promised Amenities and necessary easements) owned by it which cannot
be disturbed so long as such Owner is not in default of its obligations to pay
the purchase price of its Timeshare Interest, to pay Assessments to the
Association and other dues or assessments in respect of the Vacation Club, and
to comply with reasonable rules and regulations pertaining to the use of the
Timeshare Interests and the rules and regulations of the Vacation Club,
including, without limitation, the Trust Agreement.

                                   23.9          Opinions. Borrower shall
deliver to Lender a favorable opinion or opinions from independent counsel for
Borrower located in the state where the Projects to be added to the Primary
Projects are located covering local matters in such jurisdiction.

                                   23.10        Other. Lender shall have
received and approved such other due diligence items related to such Projects to
be added to the Primary Project as Lender may reasonably require.

                                   23.11        Approval of Projects to be Added
to the Primary Projects. During the Receivables Loan Advance Period, Borrower
may submit to Lender Projects proposed to be included as additional part of the
approved Primary Projects by delivering (a) a complete description of the
subject Projects, (b) the documents listed in Sections 23.2 through 23.11 above
with respect to the subject Projects, and (c) a proposed replacement Schedule 1
that shall include the subject Projects, all of which must be satisfactory in
form and substance to Lender in its sole and absolute discretion. In addition,
Lender may perform a site inspection/market review with respect to the proposed
Projects to be added to the Primary Projects prior to the approval of the
proposed Projects, and Lender must be satisfied with the results of such
inspection and review. Lender will have thirty (30) days to review, and in its
sole and absolute discretion, approve or disapprove of the inclusion of the
proposed Project as being added to an approved Primary Project. If Lender
approves the proposed Project to be added to the Primary Projects, then Lender
shall execute and date the proposed Schedule 1 attached to this Agreement as set
forth in the proposed Schedule 1.

                    24.          Default; Remedies.

                                   24.1          Events of Default. The
occurrence of any one or more of the following events shall constitute an “Event
of Default” hereunder:

                                                   (a)          Subject to
applicable grace periods set forth in this Agreement, Borrower shall fail to pay
or cause to be paid any principal, interest, fee or other sums payable hereunder
or under any of the Loan Documents on the date such payment is due, whether on
demand, at the stated maturity or due date thereof, by reason of any requirement
for prepayment thereof, by acceleration or otherwise.

65

--------------------------------------------------------------------------------




                                                   (b)          Borrower shall
default in the observance or performance of any term, covenant or agreement on
its part to be observed or performed hereunder or under the Loan Documents and
not otherwise specifically provided for in this Section 24.1, provided that,
such default (including the Events of Default set forth in clauses p, q and r
below) must, in order to be deemed to be an Event of Default, continue
unremedied for a period of thirty (30) days after the earlier to occur of: (i)
written notice from Lender to Borrower of the existence of such default, or (ii)
Borrower has actual knowledge of such default, and further provided that, in the
event that Borrower has commenced to cure such default within the initial thirty
(30) day cure period and has been unable to complete such cure despite their
diligent best efforts within such initial thirty (30) day cure period, then
Borrower shall have an additional thirty (30) day period not to exceed an
additional ninety (90) days in which to complete such cure. Notwithstanding the
foregoing, if Lender reasonably determines that such default is incapable of
being cured or if such default involves a breach of any of the financial
covenants in Article 15 of this Agreement, then Borrower shall not be entitled
to any notice or opportunity to cure.

                                                   (c)          Any default or
event of default shall occur under any other existing or future agreement
between Borrower and Lender, and any applicable notice and/or cure period in
such agreement shall have elapsed.

                                                   (d)          Any
representation or warranty made by or on behalf of Borrower herein or in any
other writing furnished pursuant hereto or any fact relative to Borrower’s
business operations or financial condition shall be or have been false in any
material respect.

                                                   (e)          Borrower or its
Affiliates shall surrender or shall be deprived, for any reason, of the full
right, privilege and franchise to carry on its timeshare business as presently
carried on, to own and/or operate the Projects or to sell Timeshare Interests or
to make Timeshare Loans.

                                                   (f)          Borrower shall
dissolve, consolidate or cease its or its Affiliates day-to-day timeshare
business operations, or shall liquidate or commence any proceedings to be
liquidated, or shall, without the prior written consent of Lender, make any
Transfer.

                                                   (g)          Borrower shall
become insolvent or be unable to pay its debts as they mature or shall admit in
writing its inability to pay its debts as they mature.

                                                   (h)          Borrower shall
make a general assignment for the benefit of creditors.

                                                   (i)          Borrower shall
file or have filed against it a petition under any of the provisions of any
Debtor Relief Laws, for an adjudication in bankruptcy or for reorganization or
to effect a plan or other arrangement with creditors, or file an answer to a
creditor’s petition or other petition filed against it admitting the material
allegations thereof.

                                                   (j)          Borrower shall
apply for the appointment of a receiver, liquidator or trustee of any
substantial portion of its property or assets, or such a receiver, liquidator or
trustee shall be appointed without application by Borrower.

66

--------------------------------------------------------------------------------




                                                   (k)          A writ, warrant,
attachment, levy or similar process shall be issued against (i) any of the
Collateral or (ii) against any portion of Borrower’s property or assets in an
amount in excess of $250,000 individually or $1,000,000 in the aggregate, which
is not released, expunged, discharged or dismissed within thirty (30) days after
such writ, warrant, attachment, levy or similar process first takes effect.

                                                   (l)          The offering for
sale and the sale of Timeshare Interests, the financing of such sale, or the
consummation of the transactions contemplated hereby is found to violate or not
to comply in all respects with any Legal Requirement, where the failure to so
comply would reasonably be expected to result in a Material Adverse Change.

                                                   (m)          There shall
occur any Material Adverse Change.

                                                   (n)          Any material
part of the Projects shall be damaged and such damage is not fully covered by
insurance or is in excess of $50,000, subject to reasonable deductibles and not
otherwise repaired.

                                                   (o)          Borrower shall
default in respect of any of its obligations for borrowed funds under a
receivables loan facility to any other Person and such default shall continue
uncured beyond any applicable notice and grace period.

                                                   (p)          The Custodian or
such other approved Person shall default in respect of any of its obligations
described in Section 22.1.

                                                   (q)          The Lockbox Bank
or the Servicer (if Borrower or its Affiliates) shall fail to remit to Lender
any proceeds of the Timeshare Loans in accordance with, as applicable, the terms
of the Lockbox Agreement or the Servicing Agreement.

                                                  (r)          Borrower or its
Affiliates, the Lockbox Bank or the Servicer (if Borrower or its Affiliates)
shall fail to perform any of their obligations under the Lockbox Agreement or
Servicing Agreement, as applicable.

                                                   (s)          Any final,
non-appealable judgment or decree for money damages or for a fine or penalty in
excess of $250,000 individually, or $1,000,000 in the aggregate is entered
against Borrower which is not paid and discharged, stayed or transferred to a
bond within thirty (30) days thereafter.

                                                   (t)          Any party
holding a lien or security interest on any part of any Project commences
foreclosure or similar sale thereof or Borrower defaults under any mortgage,
deed of trust or other lien encumbering all or any part of any Project, which,
in either case, results in a Material Adverse Change.

                                                   (u)          Borrower shall
sell, transfer or convey or further encumber all or any part of its interest in
any of the Collateral, other than in connection with a payoff of Lender in full
and a securitization or other takeout financing transactions.

                                                   (v)          Borrower grants,
permits or suffers to exist any mortgage, lien or encumbrance upon any of the
Collateral, other than in favor of Lender, other than in

67

--------------------------------------------------------------------------------




connection with a payoff of Lender in full and a securitization or other takeout
financing transactions.

                                                   (w)          Any violation or
breach by Borrower shall occur under any agreement, covenant or restriction
materially and adversely affecting title of an Owner to a Timeshare Interest
related to a Timeshare Loan comprising part of the Liberty Portfolio Timeshare
Loans; provided that, such default must, in order to be deemed to be an Event of
Default, continue unremedied for a period of thirty (30) days in which time
Borrower may promptly either (i) prepay an amount equal to the deficiency
together with accrued interest thereon, (ii) pledge additional Qualified
Timeshare Loans as part of the Liberty Portfolio Timeshare Loans in an amount
sufficient to cure the deficiency, or (iii) prepay, in part, and pledge
additional Qualified Timeshare Loans, in part, in a total amount sufficient to
cure the deficiency.

                                                   (x)          Borrower shall
fail to prepay to Lender, pursuant to Section 5.7, all amounts owing by Borrower
to Lender on account of the Receivables Loan and all other Obligations owing by
Borrower to Lender pursuant to this Agreement, including, without limitation,
the Change of Control Fee or prepayment fee, as applicable, pursuant to Section
4.5, immediately upon the occurrence of a Change of Control.

                                                   (y)          The indictment
of Borrower under any criminal statute, or the commencement of criminal or civil
proceedings against Borrower pursuant to which statute or proceedings the
penalties or remedies sought or available include forfeiture of any property of
Borrower, or Borrower engages or participates in any “check kiting” activity
regardless of whether a criminal investigation has been commenced.

                                  24.2          Remedies. At the option of
Lender, upon the occurrence of an Event of Default or at any time thereafter:

                                                   (a)          Lender may
declare all or some of the Obligations immediately due and payable;

                                                   (b)          Borrower shall
have no further right to receive any Advances hereunder;

                                                   (c)          Lender may
reduce the advance rate against Qualified Timeshare Loans;

                                                   (d)          Lender may
increase the interest rate on the Receivables Loan to the Default Rate specified
herein without further notice;

                                                   (e)          Lender may enter
any premises occupied by Borrower and take possession of the Collateral and any
records related thereto;

                                                   (f)          Lender may
request and have appointed a receiver with respect to Borrower and/or the
Collateral, and to that end, Borrower hereby consents to the appointment of a
receiver by Lender in any action initiated by Lender pursuant to this Agreement,
and Borrower waives any notice and posting of a bond in connection therewith;

68

--------------------------------------------------------------------------------




                                                (g)          Lender may
terminate any existing Lockbox Agreement or Servicing Agreement and thereafter
have the collection and servicing of the Timeshare Loans done by Lender or any
Person designated by Lender all in accordance with the terms and conditions of
the Lockbox Agreement and Servicing Agreement; and/or

                                                (h)          Lender may exercise
each and every right and remedy granted to it under this Agreement, any Loan
Document, under the applicable Uniform Commercial Code and under any other
applicable law, at equity or otherwise.

                    If an Event of Default occurs under Section 24.1(g),
24.1(h), 24.1(i) or 24.(j), all Obligations shall become immediately due and
payable without further action.

                              24.3          Sale or Other Disposition of
Collateral. The sale or other disposition of the Collateral, or any part
thereof, by Lender after an Event of Default may be for cash, credit or any
combination thereof, and Lender may purchase all or any part of the Collateral
at public or, if permitted by law, private sale, and in lieu of actual payment
of such purchase price, may set-off the amount of such purchase price against
the Obligations. Any sales of the Collateral may be adjourned from time to time
with or without notice. Lender may cause the Collateral to remain on Borrower’s
premises or otherwise to be removed and stored at premises owned by other
Persons, at Borrower’s expense, pending sale or other disposition of the
Collateral. Borrower, at Lender’s request, shall assemble the Collateral
consisting of tangible assets and make such assets available to Lender at a
place to be designated by Lender. Lender shall have the right to conduct such
sales on Borrower’s premises, at Borrower’s expense, or elsewhere, subject to
applicable Legal Requirements, on such occasion or occasions as Lender may see
fit. With respect to Borrower’s owned or leased premises, Borrower hereby grants
Lender a license, effective upon the occurrence of an Event of Default, and to
the extent not prohibited by the terms of any applicable lease, and subject to
applicable Legal Requirements, to enter into possession of such premises and to
occupy the same, without charge, in order to exercise any of Lender’s rights or
remedies provided herein, at law or in equity, or otherwise.

                    Any notice required to be given by Lender of a sale or other
disposition or other intended action by Lender with respect to any of the
Collateral which is given in the manner specified in Section 25.1, at least ten
(10) Business Days prior to such proposed action, shall constitute fair and
reasonable notice to Borrower of any such action. The net proceeds realized by
Lender upon any such sale or other disposition, after deduction for the expenses
related thereto including without limitation, reasonable attorneys’ fees, shall
be applied in such order as Lender, in its sole discretion, elects, toward
satisfaction of the Obligations. Lender shall account to Borrower for any
surplus realized upon such sale or other disposition, and Borrower shall remain
liable for any deficiency. The commencement of any action, legal or equitable,
or the rendering of any judgment or decree for any deficiency shall not affect
Lender’s security interest in the Collateral. Borrower agrees that Lender has no
obligation to preserve rights to the Collateral against any other parties.
Lender shall be under no obligation to marshal any assets in favor of Borrower
or any other Person or against or in payment of any or all of the Obligations.

                    In connection with the disposition of any Collateral by
Lender, Borrower agrees that Lender may disclaim any warranties and dispose of
such Collateral without any warranties

69

--------------------------------------------------------------------------------




whatsoever and that Lender shall not be deemed to have acted in a commercially
unreasonable manner as a result thereof.

                    If Lender sells any of the Collateral upon credit, Borrower
will be credited only with payments actually made by or on behalf of the
purchaser, received by Lender and applied to the indebtedness owed by such
purchaser to Lender. If the purchaser fails to pay for any of the Collateral,
Lender may resell the Collateral.

                    Lender may, in the name of Borrower or its own name, make
and execute all conveyances, assignments and transfers of the Collateral sold in
connection with the exercise of Lender’s rights and remedies; and Lender is
hereby appointed Borrower’s attorney-in-fact for this purpose.

                              24.4          Application of Proceeds. All
proceeds from each sale of, or other realization upon, all or any part of the
Collateral following an Event of Default shall be applied or paid over as
follows:

                                               (a)          First: to the
payment of all costs and expenses incurred in connection with such sale or other
realization, including reasonable attorneys’ fees; and

                                               (b)          Second: to the
payment of the Obligations (with Borrower remaining liable for any deficiency)
in such order as Lender may elect; and

                                               (c)          Third: the balance
(if any) of such proceeds shall be paid, subject to any duty imposed by law, or
otherwise to whomsoever shall be entitled thereto.

                              24.5          Actions with Respect to Timeshare
Loans. Lender may take any of the following actions, in its name or the name of
Borrower, as Lender may determine, without notice to Borrower and at Borrower’s
expense:

                                               (a)          Verify the validity
and amount of or any other matter relating to the Liberty Portfolio Timeshare
Loans, by mail, telephone, telegraph or otherwise:

                                               (b)          Direct all
Purchasers to make payment of all Liberty Portfolio Timeshare Loans directly to
Lender or a Person designated by Lender, forward invoices directly to such
Purchasers and receive and collect all monies due or to become due with respect
to such Liberty Portfolio Timeshare Loans;

                                               (c)          Take control in any
manner of any cash or non-cash items of payment or proceeds of the Liberty
Portfolio Timeshare Loans; and

                                               (d)          At any time after an
Event of Default occurs and while such Event of Default continues, enforce
payment of and collect any of the Liberty Portfolio Timeshare Loans assigned to
Lender pursuant to this Agreement, by legal proceedings or otherwise, and for
such purpose, Lender may:

                                                              (i)          Demand
payment of any of such Liberty Portfolio Timeshare Loans, subject to the terms
thereof;

70

--------------------------------------------------------------------------------




                                                              (ii)          Settle,
adjust, compromise, extend, renew, discharge or release any of the Liberty
Portfolio Timeshare Loans;

                                                              (iii)          Sell
or assign any of the Liberty Portfolio Timeshare Loans on such terms, for such
amount and at such times as Lender deems advisable;

                                                              (iv)          Prepare,
file and sign Borrower’s name on any proof of claim or similar document in any
proceeding filed under any Debtor Relief Laws as to any of the Liberty Portfolio
Timeshare Loans;

                                                              (v)          Endorse
the name of Borrower upon any documents, instruments or similar documents or
agreements relating to the Liberty Portfolio Timeshare Loans or upon any checks
or other media of payment that may come into Lender’s possession; or

                                                              (vi)          Take
all other actions necessary or desirable to protect Lender’s interest in the
Liberty Portfolio Timeshare Loans.

                    Borrower hereby makes, constitutes and appoints Lender (and
any of Lender’s designated officers, employees or agents) as its true and lawful
attorney-in-fact, with full power of substitution, with power to sign its name
and to take any of the foregoing actions, in its name or the name of Lender,
which power is coupled with an interest and is irrevocable. All acts of Lender
taken in connection with the foregoing are hereby ratified and approved and
Lender shall not be liable for any acts of commission or omission, nor for any
error of judgment or mistake of fact or law, except gross negligence or willful
misconduct. Borrower agrees to assist Lender in the collection and enforcement
of the Liberty Portfolio Timeshare Loans and not to hinder, delay or impede
Lender in its collection or enforcement of the Liberty Portfolio Timeshare
Loans.

                              24.6          Retention of Collateral. At its
discretion, Lender may retain all or part of the Collateral in partial or full
satisfaction of the Obligations to the extent permitted by applicable law.
Lender will not be considered to have offered to retain the Collateral in
satisfaction of the Obligations, unless Lender has entered into a written
agreement with Borrower to that effect.

                              24.7          Performance by Lender. In the event
that Borrower fails to perform any obligations under any of the Loan Documents,
the Project Documents or the Consumer Documents, Lender may perform such
obligations and Borrower agrees to reimburse Lender for all funds expended by
Lender and all costs related thereto. If Borrower does not reimburse Lender
within five (5) Business Days after demand by Lender, interest shall accrue on
such reimbursement obligations at the Default Rate. In no event shall Lender
have any obligation to perform any obligations of Borrower under the Loan
Documents, the Project Documents or the Consumer Documents. Such performance
shall be totally discretionary with Lender and performance by Lender at any time
shall not give rise to any duty or obligation by Lender to perform at any other
time.

                              24.8          No Liability of Lender. Neither the
acceptance of this Agreement by Lender, nor the exercise of any rights hereunder
by Lender, shall be construed in any way as an assumption by Lender of any
obligations, responsibilities or duties of Borrower arising in

71

--------------------------------------------------------------------------------




connection with the Projects, under any applicable Timeshare Act or under any of
the Project Documents, or in connection with any other business of Borrower, or
the Collateral, or otherwise bind Lender to the performance of any obligations
with respect to the Project or the Collateral. Lender shall not be obligated to
perform, observe or discharge any obligation, responsibility, duty, or liability
of Borrower with respect to the Projects or any of the Collateral, under any
applicable Timeshare Act or under any of the Project Documents. This Agreement,
any action or actions on the part of Lender taken hereunder, and any exercise of
rights or remedies by Lender prior to or following the occurrence of an Event of
Default shall not constitute an assumption by Lender of any obligations of
Borrower with respect to the Projects, the Collateral, and Borrower shall
continue to be liable for all of their obligations thereunder or with respect
thereto.

                              24.9          Right to Defend Action Affecting
Collateral. Lender may, at Borrower’s expense, appear in and defend any action
or proceeding at law or in equity which Lender in good faith believes may affect
the value of the Collateral, the Projects or Lender’s rights under any of the
Loan Documents.

                              24.10          Delegation of Duties and Rights.
Lender may execute any of its duties and/or exercise any of its rights or
remedies under the Loan Documents by or through its officers, directors,
employees, attorneys, agents, representatives or through other Persons. Lender
may use Wellington Financial to perform certain services in connection with the
transactions contemplated under the Loan Documents. Lender may pay Wellington
Financial or any other Persons performing services for Lender such compensation
as Lender may elect.

                              24.11          Condemnation or Litigation. Lender
shall have no obligation to make any Advances if any condemnation proceeding or
litigation is pending against any Unit or the applicable Primary Project or
against Borrower, which would in any material way impair any Primary Project.

                              24.12          Set-Off. Without limiting the
rights of Lender under applicable law, Lender has and may exercise a right of
set-off, a lien against and a security interest in all property of Borrower now
or at any time in Lender’s possession in any capacity whatsoever, including but
not limited to any balance of any deposit, trust or agency account, or any other
bank account with Lender, as security for all Obligations. At any time and from
time to time following the occurrence of an Event of Default, or an event which
with the giving of notice or passage of time or both would constitute an Event
of Default, Lender may without notice or demand, set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by Lender to or for the credit of
Borrower against any or all of the Obligations.

                              24.13          Waiver of Right of First Refusal.
Borrower (on behalf of itself and its Affiliates) hereby irrevocably waives any
right of first refusal it may have to purchase Timeshare Interests (including
without limitation the right of first refusal contained in any Declaration in
favor of Borrower or its Affiliates, as declarant or otherwise) with respect to
any Timeshare Interests acquired by Lender, or its nominee or assignee. Borrower
agrees that thereafter such Timeshare Interests may be assigned, transferred or
sold free and clear of any right of first refusal in favor of Borrower.

72

--------------------------------------------------------------------------------




                    25.          Miscellaneous.

                                   25.1          Notices. All notices, requests
and demands to be made hereunder to the parties hereto must be in writing (at
the addresses set forth below) and may be given by any of the following means:

                                                    (a)          personal
delivery;

                                                    (b)          reputable
overnight courier service;

                                                    (c)          electronic
communication, whether by telex, telegram or telecopying (if confirmed in
writing sent by registered or certified, first class mail, return receipt
requested); or

                                                    (d)          registered or
certified, first class mail, return receipt requested.

                    Any notice, demand or request sent pursuant to the terms of
this Agreement will be deemed received (i) if sent pursuant subsection (a), upon
such personal delivery, (ii) if sent pursuant to subsection (b) on the next
Business Day following delivery to the courier service, (iii) if sent pursuant
to subsection (c) upon dispatch if such dispatch occurs between the hours of
9:00 a.m. and 5:00 p.m. (recipient’s time zone) on a Business Day, and if such
dispatch occurs other than during such hours, on the next Business Day following
dispatch and (iv) if sent pursuant to subsection (d) three (3) days following
deposit in the mail with all postage paid.

 

 

 

 

If to Lender:

Liberty Bank

 

 

291 Main Street

 

 

Middletown, CT 06457

 

 

Attention: Donald Peruta
Telephone No.: (860) 638-2916
Telecopier No.: (860) 344-9217

 

 

 

 

If to Borrower:

Bluegreen Corporation

 

 

4960 Conference Way North, Suite 100
Boca Raton, Florida 33431

 

 

Attention: Anthony M. Puleo
Telephone No.: (561) 912-8270
Telecopier No.: (561) 912-8123

 

 

 

 

With courtesy

Bluegreen Corporation

 

copies to:

4960 Conference Way North, Suite 100

 

 

Boca Raton, Florida 33431

 

 

Attention: General Counsel

 

 

Telephone No.: (561) 912-8012

 

 

Telecopier No.: (561) 912-8299

                    The addresses and addressees for the purpose of this Section
may be changed by giving written notice of such change in the manner herein
provided for giving notice. Unless and

73

--------------------------------------------------------------------------------




until such written notice of a change of address or addressee is received, the
last address and addressee, as stated by written notice, or provided herein if
no written notice of change has been sent or received, shall be deemed to
continue in effect for all purposes hereunder.

                                   25.2          Borrower’s Representative.
Borrower hereby designates the following natural persons as the representatives
of Borrower for purposes of (a) making all decisions with respect to the
Receivables Loan and the Loan Documents, (b) delivering all notices,
certificates, requests for advance and other documents required by the terms of
the Loan Documents or requested by Borrower in connection with the Loan, and (c)
taking all other actions requested by Borrower in connection with the
Receivables Loan and the Loan Documents:

 

 

 

Anthony M. Puleo, Senior Vice President, CFO

 

and Treasurer

 

Bluegreen Corporation

 

4960 Conference Way North, Suite 100

 

Boca Raton, Florida 33431

 

Telephone No.: (561) 912-8270

 

Telecopier No.: (561) 912-8123

 

 

 

Allan J. Herz, Senior Vice President, Mortgage

 

Operations and Assistant Treasurer

 

Bluegreen Corporation

 

4960 Conference Way North, Suite 100

 

Boca Raton, Florida 33431

 

Telephone No.: (561) 912-8210

 

Telecopier No.: (561) 443-8743

In taking action pursuant to the terms of this Agreement and the other Loan
Documents, the Lender shall be entitled to rely, without further investigation,
upon any notice, certificate, request for advance or other document delivered in
writing and executed or signed by such representative of Borrower. In addition,
the Lender may, at its option, refuse to take action in the event a notice,
certificate, request for advance or other document is delivered to Lender which
has not been executed or delivered by such representative of Borrower.

                                   25.3          Binding Effect; Assignment.
This Agreement shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns; provided, however, that Borrower shall
not assign its rights or obligations under this Agreement, without Lender’s
prior written consent.

                                   25.4          No Waiver. No delay or omission
to exercise any right, power or remedy accruing to Lender upon any breach or
default of Borrower under this Agreement shall impair any such right, power or
remedy of Lender, nor shall it be construed to be a waiver of any such breach or
default thereafter occurring, nor shall any waiver of any single breach or
default theretofore occurring be deemed a waiver of any other breach or default.
Any waiver, permit, consent or approval of any kind under this Agreement, or any
waiver on the part of Lender of

74

--------------------------------------------------------------------------------




any provision or condition of this Agreement must be in writing and shall be
effective only to the extent specifically set forth in such writing.

                                   25.5          Remedies Cumulative. All
remedies either under this Agreement, by law, or otherwise afforded to Lender,
shall be cumulative and not alternative.

                                   25.6          Costs, Fees and Expenses.

                                                    (a)          Loan Documents.
Borrower agrees to pay the following:

                                                                   (i)          all
costs and expenses of Lender in connection with (A) the preparation, review,
negotiation, execution, delivery and administration of the Loan Documents, and
the other documents to be delivered in connection therewith, or any waivers,
consents, amendments, extensions and increases to any of the foregoing, (B) the
preparation for, negotiations regarding, consultations concerning, or the
defense or prosecution of legal proceedings involving any claims made or
threatened against Lender arising out of or related to the Loan Documents, the
transactions contemplated hereunder and the protection of any of the Collateral,
or (C) after the occurrence and during the continuation of an Event of Default,
obtaining any appraisals or reappraisals of Collateral, periodic lien searches
and tax clearance certificates, as Lender in its discretion may require
(including in all cases, without limitation, reasonable attorneys’ fees and
expenses);

                                                                   
(ii)          all losses, costs and expenses of Lender and its participants in
connection with the interpretation, enforcement, protection and preservation of
Lender’s rights or remedies under the Loan Documents, or any other agreement
relating to any of the Obligations, or in connection with legal advice relating
to the rights or responsibilities of Lender (including without limitation court
costs, reasonable attorneys’ fees, expenses of accountants and appraiser and the
cost of all appeals); and

                                                                   (iii)          any
and all stamp and other taxes payable or determined to be payable in connection
with the execution and delivery of the Loan Documents, and all liabilities to
which Lender may become subject as the result of delay in paying or omission to
pay such taxes.

                                                    (b)          Recording; Etc.
Borrower agrees to pay all costs, expenses and fees of Lender and its
participants related to the Loans, the transactions contemplated hereunder and
the exercise by Lender of its rights and remedies, including without limitation,
costs and expenses incurred or paid by Lender and its participants for
photocopying; notarization; couriers; messengers; telecommunications; public
record searches (including without limitation, real estate, tax lien,
litigation, UCC or bankruptcy searches); filing; recording; publication;
appraisals of Collateral upon the occurrence and during the continuance of an
Event of Default; real estate surveys; real estate title insurance reports,
commitments, policies and endorsements; environmental audits or surveys; and
accounting or other professional advisors.

                                                    (c)          Attorneys’
Fees. Borrower agrees to pay all reasonable attorneys’ fees and the costs and
disbursements of any outside attorney or paralegal engaged by Lender and its
participants in connection with (i) advising, structuring, drafting, preparing,
reviewing, negotiating, administering the Loan Documents or any waivers,
consents,

75

--------------------------------------------------------------------------------




amendments, extensions, modifications or restatements related thereto; (ii)
interpreting, enforcing, protecting, preserving, defending or terminating any of
the Loan Documents or any of Lender’s rights and remedies related thereto,
irrespective of whether suit is brought (including without limitation, all costs
and expenses and reasonable attorneys’ fees related to any “workout,”
“restructuring,” insolvency or similar proceeding involving Borrower); (iii)
legal advice relating to the rights and responsibilities of Lender in connection
with the Loan Documents; (iv) the preparation for negotiations regarding,
consultations concerning or the defense or prosecution of any legal proceedings
involving, any claim (including third-party claims) made or threatened against
Lender and its participants related to or involving the Loan Documents, the
transactions contemplated under the Loan Documents, Lender’s relationship with
Borrower; or (v) any actions taken pursuant to the Loan Documents by Lender.

                                                    (d)          Protection of
Security, Etc. Borrower agrees to pay all costs and expenses, including
reasonable attorneys’ and paralegals’ fees incurred by Lender and its
participants in protecting, maintaining, preserving or enforcing this Agreement
or any other Loan Document or any of the Timeshare Loans in defending or
prosecuting any action or proceeding arising out of or relating to Lender’s
transactions with Borrower, or in exercising any of its rights hereunder, or
under any of the Loan Documents or under applicable law.

                                                    (e)          Lockbox Bank;
Servicer; Custodian. Borrower agrees to pay all costs and expenses relating to
the servicing of the Timeshare Loans, including without limitation all sums
payable to the Lockbox Bank and Servicer, all in accordance with, as applicable,
the terms of the Lockbox Agreement and the Servicing Agreement and any costs,
expenses and reasonable fees charged by Lender in the event Lender services such
Timeshare Loans, and the costs, expenses and fees of any other such Lockbox
Bank, Servicer or Custodian.

                                                    (f)          Sales and
Marketing. Borrower agrees that it or its Affiliates shall pay all costs and
expenses related to the sales and marketing of Timeshare Interests, and all
reasonable sums payable to any of Borrower or its Affiliates engaged by or for
Lender to sell Timeshare Interests after an Event of Default.

                                                    (g)          Audit and
Inspection. Borrower agrees to pay all reasonable costs and expenses incurred by
Lender and its participants in connection with any inspections of the Primary
Projects or the Units or any audit of Borrower or any of its business
activities; provided, however, unless an Incipient Default or an Event of
Default has occurred, Borrower shall not be responsible to pay for any costs or
expenses incurred in connection with any such inspections or audits more often
than once every calendar year.

                                                    (h)          Reimbursement.
In the event that Borrower fails to perform any obligations under any of the
Loan Documents, Lender may perform such obligations and Borrower agrees to
reimburse Lender for all funds expended by Lender and all costs related thereto.
If Borrower does not reimburse Lender within ten (10) days after demand by
Lender, interest shall accrue on such reimbursement obligations at the Default
Rate.

                                                    (i)          Payment.
Borrower irrevocably authorizes Lender to pay all costs, expenses, fees,
reimbursement obligations and other sums payable to Lender and its participants
under this Agreement or any of the Loan Documents out of any Advances under the

76

--------------------------------------------------------------------------------




Receivables Loan or as an Advance under the Receivables Loan without the
requirement for a Request for Advance form.

                                                    (j)          Survival.
Borrower’s obligations under this Section shall survive termination of this
Agreement and repayment of the Receivables Loan.

                                   25.7          No Other Agreements. All
understandings and agreements heretofore had between the parties respecting the
transactions contemplated by this Agreement are merged in this Agreement and the
Loan Documents and there are no other agreements, written or oral, and no
customs or usages applicable to any provision of this Agreement. In the event of
any inconsistency between the terms of this Agreement and the terms of the other
Loan Documents, the terms of this Agreement shall prevail.

                                   25.8          Amendments. No change in or
addition to, or waiver of, any provision of this Agreement shall be valid unless
in writing and signed on behalf of the party against whom such change, addition
or waiver is sought to be enforced.

                                   25.9          Survival of Covenants,
Agreements, Representations and Warranties. All warranties, representations,
covenants and indemnities made by Borrower herein or in any certificate or other
instrument delivered by it or on its behalf under this Agreement: (a) shall be
considered to have been relied upon by Lender and shall survive the Closing,
termination of this Agreement and repayment of the Receivables Loan, regardless
of any investigation made by Lender or on its behalf, (b) are material and being
relied upon by Lender, and (c) are true in all respects as of the date hereof
and shall be true in all respects at all times hereafter (unless such
representations and warranties pertain to an earlier time period). All
statements in any such certificate or other instrument shall constitute
warranties and representations by Borrower hereunder.

                                   25.10          Governing Law. THIS AGREEMENT
AND ALL TRANSACTIONS CONTEMPLATED HEREUNDER, AND ALL THE RIGHTS OF THE PARTIES
SHALL BE GOVERNED AS TO THE VALIDITY, INTERPRETATION, CONSTRUCTION, ENFORCEMENT
AND IN ALL OTHER RESPECTS BY THE LAW OF THE STATE OF CONNECTICUT, THE PRIMARY
PLACE OF BUSINESS OF LENDER, WITHOUT REGARD TO ITS RULES AND PRINCIPLES
REGARDING CONFLICTS OF LAWS OR ANY RULE OR CANON OF CONSTRUCTION WHICH
INTERPRETS AGREEMENTS AGAINST THE DRAFTSMAN.

                                   25.11          Limitation of Liability.
Borrower shall be responsible for and Lender is hereby released from any claim
or liability in connection with:

                                                      (a)          safekeeping
any Collateral;

                                                      (b)          any loss or
damage to any Collateral;

                                                      (c)          any
diminution in value of the Collateral not resulting from the gross negligence or
willful misconduct of Lender; or

77

--------------------------------------------------------------------------------




                                                      (d)          any act or
default of another Person not resulting from the gross negligence or willful
misconduct of Lender.

                    Lender shall only be liable for any act or omission on its
part constituting gross negligence or willful misconduct. In the event Borrower
brings suit against Lender in connection with the transactions contemplated
hereunder and Lender is found not to be liable, Borrower agrees to indemnify and
hold Lender harmless from all costs and expenses, including reasonable
attorneys’ fees, incurred by Lender in connection with such suit. This Agreement
is not intended to obligate Lender to take any action with respect to the
Collateral or to incur expenses or perform any obligation or duty of Borrower.
Borrower’s obligations under this Section shall survive termination of this
Agreement and repayment of the Receivables Loan.

                                   25.12          Submission to Jurisdiction.
Borrower consents to the non­ exclusive jurisdiction of any state or federal
court located within the State of Connecticut and irrevocably agree that,
subject to Lender’s election, all actions or proceedings relating to the Loan
Documents or the transactions contemplated hereunder shall be litigated in such
courts, and Borrower waives any objection which they may have based on lack of
personal jurisdiction, improper venue or forum non conveniens to the conduct of
any proceeding in any such court. Nothing contained in this Agreement shall
affect the right of Lender to serve legal process in any other manner permitted
by law or affect the right of Lender to bring any action or proceeding against
Borrower or its property in the courts of any other jurisdiction.

                                   25.13          Service of Process. BORROWER
HEREBY WAIVES PERSONAL SERVICE OF ANY SUMMONS AND COMPLAINT IN CONNECTION WITH
ANY PROCEEDINGS ARISING OUT OF THIS AGREEMENT, OR OTHER PROCESS OR PAPERS ISSUED
THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS AND COMPLAINT OR OTHER PROCESS
OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER AT
THE ADDRESS TO WHICH NOTICES ARE TO BE SENT PURSUANT TO SECTION 25.1. BORROWER
WAIVES ANY CLAIM THAT CONNECTICUT IS AN INCONVENIENT FORUM OR AN IMPROPER FORUM
BASED ON LACK OF VENUE. SHOULD BORROWER, AFTER BEING SO SERVED, FAIL TO APPEAR
OR ANSWER TO ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THE
NUMBER OF DAYS PRESCRIBED BY LAW AFTER THE MAILING THEREOF, BORROWER SHALL BE
DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED BY LENDER AGAINST
BORROWER AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR
PAPERS.

                                   25.14          Use of Name. Borrower shall
not, without the prior written consent of Lender, use the name of Lender in
connection with any of its business activities, except in connection with
internal business matters and as required in dealings with governmental agencies
and other financial institutions and as may otherwise be required pursuant to
applicable Legal Requirements or in a press release with respect to the
Receivables Loan. Upon the consent of Borrower, Lender may use the name of
Borrower and any of its Affiliates in any press release, advertisement or other
promotional materials issued with respect to the Receivables Loan.

78

--------------------------------------------------------------------------------




                                   25.15          Headings; References to
“Exhibits” or to “Sections”. Section headings have been inserted in this
Agreement as a matter of convenience of reference only, and are not a part of
this Agreement and shall not be used in the interpretation of this Agreement.
References herein to a “Section” or an “Exhibit” without further attribution
shall be deemed to refer to sections or exhibits, as the case may be, of or to
this Agreement. All Schedules and Exhibits referred to herein or attached hereto
shall be deemed to be incorporated herein for all purposes.

                                   25.16          Partial Invalidity. If any
term, provision, covenant or condition of this Agreement, or any application
thereof, should be held by a court of competent jurisdiction to be invalid, void
or enforceable, all terms, provisions, covenants and conditions of this
Agreement, and all applications thereof, not held invalid, void or unenforceable
shall continue in full force and effect and shall in no way be affected,
impaired or invalidated thereby, provided that the invalidity, voidness or
unenforceability of such term, provision, covenant or condition (after giving
effect to the next sentence in this Section) does not materially impair the
ability of the parties to consummate the transactions contemplated hereby. In
lieu of such invalid, void or unenforceable term, provision, covenant or
condition there shall be added to this Agreement a term, provision, covenant or
condition that is valid, not void and enforceable and is as similar to such
invalid, void or enforceable term, provision, covenant or condition as may be
possible.

                                   25.17          Waiver in Legal Actions. In
connection with any proceedings under this Agreement or the documents collateral
hereto or the transactions contemplated hereunder, Borrower irrevocably waives:

                                                      (a)          All
procedural errors, defects and imperfections in such proceedings;

                                                      (b)          Any
requirement of bonds, and any surety or security relating thereto, required by
any statute, court rule or otherwise as incident to such possession;

                                                      (c)          Demand,
presentment and protest, notice of demand, presentment or protest of the
Receivables Loan Note or any other Loan Document;

                                                      (d)          The benefit
of any valuation, appraisal and exemption law;

                                                      (e)          Any right to
subrogation, reimbursement, contribution or indemnity; and

                                                      (f)          Any right to
require Lender to marshal any assets of Borrower or any other Person.

                                   25.18          Sale; Participations;
Delegations of Duties. Borrower acknowledges and agrees that Lender shall have
the right, without notice to or consent of Borrower, to sell participation
interests in the Advances made hereunder or the Receivables Loan in whole or in
part to other Persons and that Lender may delegate to other Persons performance
of certain obligations of Lender under this Agreement. In connection therewith,
Lender may

79

--------------------------------------------------------------------------------




make available to any prospective purchaser, assignee, participant or other
Person, any information in its possession regarding Borrower, the Project or the
Vacation Club so long as such information is provided in accordance with the
terms and conditions of a confidentiality agreement in form and content
acceptable to Lender and Borrower. In the event that Lender participates or
sells its interest in the Receivables Loan to any other Person, Lender shall
have no further responsibilities or liabilities in connection with the sold or
participated portion of the Receivables Loan, including without limitation the
obligation to fund Advances related to such sold or participated portions, after
the date of such sale or participation. All of such responsibilities and
liabilities after the date of such sale shall be those of the participant or the
purchaser of Lender’s interest.

                                   25.19          Indemnification. Borrower
agrees to indemnify Lender and all participants, their successors, assigns,
shareholders, officers, directors, employees and agents (each an “Indemnified
Party”) against any damage, loss or expense (including reasonable attorneys’
fees and court costs) awarded against or paid, incurred or suffered by any
Indemnified Party as a result of proceedings, actions, claims, counterclaims,
fines or penalties arising out of or resulting from (a) any act or omission of
Borrower or any of its respective Affiliates, employees, contractors or agents,
(b) any violation of or noncompliance by Borrower or its Affiliates with any
Legal Requirement, (c) the breach by Borrower of any covenant, warranty, term or
provision of this Agreement or any Loan Document, or (d) any misrepresentation
by Borrower in respect of any aspect of the transactions contemplated by this
Agreement unless in the case of any of the foregoing clauses (a)-(d), such
damage, loss or expense results from the gross negligence or willful misconduct
of any Indemnified Party.

          In the event Borrower shall fail to pay taxes, insurance, Assessments,
costs or expenses which it is required to pay hereunder, or fail to keep the
Collateral free from security interests or lien or fail to maintain or repair
the Projects as required hereby, or otherwise breach any obligation hereunder,
Lender in its discretion, may make expenditures for such purposes and the amount
so expended (including reasonable attorneys’ fees and expenses, filing fees and
other charges) shall be payable by Borrower on demand. With respect to any
amount required to be paid by Borrower under this Section, in the event Borrower
fails to pay such amount on demand, Borrower shall also pay to Lender interest
thereon at the Default Rate.

          Borrower agrees to indemnify and hold harmless, each Indemnified
Party, from and against any and all claims, liabilities, losses, damages, costs
and expenses (whether or not such Person is a party to any litigation),
including reasonable attorneys’ fees and costs and costs of investigation,
document production, attendance at depositions or other discovery with respect
to or arising out of this Agreement, any of the Loan Documents, the use of any
proceeds advanced hereunder, the transactions contemplated hereunder, or any
claim, demand, action or cause of action being asserted against Borrower, unless
resulting from the gross negligence or willful misconduct of such Indemnified
Party.

          Borrower’s obligations under this Section shall survive termination of
this Agreement and repayment of the Receivables Loan.

                                   25.20          Brokers; Payment of
Commissions. Borrower represents and warrants to Lender that no consultant,
advisor, broker, agent, finder or intermediary has acted on

80

--------------------------------------------------------------------------------




its behalf in connection with the negotiation of this Agreement or the
consummation of the transactions contemplated hereby. Borrower agrees to pay the
compensation, if any, due to any Person claiming any commission or finder’s fee
or other compensation as a result of any actions by such Person for or on behalf
of Borrower. Lender represents and warrants to Borrower that Wellington
Financial is the only party that has acted as a consultant, advisor, broker,
agent, finder or intermediary on its behalf in connection with the transactions
contemplated hereunder. Lender agrees that it shall pay Wellington Financial
such fees or other compensation in connection with the transactions contemplated
hereunder, as may be due to Wellington Financial and agrees to hold Borrower
harmless from any claims, losses or expenses resulting therefrom.

                                   25.21          Counterparts; Facsimile
Signatures. This Agreement and any other Loan Document may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original without the production of any other counterpart. Any
signature on any Loan Document or any document collateral thereto, delivered by
Borrower by facsimile transmission shall be deemed to be an original signature
thereto.

                                   25.22          Consents, Approvals and
Discretion. Unless expressly indicated otherwise, whenever Lender’s consent or
approval is required or permitted, or any documents or other items are required
to be acceptable to Lender, such consent, approval or acceptability shall be at
the sole and absolute discretion of Lender. Unless expressly indicated
otherwise, whenever any determination or act is at Lender’s discretion, such
determination or act shall be at Lender’s sole and absolute discretion.

                                   25.23          Control of Association.
Notwithstanding anything herein or elsewhere to the contrary, to the extent that
Borrower agrees to cause any Association to take or refrain from taking any
action, such agreement shall only apply with respect to any Association if
Borrower or any of its Affiliates has direct or indirect control of any
Association at such time or if such Association is managed by the Vacation Club
Manager.

                                   25.24          No Joint Venture. Nothing
contained herein is intended to permit or authorize Borrower to make any
contract on behalf of Lender, nor shall this Agreement nor any of the documents
collateral hereto be construed as creating a partnership or joint venture with
Lender. Borrower shall indemnify and hold Lender harmless from any damages and
expenses resulting from such a construction or any assertion thereof unless any
such damages or expenses arise from the willful misconduct or gross negligence
of Lender. Lender does not hereby assume and shall have no responsibility,
obligation or liability to any Purchaser or other Person, Lender’s relationship
being that only of a creditor who has taken, as security for the Obligations,
the liens and security interests in the Collateral.

                                   25.25          All Powers Coupled With
Interest. All powers of attorney and other authorizations granted to Lender and
any Persons designated by Lender pursuant to any provisions of this Agreement or
any of the other Loan Documents shall be deemed coupled with an interest and
shall be irrevocable so long as any of the Obligations remain unpaid or
unsatisfied.

                                   25.26          Time of the Essence. Time is
of the essence in the performance by Borrower of all its obligations hereunder.

81

--------------------------------------------------------------------------------




                                   25.27          No Third Party Beneficiaries.
The rights and benefits of this Agreement and the Loan Documents shall not inure
to the benefit of any third party.

                                   25.28          Directly or Indirectly. Where
any provision in the Agreement refers to action to be taken by any Person, or
which such Person is prohibited from taking, such provisions shall be applicable
whether such action is taken directly or indirectly by such Person.

                                   25.29          Dealing With Multiple
Borrowers. If more than one Person is named as a Borrower hereunder, all
obligations, representations, warranties, covenants and indemnities set forth in
the Loan Documents to which such Person is a party, shall be joint and several.
Lender shall have the right to deal with any individual Borrower with respect to
all matters concerning the rights and obligations of Lender hereunder and with
respect to the transactions contemplated under the Loan Documents. All actions
or inactions of the officers, managers, members and/or agents of any Borrower
with respect to the transactions contemplated under the Loan Documents shall be
deemed to be with full authority and binding upon all Borrowers. Borrower hereby
appoints each other Borrower as its true and lawful attorney-in-fact, with full
right and power, for purposes of exercising all rights of such Person under the
Loan Documents and under applicable law with respect to the transactions
contemplated under the Loan Documents. The foregoing is a material inducement to
the agreement of Lender to enter into this Agreement and to consummate the
transactions contemplated hereby.

                                   25.30          Limitation on Damages.
Borrower agrees that, in any action, suit or proceeding, in respect of or
arising out of this Agreement, the Loan Documents or the transactions
contemplated hereunder, whether sounding in contract or tort, each waives to the
fullest extent permitted by law, any claim they may have against Lender for
consequential, punitive or special damages.

                                   25.31          Confidentiality. Borrower and
Lender shall mutually agree on the contents of any press release, public
announcement or other public disclosure regarding this Agreement and the
transactions contemplated hereunder to made following the mutual execution and
delivery of this Agreement; provided that, (a) Lender may disclose the terms
hereof and give copies of the Loan Documents to assignees and participants and
to prospective assignees and participants and (b) Borrower may disclose the
terms hereof in its periodic filings with the Securities and Exchange
Commission. If either party fails to respond to the other party in writing with
either an approval or a disapproval within five (5) Business Days of a party’s
receipt of the other party’s request for consent or approval as expressly
contemplated pursuant to this Section 25.31, then such consent or approval will
be deemed to have been given, provided that such five (5) Business Day period
will not commence to run unless and until the other party has received all
information, materials, documents and other matters required to be submitted to
it hereunder, with respect to such consent or approval and all other
information, materials, documents and other matters reasonably essential to its
decision process.

                                   25.32          Commercial Transaction.
BORROWER ACKNOWLEDGES THAT THIS IS A “COMMERCIAL TRANSACTION” AS SUCH IS DEFINED
IN CHAPTER 903a OF THE CONNECTICUT GENERAL STATUTES, AS AMENDED. BORROWER
FURTHER ACKNOWLEDGES THAT, PURSUANT TO SUCH SECTION, IT HAS A RIGHT TO NOTICE OF
AND HEARING PRIOR TO THE ISSUANCE OF

82

--------------------------------------------------------------------------------




ANY “PREJUDGMENT REMEDY”. NOTWITHSTANDING THE FOREGOING, BORROWER HEREBY WAIVES
ALL RIGHTS TO SUCH NOTICE, JUDICIAL HEARING OR PRIOR COURT ORDER IN CONNECTION
WITH ANY SUIT ON THIS AGREEMENT, THE RECEIVABLES LOAN NOTE ANY OF THE LOAN
DOCUMENTS OR ANY EXTENSIONS OR RENEWALS OF THE SAME.

                              25.33 Waiver of Right to Trial by Jury. BORROWER
AND LENDER WAIVE ANY RIGHT TO TRIAL BY JURY ON ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (a) ARISING HEREUNDER OR UNDER ANY OF THE DOCUMENTS COLLATERAL
HERETO, OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF BORROWER OR LENDER WITH RESPECT HERETO OR TO ANY OF THE DOCUMENTS
COLLATERAL HERETO, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE
WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE. BORROWER AND LENDER AGREE AND
CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF EACH OF THE OTHER PARTIES’ TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY. BORROWER ACKNOWLEDGES THAT IT HAS HAD THE OPPORTUNITY TO
CONSULT WITH COUNSEL REGARDING THIS SECTION, THAT IT FULLY UNDERSTANDS ITS
TERMS, CONTENT AND EFFECT, AND THAT IT VOLUNTARILY AND KNOWINGLY AGREES TO THE
TERMS OF THIS SECTION.

                              25.34 USA Patriot Act Notice. Lender hereby
notifies Borrower that, pursuant to the requirements of the USA PATRIOT ACT,
Lender may be required to obtain, verify and record information that identified
Borrower, which information includes the name and address of Borrower and other
information that will allow Lender to identify Borrower in accordance with the
USA Patriot Act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

83

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed as of the day and year first above written.

 

 

 

 

LIBERTY BANK

 

 

 

By:

-s- Donald S. Peruta [d75250001.jpg]

 

 

--------------------------------------------------------------------------------

 

 

   Donald S. Peruta, Vice President

 

 

 

 

BLUEGREEN CORPORATION

 

 

 

By:

-s- Anthony M. Puleo [d75250002.jpg]

 

 

--------------------------------------------------------------------------------

 

 

   Anthony M. Puleo, Senior V.P.,

 

 

   CFO and Treasurer

84

--------------------------------------------------------------------------------




List of Schedules and Exhibits

 

 

 

Schedule 1

 

Projects

Schedule 7.7

 

Taxes

Schedule 7.14

 

Names, Addresses and States of Formation

Schedule 7.23

 

Closing Date Indebtedness

Schedule 8.9

 

Timeshare States

Schedule 8.14

 

Developer Subsidy

Schedule 8.15

 

Project Documents

Schedule 13.3

 

Required Insurance Coverage

Schedule 14.4

 

Affiliate Transactions

 

 

 

Exhibit A

 

Consumer Documents for Primary Projects

Exhibit B

 

Request for Receivables Loan Advance Form [Confirm that this includes
calculation of compliance with Section 2.14]

Exhibit C

 

Form of Assignment

Exhibit D

 

Form of Notice to Purchaser

Exhibit E

 

Form of Title Insurance Policy with Endorsements for Primary Projects

Exhibit F

 

Form of Confirmation of Recording

Exhibit G

 

Request for Supplementary Receivables Loan Advance Form

Exhibit H

 

Form of Compliance Certificate

Exhibit I

 

Form of Notice of Extension of Receivables Loan Advance Period

Exhibit J

 

Form of Monthly Report

Exhibit K

 

List of Title Companies

Exhibit L

 

Form of Servicing Agreement with Concord Servicing Corporation


--------------------------------------------------------------------------------




SCHEDULE 1

Projects

PRIMARY PROJECTS

 

 

 

 

 

Resort

 

Location

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1.

 

Grande Villas at World Golf Village Condominium

 

St. Augustine, Florida

2.

 

BG Fountains Condominium

 

Orlando, Florida

3.

 

BG Patrick Henry Square Vacation Ownership Program

 

Williamsburg, Virginia

4.

 

Shenandoah Crossing Farm & Country Club

 

Gordonsville, Virginia

5.

 

BG Pirate’s Lodge Condominium

 

Lake Delton, Wisconsin

6.

 

BG Club 36

 

Las Vegas, Nevada


--------------------------------------------------------------------------------




SCHEDULE 1 (cont’d)

Projects

NON-PRIMARY PROJECTS

 

 

 

 

 

Resort

 

Location

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1.

 

Casa Del Mar Beach Resort, a Condominium

 

Ormond Beach, Florida

2.

 

BG Daytona SeaBreeze Condominium

 

Daytona Beach Shores, Florida

3.

 

Orlando’s Sunshine Resort, a Condominium

 

Orlando, Florida

4.

 

Solara Surfside Condominium

 

Surfside, Florida

5.

 

Hammocks at Marathon Condominium

 

Marathon, Florida

6.

 

Mountain Run at Boyne

 

Boyne Falls, Michigan

7.

 

The Falls Village Resort, a Condominium

 

Branson, Missouri

8.

 

The Suites at Hershey Condominium

 

Hershey, Pennsylvania

9.

 

BG Carolina Grande Horizontal Property Regime

 

Myrtle Beach, South Carolina

10.

 

Harbour Lights Resort Horizontal Property Regime

 

Myrtle Beach, South Carolina

11.

 

BG SeaGlass Tower Horizontal Property Regime

 

Myrtle Beach, South Carolina

12.

 

Shore Crest Vacation Villas Horizontal Property Regime

 

North Myrtle Beach, South Carolina

13.

 

Lodge Alley Inn Horizontal Property Regime

 

Charleston, South Carolina

14.

 

Laurel Crest Resort, a Condominium

 

Pigeon Forge, Tennessee

15.

 

MountainLoft Resort, a Condominium

 

Gatlinburg, Tennessee

16.

 

MountainLoft Resort II, a Condominium

 

Gatlinburg, Tennessee

17.

 

Bluegreen Wilderness Traveler at Shenandoah Vacation Ownership Program

 

Gordonsville, Virginia

18.

 

Christmas Mountain - Villas

 

Wisconsin Dells, Wisconsin

19.

 

Fantasy Island Resort II, a Condominium

 

Daytona Beach Shores, Florida

20.

 

Ocean Towers Beach Club, a Condominium

 

Panama City Beach, Florida

21.

 

Outrigger Beach Club, a Condominium

 

Ormond Beach, Florida

22.

 

Resort Sixty-Six, a Timeshare Resort

 

Holmes Beach, Florida

23.

 

Via Roma Beach Resort, a Condominium

 

Bradenton Beach, Florida

24.

 

Paradise Isle Resort Condominium

 

Gulf Shores, Alabama

25.

 

Shoreline Towers Condominium

 

Gulf Shores, Alabama

26.

 

Dolphin Beach Club, a Condominium

 

Daytona Beach Shores, Florida

27.

 

Mariner’s Boathouse and Beach Resort, a Condominium

 

Fort Myers Beach, Florida

28.

 

Tropical Sands Resort, a Condominium

 

Fort Myers Beach, Florida

29.

 

Windward Passage Resort Condominium, a Timeshare Condominium

 

Fort Myers Beach, Florida

30.

 

Gulfstream Manor, a Condominium

 

Gulfstream, Florida

31.

 

Landmark Holiday Beach Resort, a Condominium

 

Panama City Beach, Florida

32.

 

Panama City Resort and Club, a Condominium

 

Panama City Beach, Florida

33.

 

Surfrider Beach Club, a Condominium

 

Sanibel Island, Florida

34.

 

Petit Crest Villas at Big Canoe

 

Marble Hill, Georgia

35.

 

Club Pono Kai Interval Ownership Program

 

Kapaa (Kauai), Hawaii

36.

 

Lake Condominiums at Big Sky Resort

 

Big Sky, Montana

37.

 

Foxrun Townhouses

 

Lake Lure, North Carolina

38.

 

Sand Castle Village II Condominium Complex

 

New Bern, North Carolina

39.

 

Waterwood Townhouses

 

New Bern, North Carolina

40.

 

Players Club Resort at Hilton Head Island Horizontal Property Regime

 

Hilton Head Island, South Carolina

41.

 

Orlando’s Sunshine Resort II, a Condominium

 

Orlando, Florida

42.

 

Shore Crest Vacation Villas II Horizontal Property Regime

 

North Myrtle Beach, South Carolina


--------------------------------------------------------------------------------




Schedule 7.7

Taxes

Tennessee Tax Audit

In 2005, the State of Tennessee Audit Division (the “Division”) audited certain
subsidiaries of Borrower for the period from December 1, 2001 through December
31, 2004. On September 23, 2006, the Division issued a notice of assessment for
approximately $652,000 of accommodations tax based on the use of Vacation Club
accommodations by Vacation Club members who became members through the purchase
of non-Tennessee property. An informal conference was held in December 2007 to
discuss this matter with representatives of the Division. No formal resolution
of the issue was reached during such conference. There is no assurance of
success in contesting such assessment.

--------------------------------------------------------------------------------




Schedule 7.14

Names, Addresses and States of Formation

 

 

Name:

Bluegreen Corporation (a Massachusetts corporation)

 

 

Address:

4960 Conference Way North, Suite 100

 

Boca Raton, Florida 33431


 

 

 

 

Additional names used during past five (5) years:

 

 

 

 

 

1)

North Carolina:

Bluegreen Corporation d/b/a Bluegreen Patten Corporation

 

 

 

 

 

2)

Louisiana:

Bluegreen Corporation of Massachusetts

 

 

 

 

 

And such other names and/or addresses as may be provided to the Lender from time
to time.


--------------------------------------------------------------------------------




Schedule 7.23

Closing Date Indebtedness

--------------------------------------------------------------------------------




Schedule 7.23
Closing Date Indebtdness

 

 

 

 

 

 

 

 

 

 

Lender

 

Project

 

Loan Type

 

Outstanding
Borrowings

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

Communities Division:

 

 

 

 

 

 

 

 

 

Bank of America

 

Sales Office

 

Construction

 

$

446,623

 

 

Foothill

 

Various

 

Receivables/Development

 

 

356,039

 

 

GMAC-RFC

 

Various

 

AD&C

 

 

66,062,126

 

 

John Deere Credit

 

Sanctuary Cove

 

Equipment Lease

 

 

46,327

 

 

Toro/GE

 

Chapel Ridge

 

Equipment Lease

 

 

81,747

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

Total Communities Debt

 

 

 

 

 

$

66,992,862

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Resorts Division:

 

 

 

 

 

 

 

 

 

BB&T

 

Various

 

Receivables

 

$

90,158,734

 

 

Citizens National Bank

 

Tennessee Marketing

 

Equipment Acquisition

 

 

10,243

 

 

Fifth Third Bank

 

Dunes Preview Center

 

Acquisition & Renovation

 

 

3,400,000

 

 

First Merchant’s Bank

 

The Fountains

 

Equipment Acquisition

 

 

6,286

 

 

First Merchant’s Bank

 

World Golf Village

 

Equipment Acquisition

 

 

1,343

 

 

Foothill

 

Various

 

Receivables

 

 

16,177,859

 

 

GE Capital Corporation

 

Big Cedar

 

Receivables

 

 

18,380,573

 

 

GMAC-RFC

 

Club 36

 

A&D

 

 

80,839,914

 

 

GMAC-RFC

 

Red Rock Bluff

 

A&D

 

 

5,445,238

 

 

GMAC-RFC

 

The Fountains

 

Development

 

 

11,886,306

 

 

GMAC-RFC

 

The Fountains

 

Development

 

 

6,122,461

 

 

GMAC-RFC

 

Various

 

Receivables

 

 

489,190

 

 

GMAC-RFC

 

Big Cedar

 

Receivables

 

 

8,600,467

 

 

Green Bank

 

Governor’s Crossing

 

Acquisition

 

 

1,949,743

 

 

Lease Finance Corporation

 

Christmas Mountain

 

Equipment Lease

 

 

133,316

 

 

Textron Financial Corporation

 

Atlantic Palace

 

Acquisition

 

 

8,892,758

 

 

Textron Financial Corporation

 

Pirate’s Lodge

 

A&D

 

 

13,692,620

 

 

Textron Financial Corporation

 

Various

 

Receivables

 

 

1,171,978

 

 

Wachovia

 

La Pension

 

Acquisition

 

 

6,097,799

 

 

Wachovia

 

Rocky River Preview Center

 

Acquisition

 

 

4,118,001

 

 

Wachovia

 

Wllliamsburg

 

Acquisition

 

 

10,480,000

 

 

Wachovia

 

Williamsburg

 

Renovation

 

 

11,500,000

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

Total Resorts Debt

 

 

 

 

 

$

299,554,828

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Corporate:

 

 

 

 

 

 

 

 

 

Junior Subordinated Debentures - BST I

 

 

 

 

 

$

23,196,000

 

 

Junior Subordinated Debentures - BST II

 

 

 

 

 

 

25,774,000

 

 

Junior Subordinated Debentures - BST III

 

 

 

 

 

 

10,310,000

 

 

Junior Subordinated Debentures - BST IV

 

 

 

 

 

 

15,464,000

 

 

Junior Subordinated Debentures - BST V

 

 

 

 

 

 

15,464,000

 

 

Junior Subordinated Debentures - BST VI

 

 

 

 

 

 

20,619,000

 

 

Marquette Financial

 

 

 

Software Lease

 

 

22,590

 

 

Marquette Financial

 

 

 

Software Lease

 

 

12,089

 

 

Wachovia

 

 

 

Revolver

 

 

9,949,000

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

Total Corporate Debt

 

 

 

 

 

$

120,810,680

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Estimated Repurchase Price for Equity Trades:

 

 

 

 

 

 

 

 

 

BXG Receivables Note Trust 2002-A

 

 

 

 

 

$

2,175,826

 

 

BXG Receivables Note Trust 2004-B

 

 

 

 

 

 

272,265

 

 

BXG Receivables Note Trust 2005-A

 

 

 

 

 

 

839,799

 

 

BXG Receivables Note Trust 2006-B

 

 

 

 

 

 

2,261,475

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

Total Repurchase Price

 

 

 

 

 

$

5,549,365

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL INDEBTEDNESS

 

 

 

 

 

$

492,907,735

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Closing Date Indebtedness, as shown above, includes those items of indebtedness
reflected in the Company’s Condensed Consolidated Balance Sheet as “Receivable-
Backed Notes Payable,” “Lines of Credit and Notes Payable” and “Junior
Subordinated Debentures.” See the Company’s quarterly and annual SEC filings for
additional items included in the “Liabilities” section of the Balance Sheet. The
above schedule also includes estimated amounts due for repurchases under our
off-balance sheet receivable purchase facilities and term securitizations. Such
purchase facilities and term securitizations are without recourse except for
breaches of certain customary representations and warranties at the time of
transfer.

--------------------------------------------------------------------------------




Schedule 8.9

Timeshare States

 

Alabama

 

Alaska

 

Arkansas

 

California

 

Colorado

 

District of Columbia

 

Florida

 

Georgia

 

Illinois

 

Indiana

 

Kansas

 

Louisiana

 

Maine

 

Maryland

 

Michigan

 

Minnesota

 

Missouri

 

Montana

 

Nebraska

 

Nevada

 

New Jersey

 

New York

 

New Mexico

 

Ohio

 

Oregon

 

Rhode Island

 

South Carolina

 

Tennessee

 

Utah

 

Vermont

 

Virginia

 

Washington

 

West Virginia

 

Wisconsin

 

Wyoming


--------------------------------------------------------------------------------




Schedule 8.14

Developer Subsidy

NOT APPLICABLE

--------------------------------------------------------------------------------




Schedule 8.15

Project Documents

BG CLUB 36

 

 

 

 

a.

Master Declaration of Covenants, Conditions, Easements and Restrictions for
Bluegreen Club 36, recorded July 29, 2008, Book 080729 as Document No. 0004566,
in the office of the County Recorder of Clark County, Nevada.

 

 

 

 

b.

Articles of Incorporation of BG Club 36 Master Association, Inc.

 

 

 

 

c.

Bylaws of BG Club 36 Master Association, Inc.

 

 

 

 

d.

Declaration of Covenants, Conditions, Easements, Restrictions and Timeshare
Ownership Instrument for BG Club 36, recorded July 29, 2008, in Book 080729 as
Document No. 0004568, in the office of the County Recorder of Clark County,
Nevada.

 

 

 

 

e.

Articles of Incorporation of BG Club 36 Owners Association, Inc.

 

 

 

 

f.

Bylaws of BG Club 36 Owners Association, Inc.

 

 

 

 

g.

Rules and Regulations for Bluegreen Club 36.

 

 

 

 

h.

That certain Management Agreement by and between BG Club 36 Owners Association,
Inc., and Bluegreen Resorts Management, Inc.

 

 

 

 

i.

Nevada Public Offering Statement for Bluegreen Vacation Club.

 

 

 

 

j.

Bluegreen Vacation Club MULTI-SITE Public Offering Statement and any and all
additional documents referenced therein with respect to BG Club 36.

 

 

 

 

k.

The applicable Consumer Documents for BG Club 36.

 

 

 

 

l.

Any and all such other documents and records as may be existing in any recording
office of an applicable jurisdiction relating to BG Club 36.

SHENANDOAH CROSSING FARM & COUNTRY CLUB

--------------------------------------------------------------------------------




 

 

 

 

a.

Declaration of Covenants, Conditions and Restrictions for Shenandoah Crossing
Farm and Club, recorded September 17, 1987, in the Clerk’s Office of the Circuit
Court of Louisa County, Deed Book 326, Page 412, with amendments of record in
Deed Book 340, Page 44; Deed Book 342, Page 467; Deed Book 351, Page 688; Deed
Book 370, Page 504; Deed Book 326, Page 412; Deed Book 405, Page 84; Deed Book
448, Page 360; Deed Book 491, Page 419; Deed Book 587, Page 791.

 

 

 

 

b.

Articles of Incorporation of Shenandoah Crossing Farm and Club Resort Section
Owners Association, Inc.

 

 

 

 

c.

By-Laws of the Shenandoah Crossing Farm and Club Resort Section Owners
Association, Inc., as amended.

 

 

 

 

d.

Owner’s Manual, Rules and Regulations for Shenandoah Crossing Resort Community
at Shenandoah Crossing Resort and Country Club.

 

 

 

 

e.

That certain Management Agreement dated ________day of________, 2000 [sic] by
and between Shenandoah Crossing Country Club Owners Association, Inc. and
Bluegreen Resorts Management, Inc.

 

 

 

 

f.

Membership Camping Operator’s Disclosure Statement (Virginia).

 

 

 

 

g.

Bluegreen Vacation Club MULTI-SITE Public Offering Statement and any and all
additional documents referenced therein with respect to Shenandoah Crossing Farm
& Country Club.

 

 

 

 

h.

The applicable Consumer Documents for Shenandoah Crossing Farm & Country Club.

 

 

 

 

i.

Any and all such other documents and records as may be existing in any recording
office of an applicable jurisdiction relating to Shenandoah Crossing Farm &
Country Club.

 

 

 

BG FOUNTAINS CONDOMINIUM

 

 

a.

Declaration of Condominium for BG Fountains Condominium, recorded October 26,
2004, in Book 07674, Page 4336 of the Public Records of Orange County, Florida,
with amendments of record in Book 07785, Page 2252; Book 08559, Page 1321; Book
08559, Page 1360; Book 08775, Page 4485; Book 09443, Page 2378.

 

 

 

 

b.

Articles of Incorporation of BG Fountains Condominium Association, Inc., as
amended.


--------------------------------------------------------------------------------




 

 

 

 

c.

Bylaws of BG Fountains Condominium Association, Inc., as amended.

 

 

 

 

d.

BG Fountains Condominium Rules and Regulations.

 

 

 

 

e.

That certain Management Agreement dated as of November 30, 2004, by and between
BG Fountains Condominium Association, Inc., and Bluegreen Resorts Management,
Inc.

 

 

 

 

f.

BG Fountains Condominium A Bluegreen Vacation Club Resort Public Offering
Statement (Florida).

 

 

 

 

g.

Bluegreen Vacation Club MULTI-SITE Public Offering Statement and any and all
additional documents referenced therein with respect to BG Fountains
Condominium.

 

 

 

 

h.

The applicable Consumer Documents for BG Fountains Condominium.

 

 

 

 

i.

Any and all such other documents and records as may be existing in any recording
office of an applicable jurisdiction relating to BG Fountains Condominium.

 

 

 

BG PIRATE’S LODGE

 

 

a.

First Amendment to Master Declaration Between Bluegreen Vacations Unlimited,
Inc., BG Pirate’s Lodge Owners Association, Inc., Treasure Island, LLC, DNL of
Wisconsin, LLC, and Big Chief Enterprises, LLC recorded May 28, 2008 as Document
No. 962000.

 

 

 

 

b.

First Amendment to Declaration of Condominium of Dells Vacation Condominium and
Declaration of Covenants, Conditions, Easements and Restrictions and Time-Share
Instrument for Club Optima Amending, Restating, and Merging them into
Declaration of Condominium for BG Pirate’s Lodge Condominium recorded November
3, 2006, as Document No. 921739.

 

 

 

 

c.

Amended and Restated Articles of Incorporation of BG Pirate’s Lodge Owners
Association, Inc.

 

 

 

 

d.

Amended and Restated By-Laws of BG Pirate’s Lodge Owners Association, Inc.

 

 

 

 

e.

Rules and Regulations of BG Pirate’s Lodge Owners Association, Inc.

 

 

 

 

f.

That certain Management Agreement dated September 13, 2006, by and between BG
Pirate’s Lodge Owners Association, Inc. and Bluegreen Resorts Management, Inc.


--------------------------------------------------------------------------------




 

 

 

 

g.

Time-Share Disclosure Statement BG Pirate’s Lodge Condominium (Wisconsin).

 

 

 

 

h.

Bluegreen Vacation Club MULTI-SITE Public Offering Statement and any and all
additional documents referenced therein with respect to BG Pirate’s Lodge
Condominium.

 

 

 

 

i.

The applicable Consumer Documents for BG Pirate’s Lodge Condominium.

 

 

 

 

j.

Any and all such other documents and records as may be existing in any recording
office of an applicable jurisdiction relating to BG Pirate’s Lodge Condominium.

 

 

 

GRANDE VILLAS AT WORLD GOLF VILLAGE CONDOMINIUM

 

 

a.

Master Declaration of Covenants, Conditions, and Restrictions, recorded
September 3, 1998, in the Official Records of St. John’s County Book 1345, Page
1586

 

 

 

 

b.

Declaration of Covenants, Conditions, and Restrictions for St. Johns—Northwest
Master, recorded in the Official Records of St. John’s County Book 1185, Page
0598.

 

 

 

 

c.

Articles of Incorporation of St. Johns Northwest Master Association, Inc.

 

 

 

 

d.

Bylaws of St. Johns Northwest Master Association, Inc.

 

 

 

 

e.

Declaration of Covenants and Restrictions for St Johns—Northwest Commercial
recorded in the Official Records of St. John’s County Book 1185, Page 0649.

 

 

 

 

f.

Articles of Incorporation of St. Johns Northwest Commercial Property Owners
Association.

 

 

 

 

g.

Bylaws of St. Johns Northwest Commercial Property Owners Association.

 

 

 

 

h.

Declaration of Condominium for Grande Villas at World Golf Village Condominium a
Bluegreen Vacation Club Resort recorded January 22, 2004, in the Official
Records of St. John’s County Book 2126, Page 1051, with amendments of record in
Book 2964, Page 1900.

 

 

 

 

i.

Articles of Incorporation of Grand Villas at World Golf Village Condominium
Association, Inc.


--------------------------------------------------------------------------------




 

 

 

 

j.

Bylaws of Grande Villas at World Golf Village Condominium Association, Inc.

 

 

 

 

k.

Rules and Regulations for Grande Villas at World Golf Village Condominium.

 

 

 

 

l.

That certain Management Agreement dated October 27, 2003, by and between Grande
Villas at World Golf Village Condominium Association, Inc. and Bluegreen Resorts
Management, Inc.

 

 

 

 

m.

Grande Villas at World Golf Village Condominium A Bluegreen Vacation Club Resort
Public Offering Statement (Florida).

 

 

 

 

n.

Bluegreen Vacation Club MULTI-SITE Public Offering Statement and any and all
additional documents referenced therein with respect to Grande Villas at World
Golf Village Condominium.

 

 

 

 

o.

The applicable Consumer Documents for Grande Villas at World Golf Village
Condominium.

 

 

 

 

p.

Any and all such other documents and records as may be existing in any recording
office of an applicable jurisdiction relating to Grande Villas at World Golf
Village Condominium.

BG Patrick Henry Square Vacation Ownership Program

                   To Be Provided Post-Closing

--------------------------------------------------------------------------------




Schedule 13.3

Insurance

See insurance coverage, with respect to amount and scope, as set forth in the
following:

 

 

 

 

1.

Such coverages as set forth in the Evidence of Commercial Property Insurance
certificate (ACORD 28), dated August 07, 2008, with Bluegreen Corporation, 4960
Conference Way North, Suite 100, Boca Raton, Florida, 33431, as the Named
Insured, and Liberty Bank, Its Successors and or Assigns, 291 Main St.,
Middleton, Connecticut, 06457, as Loss Payee (Certificate No: 570030033613), as
such may be modified from time to time in accordance with applicable Legal
Requirements.

 

 

 

 

2.

Such coverages as set forth in the Certificate of Liability Insurance (ACORD
25), dated August 15, 2008, with Bluegreen Corporation, 4960 Conference Way
North, Boca Raton, Florida, 33431, as the Insured, and Liberty Bank, Its
Successors and or Assigns, 291 Main Street, Middleton, Connecticut, 06457, as
Certificate Holder, as such may be modified from time to time in accordance with
applicable Legal Requirements.


--------------------------------------------------------------------------------




Schedule 14.4

Affiliate Transactions

NOT APPLICABLE

--------------------------------------------------------------------------------




EXHIBIT A

Forms of Consumer Documents

See attached.

--------------------------------------------------------------------------------




EXHIBIT B

Form of Request for Receivables Loan Advance

REQUEST FOR RECEIVABLES LOAN ADVANCE

____________, 20 ___

Liberty Bank
315 Main Street
Middletown, CT 06457

 

 

 

 

Re:

Receivables Loan Agreement dated as of August 27, 2008 between Bluegreen
Corporation and Liberty Bank

Gentlemen:

                    This is to request an advance under the Receivables Loan
pursuant to the above-referenced Receivables Loan Agreement (as it may from time
to time be amended, modified or restated the “Loan Agreement”), in an amount
equal to $_____, which is ninety percent (90%) of the current unpaid principal
balances of such of the Timeshare Loans described in Schedule “A” attached
hereto which are Qualified Timeshare Loans. Capitalized terms not otherwise
defined herein shall have the meanings set forth therefor in the Loan Agreement.

                    Enclosed or previously delivered to you, or on your behalf
at your direction, with respect to each such Timeshare Loan are true and correct
copies or originals as indicated of:

 

 

 

 

(a)

Credit Application (copy);

 

 

 

 

(b)

Evidence of FICO Score (copy);

 

 

 

 

(c)

Purchase Agreement (copy);

 

 

 

 

(d)

Deed (copy);

 

 

 

 

(e)

Mortgage (copy);

 

 

 

 

(f)

Note (original duly endorsed to your order with recourse);

 

 

 

 

(g)

Disclosure Statement (copy);

 

 

 

 

(h)

Owner Confirmation Interview (Acknowledge of Representations) (copy);

 

 

 

 

(i)

Receipt for Timeshare Documents (copy);

 

 

 

 

(j)

Service Disclosure Statement (copy);

 

 

 

 

(k)

Settlement Statement (HUD-1) (copy);

 

 

 

 

(l)

Good Faith Estimate of Settlement Charges (copy); and

 

 

 

 

(m)

Certificate of Purchase of Owner Beneficiary Rights (copy).


--------------------------------------------------------------------------------




                    Borrower hereby certifies as of the date hereof that:

 

 

 

 

(a)

All the representations and warranties set forth in the Loan Agreement are true
as of the date hereof (or to the extent relating to an earlier period of time,
as of such earlier time period);

 

 

 

 

(b)

Borrower is in compliance with each and every one of its covenants, agreements
and obligations under the Loan Agreement and the other Loan Documents;

 

 

 

 

(c)

There is no Event of Default or Incipient Default with respect to any Obligation
of the Borrower under the Loan Agreement;

 

 

 

 

(d)

Each of the Timeshare Loans described in Schedule “A” is a Qualified Timeshare
Loan;

 

 

 

 

(e)

Borrower has in its possession a complete Loan File in electronic format for all
Timeshare Loans described in Schedule “A”;

 

 

 

 

(f)

Borrower is entitled to the requested Advance pursuant to the Loan Agreement;

 

 

 

 

(g)

Borrower is the owner of the Timeshare Loans (and the Notes and Mortgages
related thereto) listed on Schedule “A”, free of all liens, encumbrances and
claims of third parties whatsoever, except for Permitted Encumbrances, and has
full right and lawful authority to collaterally assign the same to Liberty Bank;

 

 

 

 

(h)

In allocating which Timeshare Loans to assign to Lender in connection with the
requested Advance, Borrower has not adversely selected to allocate to Lender
otherwise Qualified Timeshare Loans based on Project location, in a proportion
materially different from Borrower’s other lenders;

 

 

 

 

(i)

The original principal amounts and outstanding principal balances of the
Timeshare Loans shown on Schedule “A” hereto, are in all cases true and correct
and no payment on account of any of the Notes is more than thirty (30) days past
due;

 

 

 

 

(j)

The aggregate of all Fifteen Year Timeshare Loans do not comprise more than 10%
of the outstanding principal balance of all of the Qualified Timeshare Loans
included in the Liberty Portfolio Timeshare Loans (including the Timeshare Loans
described on Schedule “A”) and against which Liberty Bank has made or is making
Advances;

 

 

 

 

(k)

The aggregate of all Non-Resident Timeshare Loans do not comprise more than 10%
of the outstanding principal balance of all

2

--------------------------------------------------------------------------------




 

 

 

 

 

of the Qualified Timeshare Loans included in the Liberty Portfolio Timeshare
Loans (including the Timeshare Loans described on Schedule “A”) and against
which Liberty Bank has made or is making Advances, and payment of each
Non-Resident Timeshare Loan is and shall be made by a Purchaser under an “auto
pay” program via a credit card, Pre-Authorized Checking or ACH payment;

 

 

 

 

(l)

The aggregate of all Less Than 600 FICO Score Timeshare Loans and No-FICO Score
Timeshare Loans do not comprise more than 25% of the outstanding principal
balance of all of the Qualified Timeshare Loans included in the Liberty
Portfolio Timeshare Loans (including the Timeshare Loans described on Schedule
“A”) and against which Liberty Bank has made or is making Advances;

 

 

 

 

(m)

The aggregate of all No-FICO Score Timeshare Loans do not comprise more than 5%
of the outstanding principal balance of all of the Qualified Timeshare Loans
included in the Liberty Portfolio Timeshare Loans (including the Timeshare Loans
described on Schedule “A”) and against which Liberty Bank has made or is making
Advances;

 

 

 

 

(n)

The aggregate of all Non-Primary Project Timeshare Loans do not comprise more
than 15% of the outstanding principal balance of all of the Qualified Timeshare
Loans included in the Liberty Portfolio Timeshare Loans (including the Timeshare
Loans described on Schedule “A”) and against which Liberty Bank has made or is
making Advances;

 

 

 

 

(o)

The minimum weighted average FICO score of all Qualified Timeshare Loans
included in the Liberty Portfolio Timeshare Loans (including the Timeshare Loans
described on Schedule “A” and excluding No-FICO Score Timeshare Loans) shall be
at least 650;

 

 

 

 

(p)

The weighted average interest rate for all of the Qualified Timeshare Loans
included in the Liberty Portfolio Timeshare Loans (including the Timeshare Loans
described on Schedule “A”) is greater than or equal to 12% per annum; and

 

 

 

 

(q)

All regulatory approvals necessary for the ownership and operation of the
Projects as timeshare projects, for the sale and financing of the Timeshare
Interests and for all other matters related to the ownership and operation of
the Projects and the transactions contemplated under the Loan Documents have
been obtained.

3

--------------------------------------------------------------------------------




Very truly yours,

 

 

 

 

 

BLUEGREEN CORPORATION

 

 

 

 

 

By: 

 

 

 

--------------------------------------------------------------------------------

 

Name/Title: 

 

 

 

 

--------------------------------------------------------------------------------

Attach: Schedule “A”

4

--------------------------------------------------------------------------------




EXHIBIT C

Form of Assignment

[CONFORM AND/OR MODIFY AS TO EACH STATE’S REQUIREMENTS
INCLUDING, WITHOUT LIMITATION, REQUIREMENTS FOR RECORDING]

COLLATERAL ASSIGNMENT OF LOAN DOCUMENTS
(Timeshare Interests)

          FOR VALUABLE CONSIDERATION, intending to be legally bound hereby,
BLUEGREEN CORPORATION, a Massachusetts corporation (“Borrower”), hereby
collaterally assigns and transfers to LIBERTY BANK, a Connecticut nonstock
mutual savings bank, having an office at 315 Main Street, Middletown, CT 06457
(“Lender”) all of Borrower’s interest in, to and under those Mortgages described
on Exhibit “A” attached hereto, recorded or to be recorded in the applicable
county as referenced in Exhibit “A” attached hereto, together with the Notes
secured by such Mortgages, all other documents executed and delivered in
connection with such Mortgages and Notes, including the other Consumer
Documents, as such terms are defined in that certain Receivables Loan Agreement
dated as of August 27, 2008, between Borrower and Lender, as it may from time to
time be amended, modified or restated (the “Receivables Loan Agreement”), all
monies due and to become due on account of such Mortgages, Notes, Consumer
Documents and other documents, and all rights accrued or to accrue under such
Mortgages, Notes, Consumer Documents and other documents.

          This collateral assignment has been made and delivered pursuant to the
provisions of the Receivables Loan Agreement and secures the payment of:

 

 

 

                    1.       All amounts at any time owing by Borrower to Lender
on account of the promissory note of the Borrower payable to the order of
Lender, dated as of _______________, 2008 in the face amount of Seventy-Five
Million Dollars ($75,000,000) and delivered to Lender pursuant to the
Receivables Loan Agreement and all amendments, modifications, increases and
reductions thereof and any replacement or substitute notes issued therefor;

 

 

 

                    2.      All amounts at any time owing by Borrower to Lender
under any provisions of the Receivables Loan Agreement or any documents
collateral thereto and all Obligations (as defined under the Receivables Loan
Agreement); and

 

 

 

                     3.      All costs of collecting said amounts, including
reasonable attorneys’ fees.

          Borrower does hereby agree to warrant and forever defend the title to
such Mortgages, Notes and other Consumer Documents unto Lender, its successors
and assigns against any claims of any person whatsoever.

          Borrower represents and warrants to Lender, its successors and assigns
that such Notes, Mortgages and other Consumer Documents are collaterally
assigned hereunder, free and clear of

--------------------------------------------------------------------------------




any lien, claim or encumbrances of any nature, subject to any Permitted
Encumbrances (as defined in the Receivables Loan Agreement).

-2-

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, Borrower has executed this Assignment, effective
as of ______________________, 20____.

 

 

 

 

BLUEGREEN CORPORATION

 

 

By:

 

 

--------------------------------------------------------------------------------

 

Name/Title:

-3-

--------------------------------------------------------------------------------




EXHIBIT “A”

          All of the Mortgages listed on this Schedule involve the finance of
the purchase of Timeshare Interests in Units at the below listed Projects:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Loan #

 

Purchaser

 

Project
Name

 

Timeshare
Interval
Number

 

State of
Project

 

County of
Project

 

Original
Principal
Amount
of Note
Secured
by
Mortgage

 

Date of
Mortgage

 

Recording
Information

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------




EXHIBIT D

Form of Notice to Purchaser

[TO BE PLACED ON BORROWER’S LETTERHEAD]

NOTICE OF ASSIGNMENT

          This is to notify you that the purchase money loan which you obtained
from Bluegreen Corporation (the “Timeshare Loan”) in connection with your credit
purchase of a timeshare interest in the Bluegreen Vacation Club has been
assigned to Liberty Bank, 291 Main Street, Middletown, Connecticut 06457.

          Bluegreen Corporation will continue to service your Timeshare Loan and
all terms and conditions of your loan will remain the same.

          If you are currently paying your Timeshare Loan by check, your
permanent payment coupons will arrive under separate cover within the next few
weeks. You are directed to make all payments on account of the Timeshare Loan
directly to Bluegreen Corporation and mail to: Bluegreen Corporation/Liberty
Bank, P.O. Box 415355, Boston, Massachusetts 02241-5355.

          If you are currently paying your loan by automated draft, Bluegreen
Corporation will continue to automatically debit by means of electronic
transfer.

          A copy of this Notice shall have the same force and effect as an
original signed on our behalf.

Very truly yours,

Bluegreen Corporation
Customer Service Department
1-800-456-2582

--------------------------------------------------------------------------------




EXHIBIT E

Form of Title Insurance Policy with Endorsements for Primary Projects

See attached.

--------------------------------------------------------------------------------




EXHIBIT F

Form of Confirmation of Recording

[Print on Letterhead of Agent for Title Company]

______________ ______, 20___

Liberty Bank
291 Main Street
Middletown, CT 06457
Attention: Donald S. Peruta, Vice President

 

 

 

 

Re:

Receivables Loan Agreement dated as of August 27, 2008, by and between Bluegreen
Corporation and Liberty Bank (the “Loan Agreement”)

Ladies and Gentlemen:

                    As agent on behalf of __________________________ (the “Title
Company”), I am enclosing a copy of the Collateral Assignment of Loan Documents
(the “Assignment”) by Bluegreen Corporation (“Borrower”) to Liberty Bank,
covering Timeshare Interests at the project known as ___________________, in
precisely the form recorded today in the Official Public Records for the County
of ______________, State of _____________.

                    On behalf of the Title Company, I confirm that at the time
of the recording of the Assignment, (a) each of the [deeds of trust/mortgages]
described on Schedule A attached hereto was of record a first [deed of
trust/mortgage], prior in lien to all other monetary liens and encumbrances
whatsoever, other than the exceptions as set forth in the applicable title
insurance policy; (b) ownership of the Timeshare Interests described in Schedule
A was vested in the purchasers described on Schedule A pursuant to a properly
recorded deed; (c) the applicable purchaser had duly executed the [deed of
trust/mortgage] related to the Timeshare Interest owned by such purchaser; (d)
Borrower was of record the owner and beneficiary of each of the [deeds of
trust/mortgages] described in Schedule A attached hereto and the notes secured
by such [deeds of trust/mortgages] free of all liens, encumbrances and claims of
third parties whatsoever, other than other than the exceptions as set forth in
the applicable title insurance policy; and (e) all recording fees for such
deeds, deeds of trust and the Assignment has been paid in full.

                    On behalf of the Title Company, I agree to send to you
copies of the recording officer’s receipts for the recording fees for the
Assignment within ten (10) business days after the date of this letter.

--------------------------------------------------------------------------------




                    On behalf of the Title Company, I agree to send to you the
original Assignment promptly upon them becoming available from the recording
office, but no later than one hundred twenty (120) days after the date of this
letter. On behalf of the Title Company, I commit to issuing and forwarding to
you within the earlier to occur of (a) ninety (90) days after the date of this
letter or (b) prior to the expiration of the title insurance commitment in
connection therewith, if applicable, the original title insurance policy
insuring the assigned [deeds of trust/mortgages] described on Schedule A in
favor of Lender.

 

 

 

Very truly yours,

 

 

 

--------------------------------------------------------------------------------

 

 

 

By:

 

--------------------------------------------------------------------------------

 

Name/Title:

 

--------------------------------------------------------------------------------

Attach: Schedule A

--------------------------------------------------------------------------------




EXHIBIT G

Form of Request for Supplementary Advance

REQUEST FOR SUPPLEMENTARY ADVANCE

____________, 200__

Liberty Bank
315 Main Street
Middletown, CT 06457

 

 

 

 

Re:

Receivables Loan Agreement dated as of August 27, 2008, between Bluegreen
Corporation and Liberty Bank

Ladies and Gentlemen:

          This is to request a Supplementary Advance under the Receivables Loan
pursuant to the above-referenced Receivables Loan Agreement (as it may from time
to time be amended, modified or restated the “Loan Agreement”), in an amount
equal to $________, which amount is equal to the amount by which (a) ninety
percent (90%) of the then unpaid principal balance of all Qualified Timeshare
Loans currently in the Liberty Portfolio Timeshare Loans exceeds (b) the unpaid
principal balance of the Receivables Loan. Capitalized terms not otherwise
defined herein shall have the meanings set forth therefor in the Loan Agreement.
Attached hereto is Borrower’s calculation of such availability.

          Borrower certifies that:

 

 

 

 

(a)

All the representations and warranties set forth in the Loan Agreement are true
as of the date hereof (or the extent relating to an earlier time, as of such
earlier time period);

 

 

 

 

(b)

Borrower is in compliance with each and every one of its covenants, agreements
and obligations under the Loan Agreement and the other Loan Documents,
including, without limitation, Sections 2.2(e) and 2.13 thereof;

 

 

 

 

(c)

There is no Event of Default or Incipient Default with respect to any obligation
of the Borrower under the Loan Agreement;

 

 

 

 

(d)

Borrower is entitled to the requested Supplementary Advance pursuant to the Loan
Agreement;


--------------------------------------------------------------------------------




 

_____________________________

Liberty Bank

________, 200___

Page 2


 

 

 

 

(e)

All regulatory approvals necessary for the ownership and operation of the
Projects as timeshare projects, for the sale and financing of the Timeshare
Interests and for all other matters related to the ownership and operation of
the Projects and the transactions contemplated under the Loan Documents have
been obtained and are in full force and effect.


 

 

 

Very truly yours,

 

 

 

BLUEGREEN CORPORATION

 

 

 

By:

 

--------------------------------------------------------------------------------

 

 

 

Name/Title:

 

--------------------------------------------------------------------------------

Attach: Borrower’s calculation of availability

--------------------------------------------------------------------------------




EXHIBIT H

Form of Compliance Certificate

Testing Date: ___________________

COMPLIANCE CERTIFICATE

          In accordance with Section 16.6 of the Receivables Loan Agreement
dated as of August 27, 2008 by and between Bluegreen Corporation (“Borrower”)
and Liberty Bank (“Lender”) (as it may be amended, modified, supplemented or
restated, the “Loan Agreement”), the undersigned hereby certifies to Lender that
as of the Testing Date described above:

 

 

 

 

1.

The undersigned is the Chief Financial Officer of Borrower.

 

 

 

 

2.

Borrower has observed, performed and complied with each and every undertaking
contained in the Loan Agreement and the Loan Documents.

 

 

 

 

3.

The calculation of Borrower’s compliance with the financial covenants in Section
15 of the Loan Agreement is set forth on Exhibit A attached hereto.

 

 

 

 

4.

There does not exist any Incipient Default or Event of Default.

          Capitalized terms shall have the meanings set forth therefor in the
Loan Agreement. The certifications in this Compliance Certificate are made by
the undersigned, in his/her capacity as the Chief Financial Officer of Borrower,
from the undersigned’s own personal knowledge, after due inquiry and with full
knowledge that Lender will rely upon this Compliance Certificate. The
undersigned has executed and delivered this Compliance Certificate as an
inducement for Lender to continue to extend credit facilities to the Borrower
pursuant to the Loan Agreement.

 

 

 

BLUEGREEN CORPORATION

 

 

 

By:

 

--------------------------------------------------------------------------------

 

Name/Title:

Dated: ______________________________________

--------------------------------------------------------------------------------




EXHIBIT I

Form of Notice of Extension of Receivables Loan Advance Period

[TO BE PRINTED ON LIBERTY BANK’S LETTERHEAD]

_________________, 20___

Via Telecopier
Bluegreen Corporation
4960 Conference Way North, Suite 100
Boca Raton, Florida 33431
Attn: Anthony M. Puleo
Telecopier No.: (561) 912-8123

 

 

 

Re:          Receivables Loan Agreement dated August 27, 2008 by and between
Bluegreen Corporation and Liberty Bank (the “Loan Agreement”)

Ladies and Gentlemen:

          This letter, being sent pursuant to Section 2.12 of the Loan
Agreement, is to notify you that the Receivables Loan Advance Period (as defined
in the Loan Agreement) shall be extended for an additional twelve (12) month
period and shall now end on August 27, 20[11 or 12]. Pursuant to Section 5.4 of
the Loan Agreement, the Receivables Loan Maturity Date (as defined in the Loan
Agreement) shall also be extended for an additional twelve (12) month period and
shall now be August ______, 20[15 or 16]. Such extensions to the Receivables
Loan Advance Period and Receivables Loan Maturity Date shall be deemed effective
as of ____________, 20_____.

 

 

 

Very truly yours,

 

 

 

LIBERTY BANK

 

 

 

By:

 

--------------------------------------------------------------------------------

 

Name/Title:


--------------------------------------------------------------------------------




EXHIBIT J

Form of Monthly Report

See attached.

-2-

--------------------------------------------------------------------------------




APRIL 1, 2008

 

 

Name

 

 

--------------------------------------------------------------------------------

 

 

Address

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

RE: COLLECTION PERIOD MARCH 1, 2008 THRU MARCH 31, 2008

Dear __________:

The following servicer report has been prepared pursuant to the Servicing
Agreement, dated __________, by and between Bluegreen Corporation and Liberty
Bank for the month ended MARCH 31, 2008.

 

 

 

 

 

 

 

 

 

 

# of Accts

 

Principal Balance

 

 

 

 

 

 

 

 

I.

Reconciliation Summary

 

 

 

 

 

 

 

Beginning Balance

 

0

 

$0.00

 

 

Plus: Total Debits

 

0

 

$0.00

 

 

Less: Total Principal Credits

 

0

 

$0.00

 

 

Ending Balance

 

0

 

$0.00

 

 

Less: Ineligible Receivables

 

0

 

$0.00

 

 

Eligible Receivables

 

0

 

$0.00

 

 

 

 

 

 

 

 

II.

Collateral Additions

 

 

 

 

 

 

New Collateral Advances

 

0

 

$0.00

 

 

Substitutions

 

0

 

$0.00

 

 

Total Debits

 

0

 

$0.00

 

 

 

 

 

 

 

 

III.

Collateral Activity

 

 

 

 

 

 

Principal

 

0

 

$0.00

 

 

Interest

 

 

 

$0.00

 

 

Late Charges

 

 

 

$0.00

 

 

Servicing Fees

 

 

 

$0.00

 

 

Other Cash - Misc Adj.

 

 

 

$0.00

 

 

Total Cash

 

0

 

$0.00

 

 

Non Cash Principal Adjustments

 

0

 

$0.00

 

 

Upgrades Removed

 

0

 

$0.00

 

 

Defaults Removed

 

0

 

$0.00

 

 

Cancellations Removed

 

0

 

$0.00

 

 

Other Contracts Removed

 

0

 

$0.00

 

 

Total Credits

 

0

 

$0.00

 

 

 

 

 

 

 

 

IV.

Receivables Aging Summary

 

 

 

 

 

 

00-30

 

0

 

$0.00

 

 

31-59

 

0

 

$0.00

 

 

60-89

 

0

 

$0.00

 

 

90+

 

0

 

$0.00

 

 

Total

 

0

 

$0.00

 


--------------------------------------------------------------------------------




 

 

Page 2

APRIL 1, 2008

SERVICER REPORT FOR MONTH ENDING MARCH 31, 2008

 

 

(A)

Trial Balance

 

 

See Report SR410UR-02 (Monthly Trial Balance) for a listing of pledged
receivables.

 

 

(B)

Collections

 

 

See Report SR410UR-03 (Cutoff Transaction Journal) for a listing of cash
receipts collected/posted.

 

 

(C)

Fundings

 

 

See Report SR410UR-08 (Loans Added) for a listing of pledged receivables
transferred in.

 

 

(D)

Paid in Full - Cancellation - Equity Trade - Default

 

 

See Exhibit A (Loans Removed) for a listing of pledged receivables paid in full
and/or transferred out of portfolio.

 

 

(E)

Prepayments

 

 

See Report SR410UR-05 (Monthly Advance Report) for a listing of pledged
receivables that are prepaid.

 

 

(F)

Past Due Information

 

 

See (Month End Delinquency Report) for a listing of pledged receivables that are
past due.

If you have any questions or require additional information, please do not
hesitate to contact me
at ______________________

Sincerely,

BLUEGREEN CORPORATION

 

--------------------------------------------------------------------------------

Investor Reporting

cc:

--------------------------------------------------------------------------------




EXHIBIT K

List of Title Companies

 

 

 

 

Title Company

Jurisdiction(s) Covered

 

 

 

1.

Resort Title Agency, Inc.

Florida, Louisiana, Michigan, Missouri, New Jersey, Virginia, Wisconsin

 

 

 

2.

McGee & Oxford

Georgia

 

 

 

3.

Chicago Title Insurance Company

Hawaii

 

 

 

4.

First American Title of Madison County, LLC

Montana

 

 

 

5.

First American Title Insurance, National Timeshare Division

Alabama, Nevada

 

 

 

6.

Aldredge Law Firm

North Carolina, Rutherford County

 

 

 

7.

Investors Title Insurance Company

North Carolina, Craven County

 

 

 

8.

First American Title of Quakertown

Pennsylvania

 

 

 

9.

Surfside Title, Inc.

South Carolina, Horry County

 

 

 

10.

Colonial Coast Title Agency, Inc.

South Carolina, Charleston County

 

 

 

11.

Wilson & Bratt, P.A.

South Carolina, Beaufort County

 

 

 

12.

Tennessee Valley Title Insurance

Tennessee

 

 

 

13.

Louisa Title

Virginia


--------------------------------------------------------------------------------




EXHIBIT L

Form of Servicing Agreement with Concord Servicing Corporation

See attached.

-3-

--------------------------------------------------------------------------------




PROPRIETARY NOTICE

The information contained in this documentation is subject to the
confidentiality provisions set forth in Paragraph 17 herein and may only be
published, reproduced, copied, or disclosed in accordance with the terms of
Paragraph 17 herein.

--------------------------------------------------------------------------------




SERVICING AGREEMENT

          This SERVICING AGREEMENT (“Agreement”) is made effective as of
______________, 200_, by and among LIBERTY BANK, a Connecticut non-stock mutual
savings bank (“Lender”), CONCORD SERVICING CORPORATION, an Arizona corporation
(“Servicing Agent”), and _________________, a _________________ (“Borrower”).

          WHEREAS, Lender and Borrower have entered into a _______________
Agreement, dated ___________________, (as it may from time to time be amended,
the “Loan Agreement”), pursuant to which Borrower will, from time to time,
assign to Lender as collateral for the obligations of Borrower to Lender under
the Loan Agreement, timeshare loans and all payments due thereunder (the
“Assigned Accounts”) which now exist or may hereafter arise from purchase money
financing extended by Borrower to purchasers of timeshare interests in the
timeshare project known as __________________.

          WHEREAS, Lender and Borrower desire that Servicing Agent perform, and
Servicing Agent is willing to perform, the services identified below with
respect to the Assigned Accounts, all upon the terms and conditions set forth
below.

          WHEREAS, The parties hereto desire to enter into this Agreement for
the purpose of setting forth their final and complete understanding with respect
to the services to be performed by Servicing Agent in connection with the
Assigned Accounts.

                    NOW, THEREFORE, intending to be legally bound hereby, the
parties hereto agree as follows:

                    1.          Servicing Agent’s Duties. Servicing Agent will
act with respect to the Assigned Accounts as the exclusive servicing agent on
behalf of Borrower and Lender and will perform the setup, billing, processing,
and reporting services described in this Agreement and in Exhibit A attached
hereto and made a part hereof, including the following duties:

                                 1.1          Servicing Agent will notify
JPMorgan Chase Bank, N.A. (“Lockbox Agent”) of all Assigned Accounts on a
regular basis and in a timely fashion.

                                 1.2          The Assigned Accounts shall
consist of those timeshare loans which are identified in writing by Lender and
Borrower to Servicing Agent and assigned one or more unique lender code
designations on Servicing Agent’s loan servicing system (“Lender Code(s)”). From
time to time, the portfolios of timeshare loans comprising the Assigned Accounts
may be amended in writing by Lender and Borrower by the addition of certain
timeshare loans to, or the deletion of certain timeshare loans from, the
portfolio of Assigned Accounts. The portfolios of Assigned Accounts are set
forth on the attached Schedule A by Developer/Lender Code designated on
Servicing Agent’s loan servicing system, by Lockbox Account(s) (defined in
Paragraph 4 hereof) numbers and by the account holder of each Lockbox
Account(s).

                                 1.3          Servicing Agent will confirm to
Lender in writing, as requested by Lender, which accounts constitute Assigned
Accounts, and will inform Lender and Borrower of the Lender

 

 

AGRMT O – TRIPARTY LIBERTY MASTER CSC merch accts 30Apr2008

2


--------------------------------------------------------------------------------




Code(s) designated on Servicing Agent’s loan servicing system for each
segregated pool of Assigned Accounts.

                              1.4          Lender may request Servicing Agent to
designate separate and distinct Lender Codes for segregated portfolios of
Assigned Accounts, in which event Servicing Agent will provide accounting
information and reports to Lender and Borrower separately for each such
segregated portfolio of Assigned Accounts.

                              1.5          Servicing Agent will enter all
Assigned Accounts on the Servicing Agent’s billing system in a timely fashion.
All loan debtors with respect to the Assigned Accounts (“Obligors”) have been or
will be directed to remit all payments to the lockbox established by JPMorgan
Chase Bank, N.A. (“Lockbox Agent”) pursuant to a Lockbox Agreement among
Borrower, Lender, Lockbox Agent, and Servicing Agent for deposit into the
Lockbox Account(s)

                              1.6          Servicing Agent will coordinate
payment debits by Lockbox Agent on a monthly basis via pre-authorized electronic
debit on each Assigned Account so authorized, with such payments to be deposited
directly into the Lockbox Account(s).

                              1.7          Servicing Agent will promptly upon
receipt by and notice from Lockbox Agent, post to the Assigned Accounts records
all amounts (“Payments”) of any kind (including, without limitation,
pre-authorized electronic credits) received on Assigned Accounts, including,
without limitation, principal, interest, late charge, and pre-payment.

                              1.8          Servicing Agent will use reasonable
efforts to maintain complete and accurate records of all Payments and their
application to Assigned Accounts.

                              1.9          Servicing Agent will permit Lender,
at the Borrower’s cost, to review and audit the records maintained by Servicing
Agent with respect to the Assigned Accounts and the Payments thereon upon
reasonable notice to Servicing Agent and during Servicing Agent’s regular
business hours.

                              1.10        With respect to each Assigned Account,
Servicing Agent will send or has sent a welcome letter or servicing disclosure
statement (in compliance with applicable law) and a monthly billing statement or
annual coupon book to each such Assigned Account’s Obligor not authorized for
payment via pre-authorized electronic debit.

                              1.11        Servicing Agent will not represent to
any person that Servicing Agent owns any portion of the Assigned Accounts.

                              1.12        Servicing Agent will keep Obligors
informed of the proper place and method for making payments with respect to the
Assigned Accounts.

                              1.13        Servicing Agent will report tax
information to Obligors as required by law.

                              1.14        Servicing Agent will take such other
action as may be necessary or appropriate in the discretion of the Servicing
Agent for the purpose of collecting and transferring to

 

 

AGRMT O – TRIPARTY LIBERTY MASTER CSC merch accts 30Apr2008

3


--------------------------------------------------------------------------------




the Lockbox Account (as hereinafter defined) all payments received in respect of
Assigned Accounts (except as otherwise expressly provided herein), and to carry
out the duties and obligations imposed upon the Servicing Agent pursuant to the
terms of this Agreement, provided, however, that the Servicing Agent may, in its
discretion, waive any late fees in connection with delinquent payments on an
Assigned Account.

                              1.15        Servicing Agent will perform standard
accounting services and general record keeping services with respect to the
Assigned Accounts.

                    2.       Borrower’s Duties. Borrower will perform the
following duties:

                              2.1          Deliver or cause to be delivered to
Servicing Agent copies of the loan documents with respect to each Assigned
Account now existing or hereafter arising.

                              2.2          Promptly identify for Servicing Agent
all Assigned Accounts.

                              2.3          Verify the accuracy and completeness
of the documentation on all Assigned Accounts and the files submitted to
Servicing Agent, including authorizations for pre-authorized electronic debits.

                              2.4          Endorse and forward to Servicing
Agent for subsequent delivery to the Lockbox Agent for deposit any and all
Payments received directly from all Obligors to be processed through the
Lockbox.

                              2.5          Promptly report to Lender and
Servicing Agent the identity of those Assigned Accounts whose assignment and/or
collateral status has changed.

                              2.6          Forward to Servicing Agent all
address changes, billing inquiries, correspondence, and legal notices received
concerning any Assigned Account.

                              2.7          Promptly notify Lender and Servicing
Agent of any cancellation, assumption, quit claim, foreclosure, deed in lieu of
foreclosure, or settlement with respect to any Assigned Account.

                              2.8          Submit to the Servicing Agent in a
timely manner each of the Assigned Accounts, including supporting documentation,
current balance, and date of next payment, in order to enable the Servicing
Agent to arrange for the periodic billing of the Assigned Accounts.

                    3.      Representations of Borrower. As a condition to
Servicing Agent’s performance of delinquency collections services, Borrower
warrants, represents and covenants that (i) the Obligors under the installment
sales agreements/promissory notes serviced by Servicing Agent pursuant to this
Agreement (the “Obligor Debt Instruments”) have an unconditional obligation and
are personally liable for the payment of all amounts due under the Obligor Debt
Instruments, and (ii) under the Obligor Debt Instruments, Borrower has full
recourse against such Obligors for failure to make payment of such amounts and
has the right to enforce, or attempt to enforce such obligations through
nonjudicial collection efforts or through applicable legal or equitable
proceedings. Upon request of Servicing Agent,

 

 

AGRMT O – TRIPARTY LIBERTY MASTER CSC merch accts 30Apr2008

4


--------------------------------------------------------------------------------




Borrower will provide Servicing Agent with one or more sample sets of consumer
documents representative of the Obligor Debt Instruments serviced or to be
serviced by Servicing Agent under this Agreement.

                    4.          Assigned Account Payments. Lender, with the
cooperation of Servicing Agent, shall open and maintain one or more segregated
bank accounts (the “Lockbox Account(s)”) in the name of Lender, and all funds
deposited therein shall be the property of Lender. Servicing Agent shall
designate the appropriate Lockbox Account(s) number on payment coupons and other
forms of payment received by the Lockbox Agent in respect of the Assigned
Accounts, or through electronic transmission instruct the Lockbox Agent as to
the appropriate Lockbox Account(s) into which proceeds from payments in respect
of the Assigned Accounts are to be deposited, and direct Lockbox Agent to
deposit into the appropriate Lockbox Account(s) all payments received by Lockbox
Agent in respect of the Assigned Accounts. Servicing Agent shall notify Lender
of such Lender Code designations for the Assigned Accounts. Lender may request
Servicing Agent to designate separate and distinct Lender Codes to segregated
portfolios of Assigned Accounts, in which event Servicing Agent will provide
accounting information and reports to Lender separately for each such segregated
portfolio of Assigned Accounts. Neither Servicing Agent nor Borrower shall have
the right to change, close, or revise the Lockbox Account(s) or the Lockbox
Account(s) number or the Lender Code(s) except with the written consent of
Lender, which consent may be withheld, limited, or qualified in their sole and
absolute discretion. Any payments received by the Servicing Agent or the
Borrower directly or indirectly, including, without limitation, through credit
card remittances, direct deposits, wire-transfers or automatic debits, shall be
held in trust for Lender, subject to the continuing security interest granted to
Lender in the Loan Agreement, and each of them shall use best efforts to deposit
such payments in the Lockbox Account(s) no later than two (2) business days
following receipt thereof. Servicing Agent shall be the exclusive agent for
Lender with respect to holding or causing to be deposited any Payments from
Obligors to the Lockbox Account(s). The term “business day” means any day other
than a Saturday, Sunday, or a national, state, or local holiday.

                    5.          Remittance of Funds to Lockbox Account(s). If,
despite directions to Obligors to make all Payments on Assigned Accounts to the
Lockbox Account(s), Servicing Agent or Borrower receives any such Payments, then
Servicing Agent or Borrower, as the case may be, shall receive all such payments
in trust for the sole and exclusive benefit of Lender and shall, not later than
the business day following the date of receipt by the Servicing Agent or
Borrower of any payment by or on behalf of an Obligor with respect to an
Assigned Account, deliver to Lockbox Agent all such Payments in the form
received as and when received. Servicing Agent is authorized by Borrower to
endorse, without recourse to Lender, in the name of Borrower all instruments of
payment. If, after a returned instrument of payment is redeposited, it is
returned again, Servicing Agent shall forward such instrument of payment to
Borrower, or, if requested by Lender in writing, to Lender, and Servicing Agent
shall have no further obligation for the collection of such instrument of
payment. Postdated checks will be held and forwarded by Servicing Agent to the
Lockbox Account in accordance with Servicing Agent’s standard procedures.

                    6.          The Servicer Report. Within the first ten days
of each month (or if such day is not a business day, the business day
immediately following such ten days) (the “Report Date”), Servicing Agent, as
provided in Exhibit A, shall deliver to the Borrower and Lender all the
information and reports required to be provided pursuant to Exhibit A (the
“Servicer Report”). The Servicer

 

 

AGRMT O – TRIPARTY LIBERTY MASTER CSC merch accts 30Apr2008

5


--------------------------------------------------------------------------------




Report shall be completed with the information specified therein as of the last
day of the immediately preceding month and shall contain such other information
as may be reasonably requested by the Borrower or Lender in writing at least
three (3) business days prior to such Report Date and for a fee for such other
information as set forth in Exhibit B attached hereto. In addition, upon request
of Lender, Servicing Agent shall deliver to Lender at the address to which
notices are to be sent to Lender, pursuant to subparagraph 20.4, a current list
of the names, addresses and phone numbers of each of the obligors of the
Assigned Accounts.

                    7.          Modifications. Notwithstanding anything to the
contrary in this Agreement (except for the waiver of late fees provided for in
subparagraph 1.14 hereof), the Servicing Agent shall not modify, waive, or amend
the terms of any Assigned Account or permit the same to be assumed except as
authorized in advance in writing by Borrower and by Lender.

                    8.          Records. Servicing Agent shall maintain all data
(including, without limitation, computerized tapes or disks) relating directly
to or maintained in connection with its duties in servicing of the Assigned
Accounts (which data and records shall be clearly segregated to reflect that the
Assigned Accounts have been pledged to and constitute collateral of the Lender)
at the address of the Servicing Agent set forth in subparagraph 20.4 hereof or
upon fifteen (15) days’ notice to the Lender and the Borrower, at such other
place where the servicing activity of the Servicing Agent is located, and shall
give the Lender and the Borrower or their authorized agents access to all such
information at all reasonable times, upon seventy-two (72) hours’ written
notice.

                    9.          Standard of Care/Performance of Services.
Servicing Agent agrees to perform the services to be furnished by it under this
Agreement in a commercially reasonable manner, and shall exercise that same
degree of care it exercises on behalf of other borrowers with respect to the
administration and servicing of similar loans and notes. Servicing Agent shall
not be deemed in breach of this Agreement if its failure to perform is the
result of acts of God, war, civil commotion, governmental action, fire,
explosion, strikes, other industrial disturbances, action, non-action, or other
matters beyond Servicing Agent’s reasonable control if in such case Servicing
Agent follows commercially reasonable practice to (i) avoid such failure and
(ii) after any such failure, provides notice thereof to Borrower and Lender and
responds to such situation in a commercially reasonable manner. Servicing Agent
shall not be liable for any acts of commission or omission in connection with
this Agreement, except for Servicing Agent’s gross negligence or willful
misconduct. Notwithstanding anything herein contained to the contrary, Servicing
Agent shall not be liable for consequential, incidental, special or punitive
damages arising in connection with the performance of its duties hereunder.

                    10.        Compliance with Law. Servicing Agent agrees that
it will use its best efforts at all times, in the course of performing services
hereunder, to be in material compliance with all applicable laws and regulations
promulgated by any federal, state, or local governmental entity which are
applicable to the services performed by Servicing Agent hereunder. Servicing
Agent shall not be requested or required to perform any service which shall be
contrary to applicable laws and regulations.

                    11.        Conflicting Demands. If conflicting demands are
made or notice served upon Servicing Agent by a third party, or if legal action
is taken in connection with this Agreement,

 

 

AGRMT O – TRIPARTY LIBERTY MASTER CSC merch accts 30Apr2008

6


--------------------------------------------------------------------------------




Servicing Agent shall not be required to make any determination or take any
action but may stop all further proceedings in conjunction with the disputed
matter without liability therefor after providing notice thereof to Borrower and
Lender; or, at Servicing Agent’s option, may file suit in interpleader or for
declaratory relief. The Borrower shall indemnify and hold Servicing Agent
harmless from all costs, damages, and reasonable legal fees expended or incurred
by it in conjunction with any such matter. Further, Servicing Agent shall not
have liability to Borrower or to Lender if Servicing Agent acts in good faith in
accordance with an order entered by a court of competent jurisdiction or other
competent authority. Notwithstanding anything herein or elsewhere to the
contrary, in the event of any conflicting demands upon the Servicing Agent by
Borrower and Lender, Servicing Agent is hereby authorized and directed to follow
the demands of Lender.

                    12.          Indemnity.

                                   12.1          The Borrower will indemnify and
hold the Servicing Agent and Lender (each an “Indemnitee”) harmless and defend
for, from, and against any and all claims, liabilities, fees, losses, costs, and
damages incurred in connection with this Agreement, unless such liabilities,
fees, losses, costs, and expenses shall arise from the Indemnitee’s gross
negligence or willful misconduct in the performance of its duties hereunder.

                                   12.2          In the event the Servicing
Agent intervenes in or becomes a party or is made a party to any action or
proceeding arising in connection with this Agreement in order to protect its
rights, the Servicing Agent may at its option rely on the Borrower to defend it
or at any time may retain its own legal counsel. Other than in connection with a
legal proceeding instituted by the Borrower against the Servicing Agent and
Lender, in the event the Servicing Agent retains its own legal counsel, the
Borrower shall pay the reasonable fees of the Servicing Agent’s legal counsel
therein and any other reasonable costs incurred in such proceeding.

                                   12.3          Borrower agrees to indemnify,
hold harmless and defend Servicing Agent from and against all claims, charges,
liabilities, fees (including without limitation, discount and service fees for
credit card processing), losses, costs, expenses, and any items, including,
without limitation, any automated clearinghouse transactions or other electronic
funds transfers (collectively, “Electronic Funds Payments”) and credit card
transactions which are returned or charged back for any reason and adjustment
associated with, arising from, or related to the maintenance by Servicing Agent
of any merchant account or demand deposit bank account used in whole or in part
by Servicing Agent to receive and process Electronic Funds Payments or credit
card payments from Obligors whose accounts are being serviced by Servicing Agent
under this Agreement (collectively “credit Card and EFT Chargebacks”). Borrower
and Lender agree and acknowledge that Servicing Agent shall have no obligation
to process credit card payments from Obligors utilizing Servicing Agent’s
merchant account unless Servicing Agent agrees in writing to do so.

                                   12.4          To the extent Electronic Funds
Payments and/or credit card payments have been credited to the Lockbox
Account(s) or any new, additional or substitute bank accounts for the benefit of
Lender, notwithstanding anything to the contrary elsewhere contained in this
Agreement, Lender acknowledges the right of Servicing Agent and/or the merchant
account processor (“Credit Card Processor”) to debit or withhold funds otherwise
to be credited to the Lockbox Account(s) from time to time for any Credit Card
and EFT Chargebacks attributable to such Electronic

 

 

AGRMT O – TRIPARTY LIBERTY MASTER CSC merch accts 30Apr2008

7


--------------------------------------------------------------------------------




Funds Payments and credit card payments. To the extent there are insufficient
funds in the Lockbox Account(s) at any time (including any Lockbox Account(s)
that have been closed) or funds belonging to Lender in any bank accounts
maintained by Servicing Agent in whole or in part for the benefit of Lender, to
fully offset any Credit Card and EFT Chargebacks of credit card payments and EFT
Payments processed by Servicing Agent on behalf of Borrower and Lender with
respect to this Agreement, Lender agrees to pay Servicing Agent for all Credit
Card and EFT Chargeback amounts Servicing Agent is required to pay the (i)
Credit Card Processor pursuant to the provisions of any credit card processing
agreement between Servicing Agent and the Credit Card Processor (“Card
Processing Agreement”) or (ii) financial institutions(s) at which the aforesaid
bank accounts of Servicing Agent were opened, provided that, (a) Borrower has
not reimbursed Servicing Agent for such amount within three (3) business days of
request for reimbursement and (b) the Lender has previously received the
proceeds represented by such Credit Card and EFT Chargeback amounts. Lender
shall reimburse Servicing Agent for all such amounts within fifteen (15) days
after written request therefor, which request shall include supporting
documentation. Servicing Agent and Lender agree that such payment obligation of
Lender shall be applicable only to the extent that the funds from credit card
payments and EFT Payments to which any Credit Card and EFT Chargebacks relate
have been received in the Lockbox Account(s) or any substitute, new or
additional bank accounts for the benefit of Lender.

                                        12.5          Notwithstanding any other
provisions contained in this Agreement, including the provisions of this
Paragraph 12, each of Borrower and Lender hereby acknowledges the right of the
Credit Card Processor to establish at any time and from time to time, pursuant
to the provisions of the Card Processing Agreement, one or more reserve funds in
such amounts as the Credit Card Processor deems appropriate in its sole and
absolute discretion, to secure the Credit Card Processor with respect to any or
all of the merchant accounts established by Servicing Agent with the Credit Card
Processor to process credit card payments on behalf of Borrower and Lender under
this Agreement.. Any such reserve fund may be established, in Credit Card
Processor’s sole discretion, by withdrawing funds on deposit in the Lockbox
Accounts or by withholding funds otherwise to be credited to the Lockbox
Accounts.

                    13.          Fees and Expenses.

                                        13.1          The Borrower shall pay the
Servicing Agent’s fees as set forth in Exhibit B, a copy of which is attached
hereto and made a part hereof. The Servicing Agent shall invoice the Borrower on
a monthly basis for fees and expenses. Payment shall be made to the Servicing
Agent by the twentieth (20th) day of the month in which the invoice is received.
The failure of Borrower to pay any such amount to Servicing Agent by the due
date shall be deemed a default of this Agreement as that term is used in
subparagraph 18.1 hereof, and shall be subject to a late charge equal to the
greater of 1-½% of the past due amount per month or $50.00 per month. It is
agreed and understood by Borrower that all amounts received by Servicing Agent
as payment for services performed shall be applied first to the most recent
unpaid invoice, and thereafter to any unpaid amounts on prior invoices,
beginning with the most recent invoice. All fees and expenses owed to Servicing
Agent under this Agreement shall be the sole obligation of Borrower, and Lender
shall have no liability for such fees and expenses, except as provided in
subparagraph 13.2 below.

 

 

AGRMT O – TRIPARTY LIBERTY MASTER CSC merch accts 30Apr2008

8


--------------------------------------------------------------------------------




                                   13.2          Anything in this Agreement to
the contrary notwithstanding, in the event Borrower fails, from time to time, to
make timely payment of fees and expenses due and owing to Servicing Agent under
this Agreement (“Past Due Amounts”), and written notice of any such nonpayment
is given at any time by Servicing Agent to Lender, Lender shall have a period of
fifteen (15) days from the date of such notice to attempt to cause Borrower to
pay Servicing Agent all Past Due Amounts. In the event any payments hereunder by
Borrower to Servicing Agent are determined, in any bankruptcy or similar
proceeding, to be a preferential transfer and Servicing Agent is required by a
court order to return such payment(s) to a trustee or to the estate of the
Borrower in bankruptcy (“Returned Payment(s)”) and notice of such Returned
Payment is given to Lender by Servicing Agent, Lender shall have the obligation
and agrees to reimburse Servicing Agent for all such Returned Payment(s) as
hereinafter provided in this subparagraph 13.2 (except to the extent that such
Returned Payment(s) include late charges or the termination fee specified in
“II. Receivables” set forth in Exhibit B hereto (“Termination Fee”)). Servicing
Agent shall have the right and Lender hereby authorizes Servicing Agent to debit
the Lockbox Account(s) at any time beginning fifteen (15) days after notice to
Lender for all such Past Due Amounts remaining unpaid by Borrower (excluding
late charges) and/or for reimbursement of all Returned Payments. To the extent
there are insufficient funds in the Lockbox Account(s) at the time Servicing
Agent attempts to debit such accounts to pay all of the amounts described in the
preceding sentence, Lender, after written request by Servicing Agent, shall have
the obligation within fifteen (15) days thereafter to pay Servicing Agent all
such unpaid amounts (excluding late charges). Any payments paid by Lender under
this Agreement shall become obligations of Borrower under the Loan Agreement.
Notwithstanding anything to the contrary herein contained, if subsequent to
payment by Lender to Servicing Agent of amounts payable to Servicing Agent
hereunder (other than late charges and the Termination Fee), whether through the
debiting of the Lockbox Account(s) or directly paid by Lender, Lender elects to
terminate this Agreement for any reason, Servicing Agent hereby waives the right
to payment of the Termination Fee, provided that such waiver of the late charges
or the Termination Fee shall not be applicable to a termination of this
Agreement by Borrower.

                    14.          Use of Proceeds. Borrower irrevocably
authorizes Lender to (a) use the Payments or (b) make advances under the Loan
Agreement to pay fees, costs, expenses, and other obligations owed to Servicing
Agent under this Agreement. Except as otherwise expressly provided in
subparagraph 12.4 and subparagraph 13.2 nothing herein shall be construed,
however, as making the payment of said fees, costs, expenses, or other
obligations obligatory upon Lender, and Lender shall not be liable for any loss
or damage resulting from non-payment of such fees, costs, expenses, or other
obligations.

                    15.          Waiver of Set-off. Except as herein otherwise
expressly provided, Servicing Agent waives any and all rights of set-off,
deduction, recoupment, attachment, garnishment, or otherwise it may have on
account of any indebtedness owing to it by Borrower against the items of payment
or collections thereof which are the subject of this Agreement.

                    16.          Financial and Other Information. Servicing
Agent will deliver to Lender, in form and content satisfactory to Lender, the
following:

                                   16.1          Upon request by Lender and the
later to occur of (a) ten (10) days from the date of such request or (b) one
hundred twenty (120) days after the end of the fiscal or calendar year for

 

 

AGRMT O – TRIPARTY LIBERTY MASTER CSC merch accts 30Apr2008

9


--------------------------------------------------------------------------------




which such request is made: (1) the income and retained earnings statement of
Servicing Agent for such year; (2) the balance sheet of Servicing Agent as at
the end of such year; and (3) the statement of cash flow of Servicing Agent for
such year, subject to compliance by Lender with the confidentiality and
non-disclosure terms of that certain Letter Agreement, dated October 17, 2000,
between Lender and Servicing Agent.

                                   16.2          Evidence of Servicing Agent’s
then existing insurance coverage for errors and omissions and, within thirty
(30) days prior to the expiration date of the current policy, any renewal
thereof.

                    17.          Computer Software/Other Proprietary
Information. In the event Borrower or Lender has access to Servicing Agent’s
respective systems, software programs, video screen layouts, formats, user
manuals, and database descriptions or file definitions (hereinafter collectively
referred to as “Software”), either through direct computer inquiry or any other
means, Borrower and Lender agree and acknowledge that the Software is
proprietary to Servicing Agent and confidential. Borrower and Lender further
acknowledge and agree that the pricing information in Exhibit B, the other terms
and conditions, and the monthly reports provided to each of them under this
Agreement are also proprietary and confidential (“Additional Confidential
Information”). Borrower and Lender agree under no circumstances to transfer
Software from the system of Servicing Agent to any other system, to reproduce
all or any part of it, or to use the Software except as provided herein.

                                   Borrower and Lender agree to restrict
disclosure of the Software solely to those of their employees that need to know
and shall not disclose such Software, nor show how the Software functions, to
any third parties without Servicing Agent’s prior written consent. Except with
Servicing Agent’s prior written consent, Borrower and Lender shall not disclose
any Additional Confidential Information to any person, firm, corporation, or
other entity except (a) those of their employees that need to know and (b)
Borrower’s or Lender’s accountants, lenders, state and federal bank examiners,
and attorneys, (“Third Party”) but only to the extent that any such disclosure
to a Third Party is required by, and is essential to, a regulatory, financial,
or legal relationship between Borrower and Lender and such Third Party and that
such Third Party has a genuine need to know and, provided further, that each
such Third Party recipient agrees to be bound by the aforesaid confidentiality
requirement.

                    18.          Term/Termination.

                                   18.1          This Agreement shall remain in
effect unless terminated for any reason either in whole or in part upon not less
than ninety (90) days’ written notice by either party to the other parties or,
in the event of a default, upon notice as provided below. Notwithstanding
anything to the contrary contained in this Agreement, Borrower shall not be
permitted to terminate this Agreement without the prior written consent of
Lender. Termination shall include, but not be limited to, the transfer of all or
part of the servicing to any party other than Servicing Agent. Subject to the
provisions of subparagraph 13.2 hereof, in the event of termination of this
Agreement or in the event of non payment of fees owed to Servicing Agent by
Borrower (or if Servicing Agent is not paid such past due amount through
debiting of the Lockbox Account(s) or directly by Lender as provided in
Paragraph 13 hereof), except if such termination or non payment of fees occurs
solely as a result of a material default hereunder by Servicing Agent, Servicing
Agent will not be obligated to turn over the

 

 

AGRMT O – TRIPARTY LIBERTY MASTER CSC merch accts 30Apr2008

10


--------------------------------------------------------------------------------




documents, records, and files or to provide servicing under this Agreement until
all of its fees are paid, including the fees set forth in Exhibit B. Upon a
default of this Agreement, any non-defaulting party directly impacted by such
default may terminate this Agreement upon (a) fifteen (15) days’ prior written
notice to the other parties specifying such default and (b) failure by such
defaulting party to cure such default within such fifteen (15) day period.
Failure by Borrower to make any payment required to be made by it hereunder when
due shall be deemed a default.

                                    18.2          Notwithstanding the provisions
of subparagraph 18.1 above, this Agreement may be terminated by Lender upon
Borrower’s complete performance and fulfillment of all its obligations under the
Loan Agreement and secured by the Assigned Accounts, which termination shall
become effective not earlier than sixty (60) days after written notice of such
fulfillment and performance is given to Servicing Agent by Lender.

                    19.           Effect of Termination.

                                    19.1          Upon termination of this
Agreement, Servicing Agent shall be entitled to all fees and expenses (a) that
have accrued and that are owing to Servicing Agent as of the effective date of
such termination and (b) that are otherwise due Servicing Agent under this
Agreement other than late charges and the Termination Fee waived by Servicing
Agent pursuant to the provisions of subparagraph 13.2 hereof. Upon the payment
to Servicing Agent of all such fees and expenses by Borrower or by Lender
through the debiting of the Lockbox Account(s) or directly by Lender, Servicing
Agent will make available to Lender and Borrower all data, documents, records,
and files necessary for an orderly takeover at the time of termination of this
Agreement or appointment of a successor to Servicing Agent regardless of the
reason for such termination or appointment, including without limitation,
providing to Lender and Borrower copies of all files with respect to the
Assigned Accounts in the format maintained by Servicing Agent, all supplies and
other properties of Lender or Borrower, and, to the extent practicable, copies
of all media on which data supplied by Lender, Borrower, or Servicing Agent is
stored for processing under this Agreement (collectively the “Conversion Data”).

                                   19.2           Notwithstanding anything
herein to the contrary, no termination fees otherwise payable hereunder shall be
due and payable to Servicing Agent if this Agreement has been terminated by
Servicing Agent (except in the event of nonpayment of fees and expenses to
Servicing Agent constituting a breach of this Agreement which has not been cured
during the cure period provided in subparagraph 18.1 hereof) or this Agreement
has been terminated by Lender, Borrower (with Lender’s written consent), due to
a default by Servicing Agent under this Agreement, which default has not been
cured in accordance with the provisions of subparagraph 18.1 hereof.

                                   19.3           The provisions of Paragraphs
12. [Indemnity], 13. [Fees and Expenses], and 17. [Computer Software/Other
Proprietary Information] shall survive any termination or expiration of this
Agreement.

                    20.          Miscellaneous.

                                   20.1           Assignment. This Agreement may
not be assignable by Borrower without the written consent of Servicing Agent;
provided, however, Borrower may assign this Agreement to Lender without
Servicing Agent’s consent.

 

 

AGRMT O – TRIPARTY LIBERTY MASTER CSC merch accts 30Apr2008

11


--------------------------------------------------------------------------------




                                   20.2           Choice of Law/Venue/Attorneys
Fees. In the event a legal proceeding is initiated to enforce any of the terms
of this Agreement, the prevailing party or parties shall be entitled to receive
from the other party or parties to such litigation the reasonable attorney’s
fees, costs, and expenses incurred in the action by the prevailing party. Unless
prohibited by the applicable bankruptcy court, or by applicable law, in the
event that Borrower files a petition for relief under the United States
Bankruptcy Code or becomes the subject of an involuntary proceeding thereunder,
Servicing Agent shall be entitled to its reasonable attorney’s fees, costs and
expenses incurred in any such proceeding. This Agreement shall be governed by
and interpreted in accordance with the internal laws of the State of Arizona,
without regard to its rules and principles regarding conflicts of laws or any
other rule or canon of construction which interprets agreements against the
draftsman. Any such litigation shall be initiated in a state or federal court
located in the State of Arizona, County of Maricopa, and each of the parties
hereto hereby consents to the personal jurisdiction of the federal and state
courts of Arizona. In the event there is litigation between Borrower and Lender
to which Servicing Agent is not a party, it is agreed that the foregoing choice
of law, venue and consent-to-personal jurisdiction provisions in this
subparagraph 20.2 shall not be applicable.

                                   20.3           Litigation Involving Assigned
Accounts. In the event any legal action or other proceeding is brought relating
to any of the Assigned Accounts, Servicing Agent will deliver to Lender,
promptly after Lender’s request therefor, such papers as Servicing Agent may
have in its possession and Lender in its sole discretion deems relevant to such
action.

                                   20.4           Notice. No notice, request,
demand, or instruction to be given hereunder to any party shall be effective for
any purpose unless in writing and personally delivered to the person and at the
appropriate address set forth below (in which event, such notice shall be deemed
effective only upon such delivery) or when delivered by mail, sent by registered
or certified mail, return receipt requested, as follows:

 

 

 

 

 

 

If to Lender:

Liberty Bank

 

 

Attn:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

315 Main Street

 

 

Middletown, CT 06457

 

 

Fax. (860) 344-9217

 

 

 

 

 

 

If to Borrower:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Attn:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Telephone:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Fax: (     )

 

 

 

 

 

 

If to Servicing Agent:

Concord Servicing Corporation

 

 

Highland Park Building

 

 

4725 North Scottsdale Road, Suite 300

 

 

Scottsdale, Arizona 85251


 

 

AGRMT O – TRIPARTY LIBERTY MASTER CSC merch accts 30Apr2008

12


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

Attn: Frederick G. Pink

 

 

Telephone: (480) 998-7585

 

 

Fax: (480) 281-3141

                                                     Notice shall be deemed to
have been given upon the earlier to occur of (a) receipt or (b) forty-eight (48)
hours after the deposit of same in any United States Post Office box, postage
prepaid, as set forth above. The addresses and addressees for the purpose of
this paragraph may be changed by giving written notice of such change in the
manner herein provided for giving notice. Unless and until such written notice
of a change or address or addressee is received, the last address and addressee,
as stated by written notice, or provided herein if no written notice of change
has been sent or received, shall be deemed to continue in effect for all
purposes hereunder.

                                   20.5           Modification. This Agreement
exclusively and completely states the rights and obligations of the parties with
respect to the subject matter herein contained. No modification, variation,
termination, discharge, abandonment, or waiver of any of the terms or conditions
of this Agreement shall be valid unless in writing and signed by the parties to
this Agreement.

                                   20.6          Binding Effect. This Agreement
shall inure to the benefit of and be binding upon the parties to this Agreement
and their successors and assigns.

                                   20.7           Severability. If any one or
more of the provisions contained in this Agreement shall be held invalid,
illegal, or unenforceable in any respect, the validity, legality, and
enforceability of the remaining provisions contained in this Agreement shall not
in any way be affected or impaired thereby.

                                   20.8          Interpretation. All headings
are inserted for convenience only and shall not affect any construction or
interpretation of this Agreement. The provisions of this Agreement shall apply
to the parties according to this context and without regard to the number or
gender of words and expressions used in them. Unless otherwise indicated, all
references in this Agreement to paragraphs, clauses, and other subdivisions of
this Agreement refer to the corresponding paragraph, clause, and other
subdivisions of this Agreement; the words “herein,” “hereof,” “hereto,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular paragraph, clause or other subdivision; and reference to a
numbered or lettered subdivision of a paragraph shall include relevant matter
within the paragraph which is applicable to but not within such numbered or
lettered subdivision. All schedules and Exhibits referred to in this Agreement
are incorporated in this Agreement by reference.

                                  20.9           Counterparts; Facsimile
Signatures. This Agreement and any other document collateral hereto may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed to be an original without the production of any other
counterpart. Any signature on this Agreement or any document collateral hereto,
whether delivered by a party by facsimile transmission, or reproduced by machine
copy, shall be deemed to be an original signature thereto.

 

 

AGRMT O – TRIPARTY LIBERTY MASTER CSC merch accts 30Apr2008

13


--------------------------------------------------------------------------------




(Signature Page Follows)

 

 

AGRMT O – TRIPARTY LIBERTY MASTER CSC merch accts 30Apr2008

14


--------------------------------------------------------------------------------




                    IN WITNESS WHEREOF, this Agreement has been executed
effective as of the date set forth above.

 

 

 

 

 

“LENDER”

LIBERTY BANK

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

(Signature)

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

(Print Name/Title)

 

 

 

 

 

 

 

 

 

“BORROWER”

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

(Signature)

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

(Print Name/Title)

 

 

 

 

 

“SERVICING AGENT”

CONCORD SERVICING CORPORATION

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Frederick G. Pink

 

 

 

Vice President & General Counsel


 

 

AGRMT O – TRIPARTY LIBERTY MASTER CSC merch accts 30Apr2008

15


--------------------------------------------------------------------------------




EXHIBIT A

SERVICING

Servicing Agent will act as agent for and on behalf of Borrower in rendering the
specific services for Obligor account management and administration as set forth
in the Agreement and herein, and at the fees shown in Exhibit B.

The following is a description of the services to be provided by Servicing
Agent.

1.       Conversion. (if applicable) Servicing Agent will determine the method
of the data base conversion best suited to process data from existing records.
Such processing may include tape and/or manual conversion methods depending on
the source of information. Data shall be transferred and conversion reports
prepared as required by Servicing Agent.

2.       New Sales or Maintenance Fee Transmittals, Receivables Set-up, and
Obligor Billing.

          a.          Periodically, Borrower may transmit new sales and
receivables data and/or maintenance fee data to Servicing Agent. Such sales and
receivables data and/or maintenance data shall consist of copies of documents
that provide sufficient information to enable Servicing Agent to adequately
perform its servicing duties.

          b.          Each group of such data shall be sent to Servicing Agent
with a pre-numbered and dated transmittal form, to be supplied by Servicing
Agent, identifying each sale and/or maintenance fee contract being transmitted.

          c.          For those Obligors to whom loan payment coupons or
statements are to be sent, within a reasonable period after receipt of necessary
information relating to new sales, Servicing Agent will make necessary
arrangements to forward to such Obligors loan payment coupons with return
address labels or, if provided for in Exhibit B, and if instructed to do so by
Borrower in writing, a statement. Periodically thereafter, if payment coupons
are to be sent, a set of payment coupons with return address labels or a
statement, if provided for in Exhibit B and if instructed to do so by Borrower
in writing, will be sent to each Obligor account.

3.       Obligor Payment Processing/Credit Card Processing.

          a.          Servicing Agent will apply Obligor payments to Servicing
Agent’s system. Obligor payments are generally posted to their accounts each
business day with application to interest, late charge (if applicable),
principal, and/or any other appropriate application. A reconciliation of cash
applied and deposited is performed. It is Servicing Agent’s policy to accept and
hold postdated checks and other forms of payment that are postdated no more than
five days and to send to Borrower for appropriate action or return to Obligor
checks and other forms of payment postdated more than five (5) days;

          b.          for Obligors who are on auto debit or credit card payment
arrangements, if applicable, appropriate debit or credit card arrangements will
be made. Servicing Agent agrees to use its merchant

 

 

AGRMT O – TRIPARTY LIBERTY MASTER CSC merch accts 30Apr2008

16


--------------------------------------------------------------------------------




account(s) and to use Credit Card Processor to process credit cards
transactions. Servicing Agent will endeavor to establish such merchant accounts
subject to the provisions of this Paragraph 3 of Exhibit A and the provisions of
Paragraph 12 of this Agreement.

          c.          Servicing Agent, in its sole discretion, upon written
notice to Borrower and Lender, at any time shall have the right to immediately
cease processing credit card payments through its merchant accounts in the event
that (1) Servicing Agent believes, in the exercise of its business judgment,
that (A) Credit Card and EFT Chargebacks pertaining to the credit card payments
or Electronic Funds Payments of Obligors have reached unacceptable levels, or
(B) there exists any circumstances which may increase Servicing Agent’s exposure
for Credit Card and EFT Chargebacks or otherwise presents a financial or
security risk to Servicing Agent, or (2) (A) Servicing Agent’s Credit Card
Processor elects to terminate Servicing Agent’s merchant account capability for
processing credit card payment transactions for any reason, or (B) Borrower or
Lender refuses, within fifteen (15) days after written request therefor by
Servicing Agent, to promptly deposit monies with Servicing Agent for a reserve
fund, or permit Servicing Agent to establish a reserve fund from monies on
deposit in, or from funds otherwise to be credited to the Lockbox Accounts, in
such amounts as Servicing Agent determines to be necessary or appropriate to
cover actual or estimated future Credit Card and EFT Chargebacks, or (C) the
financial institution elects to terminate Servicing Agent’s capability to
process Electronic Funds Payments with respect to those bank accounts where the
Electronic Funds Payments heretofore had been credited, or (D) Borrower or
Lender files a petition for relief under the United States Bankruptcy Code or
becomes the subject of an involuntary proceeding thereunder.

          (d)          Notwithstanding the provisions contained above in this
paragraph 3, Servicing Agent, in its sole and absolute discretion, at any time
and for any reason, may elect to discontinue processing credit card payments
through its merchant accounts by giving Borrower and Lender not less than ninety
(90) days prior written notice of its intention to cease such processing of
credit card payments.

4.       Obligor Inquiries and File Maintenance. All Obligor correspondence
pertaining to account servicing will be handled routinely in a manner consistent
with Servicing Agent’s standard policies and procedures. Furthermore, Servicing
Agent will process and update all changes of address and account data consistent
with Servicing Agent’s standard policies and procedures.

5.       Obligor Delinquent Account Processing and Collections. If agreed to
between Borrower and Servicing Agent and for a fee or fees listed in Exhibit B,
Servicing Agent will perform delinquency collections as described in Exhibit C,
and Credit Reporting to Equifax Credit Information Services, Inc., Experian
Credit Data Southwest, Inc., and Trans Union Credit Information Company as
described in Exhibit D. The fees for collections set forth in Exhibit B assume
Borrower provides Servicing Agent with telephone numbers and addresses for at
least 90% of those accounts on which collections are to be performed and that
all accounts on which collections are to be performed are of individuals located
in the United States. Fees for collections for accounts residing in Canada and
other locations outside the United States are as set forth in Exhibit B
(including any amendment thereto).

6.        Cancellations. Cancellations will be processed in accordance with
Borrower’s semimonthly instructions as agreed upon in writing by Servicing Agent
and Borrower.

 

 

AGRMT O – TRIPARTY LIBERTY MASTER CSC merch accts 30Apr2008

17


--------------------------------------------------------------------------------




7.       Year-End Reporting. Provided, as of January 31 of each calendar year
following the calendar year in which this Agreement is executed, this Agreement
is still in effect and, in addition, notice of termination as provided in
Paragraph 18 of this Agreement has not been given by any signatory hereto,
Servicing Agent will, on behalf of Borrower do as described below.

          a.          Provide a year-end loan interest statement indicating the
total amount of interest paid by each obligor whose contract is being serviced
by Servicing Agent. This interest statement shall be for interest paid January 1
through December 31 of the prior year, or from the date such purchaser’s account
was set up on Servicing Agent’s receivables system, if later than January 1 of
the prior year, through December 31 of the prior year. Upon request of Borrower,
Servicing Agent may agree to include in the interest statement interest paid by
an obligor prior to the date the account was set up on Servicing Agent’s
receivables system, but Servicing Agent shall have no responsibility for the
accuracy of information regarding such interest paid furnished to Servicing
Agent by Borrower or any prior servicer of the account.

          b.          Send to the Internal Revenue Service a magnetic tape
reflecting interest paid during the calendar year for those above accounts on
which the amount of interest paid is required by law to be reported along with
appropriate Social Security numbers, if available, if and as Borrower is
required to do so by federal income tax law and if requested to do so in writing
by Borrower. Such reporting will be done using Borrower’s tax I.D. number, and
Borrower agrees to provide Servicing Agent with such tax I.D. number. If the
annual year-end interest statement is sent separate from the annual coupon book
for any reason (for example, because the Borrower requests coupon books be sent
to purchasers in a month other than January) or is sent because there is no
payment coupon book being sent by Servicing Agent (for example, for paid-in-full
or canceled contracts), there will be a separate charge of $1.50 plus postage
per year-end interest statement.

8.       Reporting. The following are the basic monthly reports provided by
Servicing Agent to the Borrower and Lender. These reports will be provided on
diskette or will be sent via e-mail, at the direction of the Borrower. Other
reports are available as agreed upon in writing by Servicing Agent and Borrower
or Lender and at an agreed upon fee.

 

 

 

In the case of installment receivables servicing:

 

 

 

Standard Daily Download

 

Summary Transaction Activity

 

Detail Cash

 

Detail Non-Cash

 

New Sales

 

Canceled

 

Lender Change

 

Paid in Full

 

Reinstatement

 

Refinance

 

Assumptions

 

Trial Balance

 

Summary Delinquency

 

Detail Delinquency


 

 

AGRMT O – TRIPARTY LIBERTY MASTER CSC merch accts 30Apr2008

18


--------------------------------------------------------------------------------




 

Bank Balancing

List of Contracts

Report of Invalid Phone Numbers

9.       Lockbox Accounts. All funds from accounts being processed by Servicing
Agent will be deposited into a bank account or bank accounts (“Lockbox
Account(s)”) established by Lender at JPMorgan Chase Bank, N.A., or other bank
acceptable, in writing, to both Lender and Servicing Agent.

10.     Termination/Transfer of Servicing. Upon termination for any reason of
Servicing Agent’s servicing duties hereunder and the payment of the termination
fee to Servicing Agent as set forth in Exhibit B hereof, Servicing Agent will
assist Borrower or Lender in the transfer of servicing to another servicer
provided that all fees due Servicing Agent under this Agreement have been paid
in advance of such transfer. As part of such transfer, if requested by Borrower
or Lender, Servicing Agent will also prepare and send to Obligors serviced under
this Agreement written notice of transfer of servicing for an additional fee of
$1.50 per notice letter plus cost of postage.

 

 

AGRMT O – TRIPARTY LIBERTY MASTER CSC merch accts 30Apr2008

19


--------------------------------------------------------------------------------




EXHIBIT B

FEES

Servicing Fees and Expenses. The following fees will be charged to Borrower by
Servicing Agent. They are in U.S. dollars unless otherwise stated in writing. On
or after each anniversary date of this Agreement (“Anniversary Date”), the fees
may automatically increase by an amount equal to one and one-half times the
increase in the Consumer Price Index for the twelve-month period immediately
prior to any such Anniversary Date. Said fees will include the services to be
performed by Servicing Agent as described in this Agreement, plus any applicable
state sales or similar taxes. Fees for other services such as special
programming, computer downloads, special reporting, special mail handling,
including overnight courier or Express Mail deliveries, and bank charges,
including ACH or EFT charges, shall be separate. The term “active accounts,” as
used in this Agreement, is defined as any of the Borrower’s accounts which are
on Servicing Agent’s system and which are not canceled or paid-in-full accounts
or accounts arising from cash sales. Any canceled or paid-in-full accounts,
accounts arising from cash sales or other inactive accounts which are maintained
on Servicing Agent’s system at Borrower’s request will be assessed a separate
fee. In the event Borrower or Lender terminates all or any part of the servicing
hereunder prior to expiration of the termination and notice periods, as set
forth in Paragraph 18, Term/Termination, Borrower shall be required to pay any
monthly processing, collection, and other fees as set forth below that would
have been payable to Servicing Agent if such premature termination had not
occurred.

 

 

AGRMT O – TRIPARTY LIBERTY MASTER CSC merch accts 30Apr2008

20


--------------------------------------------------------------------------------




EXHIBIT C

INSTALLMENT RECEIVABLES
DELINQUENCY COLLECTIONS PLAN

Below is the approximate sequence, timing, and number of phone calls, written
notices, and letters for this Collection Plan for a payment due April 1 and not
paid when due:

 

 

o

Ten Phone Calls

 

 

o

Three Letters or Two Letters and One “Notice of Default”


 

 

 

 

 

April 1

 

Payment due

 

 

 

 

 

April 16

(16 days delinquent)

Phone call and/or Letter or Reminder Notice

 

 

 

 

 

April 24

 

Phone call

 

 

 

 

 

May 1

(30 days delinquent)

Phone call

 

 

 

 

 

May 8

 

Phone call

 

 

 

 

 

May 15

(45 days delinquent)

Phone call and/or Letter

 

 

 

 

 

May 23

 

Phone call

 

 

 

 

 

June 1

(60 days delinquent)

Phone call

 

 

 

 

 

June 8

 

Phone call

 

 

 

 

 

June 15

(75 days delinquent)

Phone call and/or Letter or Notice of Default

 

 

 

 

 

June 23

 

Phone call

 

 

 

 

 

July 1

(90 days delinquent)

Servicing Agent’s collection efforts discontinued


 

 

AGRMT O – TRIPARTY LIBERTY MASTER CSC merch accts 30Apr2008

21


--------------------------------------------------------------------------------




EXHIBIT D

CREDIT REPORTING

On behalf of Borrower, commencing with the month following receipt by Servicing
Agent of payments on accounts or as otherwise instructed by Borrower to
Servicing Agent in writing, Servicing Agent will report to Equifax Credit
Information Services, Inc., Experian Credit Data Southwest, Inc., and Trans
Union Credit Information Company the credit status of those individuals whose
accounts are being serviced by Servicing Agent for Borrower and whose contract
receivable payments have become sixty (60) or more days past due and, where
applicable, whose maintenance fee payments are six (6) months or more past due.
Thereafter, Servicing Agent will continue to report the appropriate delinquency
information on a monthly basis from its records as long as the Agreement and
this Exhibit remain in force.

Nothing herein shall be construed to require Servicing Agent to report to any
credit reporting agency using Servicing Agent’s own subscriber ID number. Upon
request of Servicing Agent, Borrower will supply Servicing Agent with the
subscriber ID number to be used to report payments on accounts being serviced
under the Agreement.

 

 

AGRMT O – TRIPARTY LIBERTY MASTER CSC merch accts 30Apr2008

22


--------------------------------------------------------------------------------